Resumption of the session
I declare resumed the session of the European Parliament adjourned on Thursday, 17 May 2001.
Statement by the President
Ladies and gentlemen, on 24 May, Mr Santiago Oleaga, financial director of the Basque daily newspaper, El Diario Vasco, was killed in San Sebastian by seven bullet shots to the back.
The day before, terrorists had again attempted to kill a security officer at the University of the Basque Country, by placing a bomb underneath his car, which fortunately failed to go off.
When the news of Mr Oleaga' s death was announced, I immediately expressed, on my own behalf and on behalf of the European Parliament, my sincere condolences and our support to the victim's family and colleagues.
Unfortunately, ETA has once again revealed its true colours, namely its preference for blind terrorism that rejects democracy and scorns all types of freedom, including one of the most fundamental, which is freedom of expression.
I would ask you to observe a minute' s silence.
(The House rose and observed a minute' s silence)
Agenda
The next item is the order of business. The draft agenda has been distributed and the following changes have been proposed or made, pursuant to Rule 111 of the Rules of Procedure.
First of all, I have two pieces of information to give to you. Mr Busquin will present the Commission statement on the specific programme implementing the Framework Programmes 2000-2006 of the European Community, on the one hand, for research, technological development and demonstration activities, and of the European Atomic Energy Community, on the other hand, for research and training activities.
I would also inform you that the report by Mr Hans-Peter Mayer, on behalf of the Committee on Legal Affairs and the Internal Market, has been withdrawn from the agenda, because it has not yet been adopted by the competent committee.
With regard to the joint debate on environment policy, the Council has informed us that the Swedish Minister for the Environment, Mr Larsson, wishes to attend the debate on the report by Mrs Hulthén. Therefore, with the agreement of the political groups, the joint debate will be brought forward in the agenda and will be dealt with before the report by Mrs Myller, also on behalf of the Committee on the Environment, Public Health and Consumer Policy, on a Community Environment Action Programme.
Lastly, I would like to inform you that the deadline for tabling requests for separate, split and roll-call votes has been brought forward to 4 p.m. today, which has also been done at the request of the political groups and with their full agreement.
(The order of business was adopted thus amended)
Madam President, in the last few days an agreement has been reached on a European bill to combat paedophilia. I would point out that this agreement comes a little late considering the thousands of signatures we have had the honour of presenting to you on this issue, and considering the growth of this phenomenon which has struck down so many thousands of children, as it did recently in Italy.
We want quicker justice and tougher legislation. In fact, all too frequently, economic interests and political connivance lie behind this filthy crime, which marks the lives of thousands of children forever.
We want Parliament to urge the Commission and the Council of Ministers to mount a great campaign against paedophilia, including regulating the use of the Internet, too often the vehicle of paedophiles. Children all over the world, but especially in Europe, are calling on Parliament to make its voice heard. We cannot rely solely on late, restrictive documents. We must start to take effective action.
Madam President, I wanted to bring up the issue of a very important meeting which took place yesterday with Justice and Home Affairs ministers, where agreement was made in relation to people' s privacy and their right to privacy, their fundamental rights in access to telecommunications.
This is what is called ENFOPOL 29. It has never been discussed in this Parliament. There was a discussion on ENFOPOL 98 about re-writing international user requirements, but this is very different. It is interpreting the existing requirements and how they will be used within the EU. It is completely unacceptable that far-reaching decisions have been taken by the Council of Justice and Home Affairs ministers when there has been no debate in this Parliament on the subject. These decisions will affect us all and will affect everybody outside this Parliament: people will not have the right to privacy, and this is an issue that should be raised right across the board. It is a fundamental rights issue.
(Applause from the Verts/ALE Group)
Madam President, I should like to address the same issue. The bad thing about the renewal of these ENFOPOL plans is that they go much further than was planned three years ago. It will no longer only be traffic data and content data - that is the header of an e-mail and the content - that are monitored, but many, many more details down to credit card details, and IP-ports, which would enable everything on the computer to be monitored. In other words, there would be no part of the communication that was not monitored. That was not even mentioned in the documents before the Council. We have no way of getting hold of the information! It appears that, because of a formal error, the actual decision has not yet been taken. It can be taken at any time, however, and no further meeting is required for the purpose.
I should like to repeat the call. We need to debate this. We have just had a committee of inquiry into Echelon and we are angry that the NSA and other secret services are violating fundamental rights. What is happening is that something much worse is being planned in the EU and absolutely everything can be monitored!
(Applause from the Verts/ALE Group)
Every time Madam President speaks on the Basque country, she brings to this House the picture of sadness and pain, which is very regrettable.
This is why I systematically join this assembly in mourning the victims - all the victims - of our more than a century-old conflict. We ought to realise that it is not easy to find an exit to one of Europe' s darkest political tunnels, especially if we stick to the same paths. We must definitely try something new and we, Euskal Herritarrok are eager to give all the help we can.
Madam President, with your permission I am going to read a paragraph from the editorial published in the Diario Vasco [Basque Daily], the financial director of which, Santiago Oleaga, was murdered by ETA. This paragraph says: 'There is no doubt about the purpose of Santiago' s murderers. They killed him with an indescribable sadism in order to spread unease and fear amongst the professionals who work in the different media which ETA has targeted. The terrorists, however, could not have chosen a more suitable victim to demonstrate the ultimate intention of its action: to silence the messages of those sections of the media in order thereby to silence a whole society to the point that it comes under the control of its abominable tyranny' .
Madam President, I believe that the greatest homage we can pay to Santiago Oleaga is to express our firm rejection of those people who wish to impose that abominable tyranny on us and also express our complete disdain for its spokespeople.
Specific technological R & D programme
The next item is the Commission statement on the specific technological research and development programme.
It is my pleasure to give the floor to Mr Busquin.
Madam President, ladies and gentlemen, today the Commission approved its proposals for the specific programmes of the Research Framework Programme 2000-2006. A communication on the possible use of Article 169 of the Treaty establishing the European Community to implement the Framework Programme was also approved. The specific programmes are the instruments for implementation. Therefore, the Commission' s proposals contain nothing other than the proposal for the Framework Programme, which must be adopted under the co-decision procedure. The proposals do, however, provide some clarification. As you are aware, the Commission approved the Framework Programme on 21 February 2001, and this new Framework Programme is specifically designed to help create the European Research Area.
I would like to reiterate the main principles. Within this context, we presented the Framework Programme with the determination, on the one hand, to focus efforts on a limited number of priorities where Community action would present the greatest added value. We are also endeavouring to give some structure to the research that is carried out in Europe, through greater interaction between national activities, in order to create a more consistent European Research Area. We also believe that the management of our Framework Programmes must be made more easy and simple in terms of the means of intervention in place.
In order to implement the Framework Programme, we are proposing a structure based on five specific programmes. This structure is a faithful reflection of that of the Framework Programme and translates the political project into reality. This structure is as follows: a programme on 'Integrating and strengthening the European Research Area' which brings together all the activities involving research and coordination of research policies in Europe; a programme on 'Structuring the European Research Area' which covers activities involving the integration of research and innovation, the mobility of researchers and infrastructures and issues relating to science and society, and the links between science and the public - all increasingly burning issues within European society. We also have a programme covering Euratom research activities and then two programmes covering the activities of the Joint Research Centre, in the non-nuclear and nuclear fields respectively.
The content of the proposals aims to provide clarification with regard to the scientific and technological content, which is presented in much more detail than in the Framework Programme. These proposals, however, also concern the new instruments of implementation, which are central to the philosophy of the Framework Programme 2002-2006, the creation of networks of excellence and integrated projects. Further details regarding the way this will operate will be provided in the rules for participation in and dissemination of the Framework Programme adopted under the co-decision procedure, the proposals for which the Commission will present at a later date.
I also said that with regard to the communication on the implementation of Article 169 of the Treaty establishing the European Community, which has never truly been applied, we have put together some suggestions on practical ways in which the Community might participate in jointly implemented national programmes. This is the meaning of Article 169. Our aim is, therefore, to launch a political debate on this issue. On the basis of these initial results, the Commission intends to present a proposal at a later date, on a framework decision on the general conditions for Community support within the context of Article 169 and the possible areas where this could be used.
Madam President, I think that it is true to say that this is the first time that the Commission has presented its proposals for specific programmes so quickly after having presented the proposal for a Framework Programme. We believe, therefore, that we are responding to a request by Parliament with the aim of facilitating political debate, by providing this further clarification. This information also includes accurate and clear details, since the new instruments require this, and we have also planned an information session with the members of the Committee on Industry, External Trade, Research and Energy on 5 June 2001. I believe, therefore, that we will have done everything possible to enable Parliament and the Council to approve, within the specified time frame, the new Framework Programme that is a tool for creating the European Research Area, which, in my opinion, is widely supported by the European Union.
Thank you, Mr Busquin, for your statement.
Madam President, I should like to thank the Commissioner warmly for his explanation and particularly for the fact that he managed to adhere to the agreed deadlines. That is a major achievement. I should also like to ask him if he could answer the questions put to him by the Committee on Industry, External Trade, Research and Energy as soon as possible. That will, in turn, enable us to adhere to the deadlines, which is very important in my opinion.
I have two explicit questions to put to the Commissioner. Firstly, in the specific programme, the most important research, and thus the money, is earmarked for the human genome and biotechnology. This may be a major area of research, but the results will only become evident over a ten- to fifteen-year period.
At present, many EU citizens still die, unfortunately, of the three well-known diseases, namely cancer, heart and vascular diseases, and signs of ageing, such as Alzheimer' s. The Committee on Industry, External Trade, Research and Energy has expressed a growing need for a separate life-science programme within the context of the human genome and biotechnology. I should like to find out from the Commissioner whether he would be prepared to help us think about setting up a programme of this kind.
My second question to the Commissioner is of a technical nature: the Commissioner delivered a comprehensive explanation with regard to Article 169 of the Treaty. Why does he not apply Article 168 of the Treaty? Surely that would be a far more practical approach.
Madam President, I would like to say to Mr Van Velzen that the questions were officially sent to us on Monday 28 May 2001 and that we shall do everything possible to answer them before the end of the week. You shall, therefore, have the answer at the beginning of next week, I assure you, and we will be able to continue the debate on these issues.
With regard to the two more specific questions, Mr Van Velzen has quite rightly mentioned health problems, including both degenerative neurological diseases and cancer problems, and he will see that, if these specific programmes are approved, there is the prospect of carrying out European added-value research on this issue, within the context of genomics and health. For example, there are opportunities in the specific programme to undertake clinical trials for cancer and degenerative diseases, which are some of the new possibilities opened up by genomics. This does not mean, however, that they cannot be begun immediately, since there is an undeniable European added value.
Regarding Article 169, as I mentioned, we have produced a document, which is launching the debate along these lines, and we shall explain why Article 168 is not used in the same way. Mr Van Velzen will be given a very clear answer to this in the answers to the questions.
Madam President, I should also like to congratulate the Commissioner and the Commission on this proposal. If I understand you correctly, however, this Sixth Framework Research Programme contains far fewer specific programmes than the fifth and I should like to ask you why? What are the reasons? We therefore have fewer specific programmes for the sectoral themes. Up until now, we had one for biotechnology, one for energy, one for the environment, and so on. In future that is all going to be under one roof. Are you not afraid this will make the framework research programme less visible? Is there not also a danger that the lobbies representing various professional groups and sectors will be less involved in the Sixth Framework Programme because they are not clear what area it falls under? My question is: Can you give us the reasons why you have fewer specific programmes this time than last?
I would like to say to Mr Linkohr that the aim is to move towards a European Research Area, and, therefore, to give more structure to research at this level, and he is one of the first within Parliament to have said to me that we should avoid spreading research too thinly. The Framework Programme represents a considerable amount of money, but it only equates to 5% of public spending on research in Europe. We must not, therefore, expect the Framework Programme to fund all European research. What the programme can do is to contribute to acting as a catalyst for European research and to give it greater consistency. If the approach that we adopt is focused on too many sectors, we will then end up with many different measures and our efforts will be too dispersed. We have therefore attempted to tackle the problem by dealing with priority issues first.
I have just mentioned the problem of genomics, which affects many subjects relating to health and biotechnology, but in the field of nanotechnology, with which Mr Linkohr is very familiar, which is, in other words, developing technologies using more intelligent processes and materials which waste less energy and matter, a large number of sectors will be affected, including the automotive and the aeronautics sectors. We are, therefore, aiming for consistency rather than to cover a whole range of problems. I do believe that this issue concerning the number of specific programmes should not prevent a dialogue on the content of the priorities. We will, obviously, be able to go into much more detail in the content of the priorities. You will see that we will make a further step forward by approving the specific programmes. I believe that the dialogue established with the Commission will enable us to further clarify this determination to create the European Research Area.
I think that the current shortcomings are well known. We are spreading our resources too thinly and Europe does not have a critical mass to devote to the main research objectives, in contrast to other developed countries such as the United States and Japan, and so we must create this critical mass. The European programme can help to achieve this, with new provisions, such as improved networking of national programmes. We must encourage coherent action. It is, to some extent, because of this that there are not as many catalogues of specific programmes in each area.
Madam President, I should like to thank the Commissioner for his explanation. Nevertheless, I should like to take the liberty of disagreeing with him as regards his last answer and to side with Mr Linkohr: whether a programme comprises twenty different topics or constitutes one specific programme, each programme must be assessed on its own merits, and must have its own scope and budget. It then appears less ambiguous to me for those who subscribe to these programmes if these programmes are kept more separate.
That was not my question, however. Like Mr van Velzen, I would like to ask when we will be receiving a response to the questions we have put to you in writing. You, as no other, know how often I have asked the Commission on what basis certain priorities in the Framework Programme are, in fact, used and what criteria have been used in the process. I, nor anyone else who has asked similar questions, have ever received a response to that question. I hope that this will now change.
As for answering the questions, I would simply like to point out that we received the questions on Monday. It is Wednesday today, and we shall, therefore, answer them before the end of the week. I think that such tight deadlines respect Parliament and the work that we are trying to do together. I am determined to ensure that replies are fully consistent with one another, so that dialogue becomes increasingly clear and accurate.
With regard to the problem of choices, I believe I have told you that the main priorities, and I have already had the opportunity to answer Parliament on this issue, are, on the one hand, the work by the Institute for Prospective Technological Studies (IPTS) and the debates held with the Centre for Renewable Energy Sources (CRES) with various representatives of the Member States' scientific councils, and, on the other hand, the general trends within the scientific and industrial community, be it genomics, nanotechnologies, the problem of the information society, food safety, sustainable development, and I agree with you on this that there should be more clarification on issues regarding transport, the environment and energy.
The main lines were, I believe, defined in accordance with very objective criteria, and I have already had the opportunity to answer, but there has always been a choice. Ultimately, I am still asking the question - what else do you wish to add? Let us discuss this. I believe that there is a degree of flexibility within the framework of the specific programmes, but only on the condition that we do not fall into the trap of following a scatter-gun approach which would compromise the coherence of the Framework Programme.
Madam President, ladies and gentlemen, first of all, I would like to thank the Commissioner, both for his statement and for the ongoing debate with us which he puts himself through, as we ask him a great deal of questions, but gradually we have what is needed in order to do our work, and I believe that the seminar due to take place on 5 June 2001 will provide us with further information.
I would also like to emphasise the need to create a European Research Area, and the need for the innovation that this represents, to make the Sixth Framework Programme more flexible and easier to access. I am thinking, in particular, of the European added value, which we will find if there is more interaction between the countries of the European Union, namely through grants provided to young people so that they can go and carry out research and work in other Member States and discover more about themselves. We must also be able to maintain the values and the knowledge that we have in Europe and not just watch these go elsewhere. Lastly, with regard to the specific programmes, I would like to emphasise innovation, this time in the area of sustainable development. This is an important subject, which we discuss a great deal, but it is an area in which still too little is done.
I would like to draw my fellow Members' attention to the fact that the Group of the Greens/European Free Alliance is organising a meeting on this issue in Parliament, in Brussels and this will take place next week on 6 June. We would like to invite all Members to come and share their views on sustainable development, energy, renewable energy, the environment and ecology in particular, so that we can take these into account and make some proposals in this area which is of great interest to us.
Mobility is extremely important for providing research with a truly European dimension. There are two aspects to this issue; firstly, obstacles preventing researchers and teachers and others from moving around at present. A High Level Working Group met with experts from all the Member States and submitted a report to us, which will also be discussed at the Research Council on 26 June, and will be communicated to Parliament to present all the difficulties regarding mobility encountered by the scientific community. As I often say, it is more difficult for a researcher who has qualified in Europe to go to another European country than to go, for instance, to the United States. There are, therefore, obstacles that we must try to face and to remove.
The second aspect to this issue concerns the mobility of young researchers. You are aware that we have the Marie Curie programme, which is a success, but we would like to double the resources in the proposals allocated to assisting the mobility of young researchers, and also to create grants to attract researchers to Europe, so that Europe once again becomes an attractive option for the best researchers in the world including third countries. You will see that there are very specific proposals on the issues of mobility in the programme.
Lastly, I believe that my final point, which is the problem of how to put into practice the elements of sustainable development, is included in the policy that Parliament, the Commission and the Council will discuss at Gothenburg. I believe that there is research to be done in these areas, particularly on the specific examples, in order to support the policies of sustainable development. Furthermore, Mr Piétrasanta, you have put forward the idea of having some specific ecosites, for example, in a specific area, which, I believe, is a good example of how sustainable development can be achieved on a local level and I think that creating a network of ecosites is something that is feasible in Europe.
Madam President, I hope you will not rule me out of order, but I have a very specific question to the Commissioner on research.
I rather sympathise with my colleagues who think that the way in which the new programmes are going to be organised makes it difficult to see what is actually happening. My specific question is this: one of the things on which research is urgently needed is the efficacy of vaccination in outbreaks of foot-and-mouth disease. I do not know - and I conducted some research into this - what is happening as regards such research within the Framework Programme, either the present one or the one which is planned.
It would be extremely useful for many people in Europe to know what is being done. I fear very much on the basis of the experience in the United Kingdom that foot-and-mouth disease is not going away and that we may be dealing with it over a long period. European research is therefore absolutely urgent.
Madam President, regarding the problems of research into foot-and-mouth disease, the issue of food safety has become a priority in the new Framework Programme, as has food quality. We are, moreover, planning to allocate EUR 600 million to this section of the programme. I believe, therefore, that we will then have a greater opportunity to adapt the programmes to new problems. The point that we must stress is that we are able to retain a degree of flexibility and adaptability for urgent situations, which means that we will not be committed today if we adopt a new Framework Programme lasting until 2005, without being able to predict what could happen at that time.
In the specific programmes, therefore, we are presenting what, in our opinion, must be put aside on an annual basis in order to deal with possible urgent and specific programmes. With regard to research that has been carried out into foot-and-mouth disease in the past and within the Framework Programme, I would like to send you details of the research to which the Commission has access, and I shall specifically ask the Commission services to let you know about these as soon as possible.
Madam President, I would also like to thank the Commissioner for attending this session and for observing the deadlines which are set by both parties when we have our debates. I would also like to confirm that we support the general structure of the project. However, having listened to what he has said on the five specific programmes, I would like to remind the Commissioner that Parliament is concerned that the number is too low and I would like to ask the Commissioner about how he intends to monitor the specific programmes, both in Parliament and in the Council of Ministers.
My second question concerns the instruments. I hope that the Commissioner will talk about the flexibility that is needed and which, in our opinion, seems crucial, between the proposed new instruments and the old instruments that have been retained, at least on a temporary basis.
My third and final question is this: what guarantees can the Commissioner give that the Council will keep back the proposed EUR 17.5 billion?
I also have a tie-breaker question. Is the Commissioner personally in favour of continuing the work of the Joint Research Centre in the best possible circumstances?
Thank you, Mr Caudron. Naturally, all these questions would benefit from a lengthy discussion, but I would like to attempt to provide you with some initial answers, in the telegraphic style that we are using today. With regard to the programme for monitoring priorities, this applies as much to the Council as to Parliament because the Framework Programme is subject to the co-decision procedure, and the obvious advantage of having a specific programme covering all the priorities is the single committee, which is a committee that can be sub-divided, if you like, according to different areas of interest. I think that, in the discussion, the problem is not necessarily the number but is rather being able to hold an in-depth debate on a specific number of priorities. I think, therefore, that we can discuss working arrangements and the way the programme will be applied to see how we can deal with this objection.
To take the problem of new instruments versus old instruments, we have to be clear on this point. We believe that the new Framework Programme must be the cornerstone for the creation of Brussels' European Research Area. Assessments that have been carried out on previous programmes show that they can be useful, because they enable contacts to be made at European level, but that they do not provide enough structure. This is quite clear and that is why we need new instruments. I understand the concerns felt every time the word 'new' is mentioned. It is difficult to adapt to change and this is to be expected. This reaction is, therefore, extremely understandable and I sympathise with some of the concerns, hence the need to explain things carefully. I would, however, like to say that calls for proposals are still applicable in the so-called Category 8, which brings together support for policies with emerging policies. So, over EUR 1.6 billion is available for the calls for proposals in the original meaning of the word. The proposal is, therefore, understood.
As for the general budget, in my opinion, I think that although it appears to have a degree of approval from the Council, I believe I am right in saying that the Swedish Presidency proposes to hold an initial informal discussion on the budget at the Research Council on 26 June. I hope that our proposal will be adopted. This is a sensible proposal, which is also part of the financial perspectives that were drawn up in Berlin on the various policies of the Commission. I believe, therefore, that this could be done.
My last point relates to the Joint Research Centre. As you are aware, we have made an effort to focus the tasks of the Joint Research Centre on areas to which it is best suited. In other words, tasks involving joint monitoring, joint tests and scientific expertise in problems relating to the environment, health, some aspects of the nuclear industry and security in terms of the information society. These are useful tools, and, of course, we have a programme for the Joint Research Centre, which, in budgetary terms, is, admittedly, unlikely to increase, but which allows the role of the Joint Research Centre to be more targeted. I believe, therefore, that the Centre will always have a future provided that it is given tasks, which will be of benefit to the whole of the European Union.
Madam President, I should like to revisit briefly the problems which have typified the animal products sector for the past couple of months and years.
We are faced with two problems: BSE, for which better tests can be developed, and foot-and-mouth disease, for which a marker vaccine can be developed. I should like to find out from the Commissioner what specific contingency measures he intends to put in place in this connection.
I believe that public opinion can no longer accept the massive slaughtering of healthy animals. We, in Europe, will need to do something about this as soon as possible, and I would like a clear response from the Commissioner to the question when the European Union intends to contribute to developments in that area.
(no microphone) ...problems relating to research, since I am speaking about research. As for diseases, 48 research projects on diseases, including BSE and transmissible spongiform encephalopathy, were set out in the previous programme following the drawing up of the process. We have a document, therefore, which includes all the research projects that have been carried out and a decision was taken at the last meeting of the Council of Ministers for Research - which was a first - to organise a meeting of all researchers at European level - and I do not mean veterinarians or colleges specialising in veterinary studies - I mean researchers working on issues relating to mad cow disease and on issues relating to Creuzfelt Jacob disease, which also has particularly worrying and perturbing implications for human health.
It is a pleasure for me to inform Members of Parliament that we have recently completed this task, which has been acknowledged as unique, of drawing up a list of every single research project in Europe. It is an interesting project in itself because researchers in many countries were surprised to find out that there were other researchers in other countries undertaking similar research as them. This document will be available at the meeting of the Council of Research Ministers on 26 June 2001 and it will be published - I have already had the opportunity to hold a press conference to announce this and explain the main points, but I think that this is much more practical.
As for the policies on whether or not to slaughter animals, I think that you must speak to my colleagues, Mr Byrne or Mr Fischler, as these policies are defined according to either health and consumer protection or the common agricultural policy.
Madam President, we are now discussing animal diseases, but Commissioner, humans too still face tragic diseases.
For example, the spreading of apparently inexplicable diseases in people can be traced back to explainable causes, such as uranium, which is depleted or not, as the case may be, and diseases of the immune system which are said to be caused by substances in the environment. Could you give us a reassurance that you will be devoting the necessary attention to research in this field?
I should like to ask you in more general terms whether Europe' s shortfall, compared to the United States, will ever take an end? Europe is lagging behind in areas such as spending of resources. Could the Commissioner assure us that more resources will be made available, both by the Community and by the Member States? The Commissioner has told us time and again that it is not so relevant to keep alluding to the discrepancy between fundamental and applied research. Could we, despite this, assume that fundamental research in Europe will not lag behind?
In response to the first question, it is clearly evident that, in the specific programmes that the Commission adopted this morning, you will see, Mrs Maes, that there are some very clear headings on the effects of the environment on health, as well as, for example, the effects of chemical products. Studies of this type are planned. Some have already been carried out, but you are right to say that issues of prevention do exist. Health risks related to the environment - you will see in the document - are dealt with on the page on the priority entitled 'Food safety and health risks' .
With regard to the resources that the European Union is making available for research, I think that I tell everyone that it is essential that we make a greater overall effort. This was the message in the statement on the European Research Area - we are only spending 1.9% of our GNP whereas the United States spend 2.7% and Japan 3.1%. Since the Lisbon and the Stockholm Summits, a considerable number of people have become aware of this, and the Heads of Government often discuss the European Research Area. I was also pleased to read that Mr Jospin spoke of the need for a European Research Area in his speech on the European Union, but said that Member States' determination was crucial. They must step up their efforts. That is why the issue of benchmarking, which we are implementing, of comparisons between research efforts, and of raising the resources to catalyse this research by creating integrated projects through bringing about the European Research Area, by providing support from the Commission to make national programmes consistent, must create a dynamic to help this research.
Similarly, you are quite right to highlight a crucial problem at European level, which is the problem of young researchers. We do not stress often enough that the average age of researchers in Europe is higher than the average age of the European population. This means that there is a problem, that there has not been any recruitment or development of scientific research in our Member States. Generally, there has been a specific problem for the last 20 years and there is currently a need, therefore, to attract young people to careers in research and to develop them in this career. Clearly, in many Member States - and perhaps this is putting it very bluntly - there is something almost scandalous about the status of young researchers in terms of their social and financial standing.
This is, therefore, a problem that must be tackled throughout Europe, and I believe that we can provide various comparisons so that all Member States properly address this problem, and I can say that people are becoming aware of this now. Everyone knows that the knowledge-based society is the driving force of the economy of the future. At the Lisbon Summit, it was acknowledged that 25 to 50% of the economy is related to knowledge and therefore to research and innovation. This is a positive aspect that we are indeed attempting to make known as far and wide as possible. The Framework Programme must play a part in increasing awareness of this issue.
Madam President, Commissioner Busquin, you are calling for greater integration of research activities at European level on the one hand and at national, regional and international level on the other. There is a very typical example in my region, namely the cooperation between the German Cancer Research Centre in Heidelberg and the Transuran Institute in Karlsruhe. The question arises: should we not in future bring in a European integration week highlighting good examples, and will integration not also require financial assistance from the European Union, which could be used to support particularly promising joint research ventures?
I fully support what Mr Schwaiger has said as that is exactly what we want to do. I can tell him that, with regard to the large research centres in Europe which do not fall within the competence of the European Union, like CERN in Geneva and the European Molecular Biology Laboratory in Heidelberg, we have made initial contacts with them. For the first time, we are attempting to establish links between them. They came here to Brussels to meet independently with the Commission, but in doing so created a critical mass. I would like to give the same example of INSERM in France that you give of Heidelberg and of the Cancer Research Centre, as you know that there is an INSERM team from France working at Heidelberg with the German Cancer Research Centre. It is vital that we help to create these national links, through either Article 169 or through supporting cooperation in the national programmes.
However, your idea of showing this networking in a practical manner is an excellent idea, which perhaps, if I may, I can use to show what already exists and that we must build on this. The Commission' s role will be to enable everyone to take part, depending on their interests in a number of areas, but it is obvious that there are initiatives that have been taken. The dynamic potential of the European Research Area is already being felt in some national institutions that have taken this dynamic spirit to heart.
Madam President, I welcome the Commissioner' s statement that he is in listening mode. I wonder if he would listen in particular to those people who are working in the field of public health and their concerns that what has been a very good programme on public health care, health promotion and illness prevention seems to be disappearing.
As I understand it, within the first seven categories of research programmes, when health comes in, it is confined to highly scientific biomedical research programmes. When people ask what is happening to public health care research, they are told that it has gone into the all-embracing Category 8, which is rather a jumble sale of a programme with a very small amount of money attached.
They are told that directorates-general of the Commission are already being invited to submit bids, so it is Agriculture bidding against Environment bidding against Health, and so on. This area of public health looks like missing out, just at the time when the Treaty of Amsterdam is putting it up the agenda for the European Union. Will he have a look at that, because if we are going to get the research programme right, we need to have research into that research programme, and to listen to the people in the field.
I fully understand this question. I believe that this is the type of discussion that we are going to have. First of all, let me take the content of the priorities. As part of genomics research, it is obvious that there are health policies within this as well. I have already answered Mr Van Velzen with regard to the problem of cancer and the problem of Alzheimer' s disease, which will continue to be investigated. I recently attended a meeting of the leading European cancer specialists. They all know that genomics research represents a potential solution for this disease, as we are advancing towards developing increasingly individually-tailored types of treatment, taking into account aspects of genomics research. This is not theoretical genomics dating back 10 or 15 years - these are elements of application that can be highlighted. One of our objectives is, therefore, to create a network of the leading cancer researchers. There is no contradiction whatsoever.
Having said this, you are right to highlight that public health research, which appears to have less of a genuine scientific dimension, but which focuses instead on epidemiology, should also be carried out. It is true that this has not been planned in Category 8. It is planned in another category that perhaps has not been emphasised enough, namely the cooperation of national programmes. We could, therefore, put 'co-operate' on, for example, all epidemiological data. EUR 400 million has been set aside to strengthen the European Research Area. There are several angles of attack. You are quite right to say that we should do everything to help to give the problem a European dimension. These aspects must always be taken into consideration.
Madam President, I would like first of all to highlight the excellent cooperation which exists between Commissioner Busquin and the European Parliament, by means of the committee which I chair, on issues of research. I would also like to take this opportunity to communicate to you the double concern of the scientific community, which is practically unanimous, in relation to two questions.
The first is that the scientific community unreservedly supports the idea of a common area of research. However, on the other hand, it has serious doubts that the effect of synergy and added value at a European level may be lost by means of a concentration of the different research projects; that is to say, the smaller the nucleus, the more concentrated those projects are, the more difficult it is for these synergies to be produced at a European level.
The second question relates to the instruments. The three instruments planned: the networks of excellence, on the one hand, the integrated projects and the recourse to Article 169. The scientific community is concerned about the fact that these three instruments are new and that they are the only ones being used. It fears that others which were being used will be lost despite the fact that the scientific community had become accustomed to them. It also fears that a whole series of research teams which had been created could be lost, all of a sudden, as a result of the exclusive application of these three instruments.
I would therefore like the Commissioner to respond to this double concern.
Mr Westendorp y Cabeza has asked a fundamental question. We will try to answer it point by point. I think that we must consider the dynamic that we wanted to create, in other words, greater concentration, a European added value in the projects, a dynamic of giving structure to the European Research Area. I have already mentioned this. What, then, is the meaning of the question? It is the fact that there are obstacles to creating this structure, because the proposals are too dispersed. The risks of dispersion will increase with new countries joining the EU and with enlargement. We will then have projects that are too small in size, creating problems that the scientific community has itself seen as well; problems involving deadlines, bureaucracy and the fact that the projects are not sufficiently ambitious. This is the negative aspect.
We must, therefore, find the right balance, with ambitious, more integrated projects, which involve the whole scientific community. These projects are, moreover, more geared towards the scientific community, because they have a European added value and they are projects for the longer term. The networks of excellence, for example, are a long-term venture and they affect the scientific community more than the current system. I am aware of the need to find a balance between the desire to create this European space, the dimension of projects, and the fact that everyone should feel involved. Our task, therefore, is to provide information, to refine things, all the more so because the three instruments are tools for the priority areas, but are not so within the context of the 8th Category, where there are projects which remain linked to the support for the European Union' s policy, and therefore with traditional proposals.
I believe, however, that the whole debate that we will hold will actually be to find the right balance between change and a certain conformity, which has posed several problems in managing all the projects. We are managing 14 000 projects.
I would like to say once again that the European Research Area is not simply the European Framework Programme. The European Framework Programme is an aspect of the European Research Area. The European Research Area will also be created through the determination of Member States to increase their collaboration with one another in terms of their research tools. We must, therefore, play a part in this. That is our aim.
Madam President, I should like to thank the Commissioner, for I think that this is one of the most important areas of all that we are discussing here today. We are, of course, concerned here with the creation of those values which will ensure prosperity in Europe for many years to come. Unfortunately, responsibility for research lies, in particular, with governments which, in all European countries - almost without exception - have merely been cutting back. Nor am I sure that our Swedish brethren are in any way doing anything to encourage support for the national basic research programmes which generate the new knowledge. If, in the Sixth Framework Programme, we are to achieve a situation in which innovative small companies have access to programmes without their intellectual rights being destroyed, we must have mechanisms which enable companies to have access from outside to the major research programmes and which make it possible for contracts to be concluded without subsequent unnecessary bureaucracy. One fundamental question is therefore the following: has the Council finally got around to giving the research department a mandate to conclude contracts without the need for umpteen signatures? If it has not done so, then your power to act is very limited, Commissioner. It is frustrating for a small enterprise or university department to be obliged, at the diktat of the Council, to wait for heaven knows how many signatures. Have we taken account of this important issue in connection with the restructuring of the Commission's procedures? I am delighted that the Council is there for once, and I am looking forward to hearing the Commission' s answer.
I fully support what Mr Rovsing has said. The new instruments aim to provide greater responsibility and increased flexibility. We would like to avoid having such restrictive and off-putting rules for participation - these have no place in the Sixth Framework Programme. The rules for participation must, therefore, offer more to small and medium-sized businesses and the scientific community than they currently do. This is absolutely clear. Because of this, the integrated projects will be more adaptable and more flexible and will prevent rules being so restrictive that they are out of the reach of small and medium-sized businesses.
Madam President, I want to use my speech to thank Commissioner Busquin for the exceptional opportunities he affords us by maintaining a continuous relationship with the European Parliament.
We certainly think the programme as a whole is going well, but it does need improvement. That is the task we must undertake together. Improvement is needed, for example, in the general approach, which is still too bureaucratic. The components of the programme need to be clarified, and so, in my opinion, does the redistribution of the financial architecture. In my opinion, the extremely urgent, serious, emergency issues relating to human health must certainly be considered priorities.
When we debate networks and centres of excellence, then, I am sure the Commissioner will also see the need for dialogue with Parliament. As far as our parliamentary committee is concerned, we have an idea for a whole series of centres of excellence to be active in Europe. I therefore believe this continuous relationship can enhance the whole programme and make it possible to find the answers to urgent questions like those raised by Mrs Jackson and Mr Bowis, for example. In other words, we should not be working in our own little sealed compartments. We have put together a European public health programme which can certainly be extremely useful to the Commissioner, and I am sure he has largely taken it into account already.
Thank you, Mr Nisticò. I think that the expression that he used to say the programmes must not be too compartmentalised is the answer but phrased differently, to which I say that we must attempt to avoid excessively strict systems that are too compartmentalised, and therefore take up the broad themes, such as, of course, anything related to neurology, genomics, which are problems that will affect health and which affect various areas, and therefore, we will have greater interaction, create networks of excellence taking into account these various elements - this is the idea behind it. This idea must go forward, however, with, of course, a dialogue between the various scientific communities.
In this respect, Members of Parliament are obviously well-placed to bring, first of all, the questions from the scientific communities that I am seeing surface, but also proposals for creating networks of excellence on the themes that are of interest to the European Union and which have an undeniable European added value. This is one of the fundamental criteria. I believe, as I mentioned at the beginning of my speech, that on 5 June, which is next Tuesday, we have an afternoon of work, during which we will attempt to find practical aspects based on the specific programmes as have been set out, but also based on legitimate questions on the new instruments.
Thank you, Mr Busquin. I would also like to thank all the Members who have taken part in the debate.
The debate is closed.
Can I make a suggestion for the future. At the beginning of this session, I waved my hands repeatedly for a long time. I may or may not have got on the list, but I had no idea whether or not this was the case. Would perhaps one of your assistants acknowledge our wavings so that we would know we can stop and whether we are on the list or not. It might help us.
Certainly, Mr Purvis. Your suggestion has my support.
Treaty of Nice and the future of the EU
The next item is the report (A5-0168/2001) by Mr Méndez de Vigo and Mr Seguro, on behalf of the Committee on Constitutional Affairs, on the Treaty of Nice and the future of the European Union.
Madam President, Madam President-in-Office of the Council, Commissioner, four years ago, when I had the honour of presenting the statement on the Treaty of Amsterdam to this Parliament, together with my friend Dimitri Tsatsos, I ended that speech by recalling the words of Miguel de Cervantes who, when old and tired and weary of life, said that there were times when one had to chose between the road or the inn, between moving forward and staying put, and I said: 'we must chose the road, we must move ahead' . Amsterdam is one more step in that direction. I remember that the Commissioner, our good friend Marcelino Oreja, replied to me with more words from Miguel de Cervantes, telling us of the sorcerers, who can deprive us of everything, but never of our hope.
Does the Treaty of Nice, therefore, represent that hope which the European Parliament had put its faith in? The answer is clear: no, it is not what the European Parliament was asking for, because the European Parliament wanted a thoroughgoing reform of the institutions; because the European Parliament wanted to prepare the Union for enlargement; because the European Parliament wanted to deal with the problems of concern to the citizens. The truth, however, is that the governments, which control the agenda at an Intergovernmental Conference, took a different decision and the agenda was, therefore, not the one the European Parliament wanted.
The Treaty of Nice has not resolved many of these issues. It has only resolved some of them, satisfactorily in some cases and insufficiently in others. I believe that the merit of this resolution - if it has any - and of this report that Antonio Seguro and myself are presenting, is that it is a balanced document, which reflects that nature of a Parliament which is no longer merely there to provide impetus but is now a co-decision maker. A co-decision-making Parliament means a responsible Parliament and, therefore, a Parliament which has to do things in a balanced way.
I would like to pay tribute to all the members of the Committee on Constitutional Affairs who have worked extremely hard to reach a consensus, starting with its Chairman, Giorgio Napoletano, and also my good friend, Antonio Seguro, who has not only been a solid and intelligent contributor, but also an honest one.
We are, therefore, talking about a balanced document, in which we explain what we do not like and what we want to see modified in the future, because agreements, and the Treaty of Nice is an agreement, do not last forever - forever is no more than an adverb of time - and are liable to be reformed. The Treaty of Nice itself contains the seed of such a reform. I believe that this resolution looks to the future, towards that Declaration No 23, which lays down the basis for reform.
In this constructive spirit, we wanted to help the Swedish Presidency, with which we have had much contact over the last few months, so that this European Council in Gothenburg may show us the future of the European Union through the responses of its institutions.
Madam President, we want to see national committees set up in all the Member States so that the people may hold a genuine debate, not a phoney one, and in that way we will discover what the citizens want of Europe in the future.
This Parliament also wishes to see the Intergovernmental Conferences prepared by means of a democratic method. We believe that the convention that drafted the Charter on Fundamental Rights should provide the model for this democratic method. Today, when we are seeing so many proposals from different people, all on the convention - which is a positive start - I would say that what the European Parliament wants is a convention based on the model of the convention which drafted the Charter of Fundamental Rights: on that one and none other; because that model was shown to be successful and it brought together various authorities in order to achieve the desired result.
On the basis of the convention model, we want the result of that convention also to be the role played by the governments in the Intergovernmental Conference. We are going to make constitutional proposals, and we must not be afraid of the term 'constitutional' because, when we talk of competences or institutional structure, we are talking about constitutional issues.
The result we are seeking is a European Constitution, and I wish to make this completely clear, a European Constitution which makes everybody' s competences absolutely clear and, above all, makes it clear what each institution does within the institutional structure. We want this to be ready before 2004, before the European Parliament elections, so that the political groups in this House can go into these elections defending our choices.
Madam President, I believe - and I recall my initial comments - that this is a path of hope. We are facing the Europe of the euro, the Europe of enlargement, and it is up to us whether this is a path of hope or a path which leads us to a situation of stalemate in the European Union, which none of us want to see. I therefore want this resolution to make a constructive contribution to this road of hope becoming ever broader and our becoming ever more European.
Madam President, Madam President-in-Office of the Council, Commissioner Barnier, it will come as no surprise if I begin my speech by restating our disappointment at the outcome of the Nice Conference, at the options taken and at the timidity of the Conference' s work in Nice. We feel that Nice was just a continuation of Amsterdam and was therefore a wasted opportunity for Europe to take a solid and far-reaching step forwards, in its process of gaining political and social depth. The European Parliament strove to ensure that the Charter of Fundamental Rights was incorporated into the Treaties and the Conference approved the Charter but failed to incorporate it into the Treaties. The European Parliament wanted more subjects to be decided not by unanimity but by qualified majority, because the situation is already difficult with fifteen countries, let alone twenty-seven and the Conference decided on precisely the opposite. The European Parliament wanted the qualified-majority rule for Council decisions to be changed to co­decision with this Parliament, and the Conference did not do what we felt was right. Nice had the shortest agenda in the history of the Intergovernmental Conference and yet took the most cautious step of any Treaty reform.
Contrary to what we wanted to see, Nice left an image of a Europe of 'national self-interest' , instead of a Europe of 'a community of values' . An image of a Europe in which it seems that every State was looking after itself more than it was looking after Europe. Europe is not about each country looking after its own interests, but about all countries looking after all the others, in homage to the founders of this European project. Yet, the Council was aware of this when it adopted 'Declaration 23' , saying and acknowledging that it had achieved a very minimal result in Nice. It also acknowledged, to a certain extent, that the method of preparing for this Conference was completely inadequate.
Nevertheless, we feel that one of Nice' s other, positive aspects, was to enable us to make progress on the enlargement process. It is precisely within this triangle and this balance, which my colleague Iñigo Méndez de Vigo was discussing, that the European Parliament is positioned, bearing in mind the results from Nice, which were a disappointment, bearing in mind the opportunity to make progress on enlargement, and bearing in mind the fact that a debate and a new method of preparing and revising the Treaties are being initiated. This new method will enable us to take a more global, more serious, more coherent and, above all, deeper view of Europe. We will not achieve this by saying 'yes' , as we did in Maastricht, to the Treaty of Nice or by saying, as we did in Amsterdam, 'yes' to the Treaty of Amsterdam, and nor will we achieve this by contributing to bringing the enlargement process to a standstill. What we must do, therefore, is engage in positive cooperation, in order to ensure that enlargement does actually take place. To put it in another way, the European Parliament does not wish to be part of the problem, it wishes to be part of the solution.
I therefore state once again that our report does not attach less importance to the assessment of the Treaty of Nice than to the Laeken Council conclusions, but we shall take account of the Gothenburg and Laeken Council conclusions when the European Parliament has to deliver an opinion on convening the next Intergovernmental Conference. Why do I say this? Because we want serious and far-reaching solutions. We therefore propose, firstly, a new method of preparing for a revision of the Treaties. We want a convention. As a matter of fact, there is something I cannot understand: if the intergovernmental method failed in Nice and if the convention was successful in drafting the Charter of Fundamental Rights, which the Council signed, why do we not take the good example of the convention to draft the reform of the Treaties? In fact, I fail to understand why the national parliaments and the European Parliament cannot participate in this convention. I cannot see what the Council is afraid of, because we are not seeking to replace governments, but to participate on an equal footing with governments in the debate and in making positive proposals for the future of the European Union. Secondly, we want a wide-ranging debate, not one limited to the four issues listed in 'Declaration 23' . The debate must, however, have a human face: we do not simply want a web site. We want committees, to add dynamism to the debate, and Minutes that show proposals which agree on the convention and we want the convention to produce a constitutional proposal that can form the basis of the future reform of the Treaties, which we want to be a convention.
Madam President, I shall conclude by offering my thanks: firstly to my colleague, Iñigo Méndez de Vigo, for his experience, his competence and also for the honesty and rigour with which he worked on this project. Next, I wish to thank all of my colleagues in the Committee on Constitutional Affairs and its Chairman, Giorgio Napolitano for the exemplary way in which he led the committee' s work throughout. I am also grateful for the way in which everyone contributed, even though at times extremely varying positions were held, to enabling us to reach a firm and strong position for the European Parliament, with practical proposals. Lastly, I wish to thank the secretariat of the Committee on Constitutional Affairs, which made it possible for us to have the amendments and the proposals in all languages in good time. Our aim, Madam President, is to do our bit to ensure that Parliament is contributing to a Europe that is closer to the citizens, a Europe that gives more backing to the Commission and Parliament and less to the Council, a Europe with institutions and bodies that concentrate more on looking after the welfare of all citizens living in this area and not on the national interests of Member States. Reiterating my utmost respect, esteem and admiration for you, Madam President-in-Office of the Council, I feel sure that you will accept a memento of your attendance at this debate and I wish to say that the political significance of this event gives us great satisfaction. This is a small sticker, which says 'Yes to the convention!' I hope that you might take this sticker with you when you present your proposals and when you vote on them with your colleagues and the other members of Union governments.
(The speaker approached the President-in-Office of the Council and gave her the aforementioned sticker)
Thank you, Mr Seguro. The sticker matches the Mrs Lindh' s suit perfectly. That is a good sign!
Madam President-in-Office of the Council, I shall now give you the floor.
, Council. (SV) Madam President, honourable Members, the future of Europe is now being forged as the European Union composes itself ahead of its enlargement. We are concerned with the historical task of uniting Europe and welcoming the applicant states back into the European family.
In the western Balkans, the Union is doing everything to prevent new wars in Europe, a new Srebrenica or further ethnic cleansing. So far, we have been able to help prevent full-scale conflicts in the Former Yugoslav Republic of Macedonia and in southern Serbia. The EU' s future lies in coordinating foreign policy so that we can prevent armed conflicts.
The Union is also currently working on developing its cooperation with Africa. An EU troika is visiting West Africa at this moment. The responsibility and future of the EU also encompass a global responsibility.
Cooperation is now being deepened in a number of areas in Europe. Europe must mean more than a market. Full employment, equality and social and economic balance are aims for the EU of the future.
The Union' s ways of working are now being developed with the legislation on public access to documents and with the reform work within the institutions. The future of the EU lies in an open and democratic union.
At the same time, we know that there is a lot left to do in respect of justice and free trade, the fight for human rights and work on environmental issues. The debate on the future is about how we can succeed in these issues of the future and how we can create institutions that make us successful.
Through the Treaty of Nice we prepared the Union for new members joining and, at the same time, made clear our commitment to continued deeper cooperation. We succeeded in moving from unanimity to majority decisions in respect of a further thirty-five or so provisions. However, I myself - and many others like me - had hoped that we would have got further in respect of social matters and the third pillar. We also succeeded in extending the codecision-making procedure to encompass new areas in which the European Parliament, together with the national governments, can ensure that the decision-making process is democratically rooted.
These were important decisions, and we succeeded in getting further than just the three matters that were selected in Amsterdam. At the same time, most people are agreed - and I am convinced that we will have many examples here today - that the next Intergovernmental Conference needs to go significantly further than Nice and that we therefore need this broad debate on the future of Europe.
An important aim must be to make citizens more active participants in the European project. The Swedish Presidency which, together with the coming Belgian Presidency, has been given the task of getting this debate going has taken it very seriously.
The common website that the Commission is running went live back in early March. It already contains contributions from many heads of state and government and plenty of comments from European citizens. The website will be expanded to encompass all eleven EU languages, and I hope that it will live on in the debate which will continue up to and in parallel with the Intergovernmental Conference. The institutions are also planning a number of common seminars and conferences. In addition, there are all the national initiatives that have been started, both in Member States and in applicant countries.
We are now turning for the first time directly to the citizens of Europe in our preparations for an Intergovernmental Conference. Their hopes and expectations will undoubtedly extend further than the four institutional issues pointed out in Nice. I think this is a good thing. I believe that the debate on the future is primarily about policy, and secondarily about institutions. Before we attempt to define our tools, we must know what the tools are to be used for. At the same time, we must, of course, also conduct the arguments of principle concerning the nature and being of the Union. That is why, as President-in-Office of the Council, I welcome the more long-term visions that we are now beginning to see in the debate.
It may be tempting to simplify the debate by looking too much at the terms themselves and too little at what the terms actually represent. For example, we see many people wanting to draw a clear dividing line between the radical 'federalists' and those who have more modest ambitions in respect of the institutional issues. However, each country has its own history and its own reference frameworks that help decide how the terms are viewed in that country. The very term 'federalism' is interpreted positively and as decentralisation in some countries, whilst it can be like a red rag to a bull and seen as centralisation in other countries. The same applies to the debate concerning a 'constitution' . As quite a few people have said, the existing Treaties already form a kind of constitution. They contain provisions concerning the tasks that we are to have, the distribution of responsibility between different institutions and the rules of procedure. What is of interest is what the fundamental rules contain, not what we decide to call them.
Similarly, a contradiction is often painted between those who believe that democratic legitimacy emanates from representatives elected by the populace in their own country and those who believe that it must be sought in a new political model of European cooperation. I believe that we must try to find different ways of strengthening the link between European policy and national policy. Democracy is not a zero sum game. I am convinced that we can do a lot to strengthen European democracy without rebuilding the Union from scratch. When the interaction between the European and the national level develops, then democracy is the winner and the influence of citizens is strengthened.
We must get away from the artificial division between what is European and what is national. Both national and European parliamentarians have a direct mandate from the people. What is to prevent national parliamentarians appearing more regularly in the European Parliament and European parliamentarians more regularly in the national parliaments?
The requirements for grassroots support and the extensive agenda will make special demands of the preparations for the next Intergovernmental Conference, and many people have said that we must find a more open way than previously. Some think that a small group of so-called wise men should table proposals. Such a group can work quickly, but at the same time this would mean that not all the countries could be represented.
Many people, especially here in Parliament, have proposed that we should use an open forum similar to the convention that drew up the Charter of Fundamental Rights last year. However, quite a few countries have stressed that an open forum, a convention, must not restrict or forestall the debate with the citizens. Once an open forum has completed its work, the result must be subject to debate and comments, and grassroots support must be sought for it.
If I may take a moment to speak as a Swedish President and Swedish Foreign Minister and not just as President-in-Office of the Council, I would like to say that I would wish us to be able to set up an open forum early in 2002. Such a forum should be given around a year to complete its work and have the task of submitting recommendations for matters to be included on the agenda of the Intergovernmental Conference and also of putting forward various suggestions in respect of the responses to, and viewpoints on, these issues.
At the same time, it is important that the broad debate continues and that we also take on board what is happening in the national debates. One way of ensuring this may be to summarise the national debates and to report to the European Council every six months. It will also surely be necessary to have technical investigations carried out, since the matters addressed in Nice are fairly complicated.
In summary, I believe - based on the discussions I have had with Member States and applicant countries - that it will be difficult to find an individual form of preparation that is appropriate to all issues. We need a combination. I believe that we need a convention, that we need technical preparations and that we need to report the national debates.
The Swedish Presidency will continue the discussions with the European Parliament alongside the deliberations in the Council. The resolution that you are adopting today - I would really like to thank Mr Méndez de Vigo and Mr Seguro - will be a very important contribution to that debate. This will naturally also form an important basis for the presidency when we present a report in Gothenburg. These issues will be given a prominent place there and hopefully contribute new impulses to the continued discussion.
I now look forward to your viewpoints.
Madam President, the opinion of the Committee on Budgets is in a way summed up in paragraphs 2, 3 and 40 of the motion for a resolution; but you will understand that I will not give in to the temptation to end my argument here. Please allow me therefore to illustrate and expand on it a little.
We totally agree with the phrase in paragraph 2, which says 'profoundly regrets the fact that the Treaty of Nice has only given a timid response' . This is one of the great frustrations of the Committee on Budgets: that we have not been able, at this time, to deal with and resolve the budgetary issues before entering into the effective process of enlargement.
In paragraph 3 of the proposal of the Committee on Constitutional Affairs it says that the Conference makes 'the decision-making process within the Union more confused and less transparent' . In this regard, and from the point of view of the budget, I will just say that if you look at the budgetary payments and compare them with the votes of the Member States in the Council, the voting procedure will perhaps not appear so confused.
Turning to certain budgetary aspects, we, as I said, expected more ambition from the Member States, we hoped that they would now deal frankly with the issue of the budgetary procedure and that they would even choose, if you like, a model such as that in the German constitution, which has a 'financial constitution' section, which provides for financial compensation (Finanzausgleich) between the Member States, the lander of the German Federation. This was the right time to do it without waiting any longer.
There is still complete ambiguity with regard to the meaning of the Interinstitutional Agreement, to the point where there are 5 articles in the Interinstitutional Agreement on budgetary discipline which provide for majorities not laid down in the Treaty. This legal problem has not been resolved in Nice. This frankly causes frustration in Parliament. We would have liked to have seen the financial perspectives set and defined, knowing that it was going to be a particular advantage to the European Union but not to Parliament.
This time, the financial perspectives are mentioned in the Treaty but not defined, which means that we are not progressing much. New activities and new spending are proposed, and it is presupposed that the European Parliament will agree, but the financial means for it are not provided for.
Because time is at a premium, ladies and gentlemen, I would like to address the President-in-Office of the Council because I have pointed out our different cultures, policies and traditions, but there is one thing that unites us all: Parliaments were born in Europe to represent the citizens by controlling public spending and approving the spending of the sovereign. The budget is at the centre of representative democracy and if we want a representative democracy in Europe we must make much more progress on the budgetary procedure.
Mr President, ladies and gentlemen, the field of foreign and security policy shows in exemplary manner the shortcomings of the results of Nice and of the Treaty as a whole. The European Union is strong wherever the Monnet method is used. The European Union is weak wherever the intergovernmental method is used. We see it in the area of foreign and security policy with the twin structures that hamper our freedom of action. We also see it, for example, in the fact that closer cooperation is used everywhere where it is not necessarily needed; but where it is needed most urgently - in defence - it is not used.
We need to remind ourselves why the Nice Conference took place. It was meant to strengthen the European Union' s ability to act for enlargement and at the same time to reduce the democratic deficit. In neither area were the desired results achieved, and as far as the decision-making structures are concerned, they were actually made worse. We therefore have to recognise that the present method is no longer working. I have twice had the honour of representing Parliament - in Amsterdam and in Nice - and I know that this method of preparing for the Intergovernmental Conference does not bring us the necessary progress. Only the convention can do that, with the national parliaments and the European Parliament, too, suitably involved alongside the Commission and the governments.
Madam President-in-Office of the Council, the open forum is no alternative to the convention. It may be helpful in making preparations, but the convention - consisting of parliamentarians - can channel that open forum, the public debate, so as to present to you as heads of state and government an outcome that will form the basis for your negotiations. It therefore builds on the public process, but it is not an alternative to the public process.
We have to see to it that the citizens of this Europe enjoy their rights. That is why the Charter must be made binding. We must therefore ensure that where this European Union has powers it is able to take decisions, so that its decision-making ability gains it acceptance. We must make this European Union democratic. There must therefore be codecision in all matters of legislation, including agricultural policy. We must make it transparent so that citizens know who is responsible for a bad decision. That is why the Council as legislator must meet openly. These are the decisive measures that we must get accepted at this Intergovernmental Conference!
At the same time, it is also necessary to strengthen the national parliaments. It is not enough, as Mr Jospin has suggested, to bring a Chinese People' s Congress to Europe for major debates once a year. No, we must strengthen the national parliaments at home so that they can control their national governments as members of the Council! That must be the starting point!
(Applause)
We are now in a situation where the next two and a half years will shape the face and the size of Europe. We shall shape its face by conducting this constitutional debate in a reasonable manner and bringing it to a conclusion and by bringing about enlargement - both things together.
I hope we shall have the strength and not the vanity of many governments who think their job is to sit around where they are and stand in the way of progress! That is why we should give the convention a chance, so that Europe' s elected representatives, the European Parliament and the national parliaments can play a part in shaping that face!
(Applause)
Mr President, ladies and gentlemen, just one point will suffice to make clear to you my committee' s disappointment. I represent fisheries policy. This is one of the few European policies, however, that lie in the sole competence of the Community. As a result, all the legislation coming out of Brussels in this sector affects the Union' s citizens directly. The democratic deficit of which we rightly complain is all the more obvious to all concerned. We, Parliament, the only institution legitimised by popular vote, continue to be denied any real involvement in making those laws.
I am referring to the codecision procedure, which, despite our demands, has still not been opened up for fisheries policy. The future of Europe' s fisheries from 2003 is being rewritten at this very moment. I therefore particularly want to reiterate, indeed to emphasise, our pre-Nice position today in the post-Nice era. A mere consultation of Parliament is not enough. We want to be really involved in defining the most important themes. We therefore emphatically call for the codecision rules to be taken into Articles 32 to 38 of the EC Treaty and ask for your support!
I find there continues to be a further deficit in Parliament' s involvement in fisheries matters when it comes to concluding international agreements. We demand that the European Parliament' s assent be made mandatory for international agreements negotiated by the Commission, which do after all have an impact on the budget.
Finally, we want our own title in the EC Treaty, all that, dear Elmar, in addition to agricultural policy. It is only logical. Only then will we be able to keep up with all the rules and regulations of that now highly developed European policy!
The Committee on Employment and Social Affairs regrets that the Treaty of Nice made far fewer specific changes in the area of employment and social policy than those that it had sought. It hopes that these issues will be addressed by the second report from the Constitutional Affairs Committee and by the next IGC.
On the broader institutional issues, presently under discussion, we welcome the report's call for a convention to prepare for the next IGC and for a debate involving the active participation of the European citizenry as a whole. We would ask that the convention engage closely in the course of its discussions with the social partners and with civil society. In particular, we would seek consultation, both within the Member States and with the applicant countries on the issue of the provision of a legal base for the involvement of civil society in the decision-making processes of the European Union.
We would also like to see Member States being encouraged to establish fora where citizens can interact with their own Parliament's on the future of Europe. We believe too that up to and beyond the next IGC, there would be merit in joint annual meetings of delegations of committees on employment and social affairs from the European Parliament, from within Member States and the applicant countries and from the Parliamentary Assembly of the Council of Europe. We hope that a means will be found for supporting such meetings.
Finally, we trust that the Charter of Fundamental Rights will be incorporated in the Treaties in a legally binding manner and we look forward in future to wide and active participation in the discussion on the future of the Union.
Mr President, I believe that the motion for a resolution on which we are going to vote on the future of the European Union and the assessment of Nice is a positive and balanced text which maintains the European Parliament' s important role in the construction of Europe. It therefore deserves full support in this House, I hope by a majority.
As Chairman of the Industry Committee, I have presented an opinion which I would sum up by means of four points. The first refers to paragraph 3 of Article 157 on support measures for industry. The second is the financial consequences of the expiry of the ECSC Treaty in 2002. The third relates to Article 181 A on relations with third countries, above all in the field of financial and technical cooperation. Finally, the fourth aspect relates to the unsatisfactory amendments of Article 133 on the common trade policy. All of them have the same defect, and that is that they do not resolve the clear democratic deficit which exists in these areas, where the role of the European Parliament, in some cases, is completely absent and, in others, is restricted to a mere consultation when it should have gone further.
I trust that this opinion which is appended to the motion for a resolution will soon be included in a new European Parliament document, and I also trust that these issues will be included in the agenda for the coming convention which will lead to an Intergovernmental Conference.
Mr President, Madam President-in-Office, Commissioner, ladies and gentlemen, I should like to begin by thanking Mr Méndez de Vigo and Mr Seguro sincerely for their excellent report. Our group believes it is important that we should also reach agreement between the groups in fundamental questions because we, the European Parliament, must be the guarantor of Europe as a community. We therefore have a joint responsibility. It was therefore also good that our two fellow MEPs presented a joint report.
This contribution by Mr Méndez de Vigo and Mr Seguro is also a contribution to a neighbourly relationship, because partners who are very close together geographically often find it hard to work with each other. So this was a good Spanish-Portuguese contribution to the development of Europe, another positive effect.
I naturally welcome the fact that the President-in-Office is present here today. So far as the Commission is concerned, we always have the pleasure of its presence. Madam President-in-Office, we appreciate that. It is true that we were rather critical earlier. I hope that your positive example in being here today will also be an example for future presidencies. We hope that the presence of the Council of Ministers here in the European Parliament will improve decisively and that we will also come to an agreement on that.
Turning now to Nice, as many have said, we are not satisfied with Nice. The Council' s decision-making procedure is more complex than before. There has been no significant extension of majority decision-making in the Council. Above all - and this is very critical for us - there is no significant extension of codecision between the European Parliament and the Council of Ministers. We are actually rather surprised that in his speech, which of course also has positive aspects, the French Prime Minister says nothing about extending the powers of the European Parliament, but only says, and I quote: "The competences of the Strasbourg Assembly should be more clearly defined." We expect the Prime Minister of a great country to speak out for greater democracy in Europe, for more powers for the European Parliament.
What we need - as Mr Brok has already mentioned - are clear competences of parliamentary responsibility. The European Parliament is the Commission' s parliamentary watchdog at European level and in matters of legislation is of equal standing with the Council of Ministers. It is the duty of national parliaments to exercise more control over their own governments. We do not want a congress of national MPs, but we want the European Parliament to discharge its responsibility in Europe and our national colleagues to do so at national level!
(Applause)
The second and third pillars remain in place after Nice. We must correct that. That is intergovernmental cooperation, if we now look to the future. Intergovernmental cooperation does not simply mean that we are incapable of action, but intergovernmental cooperation also means that there is no democratic parliamentary control and no review by the European Court of Justice. Intergovernmental cooperation is therefore not only an expression of a lack of ability to act, but it is also in contradiction with our values of democracy and the rule of law. We must therefore change it for the future!
(Applause)
Madam President-in-Office, let me conclude by saying that you have achieved something in your presidency. There will come another time when we shall have to assess matters of, for example, transparency and similar questions. For our group, however, the crucial thing is how the future will go on to be shaped. We are not expecting Gothenburg to bring any obstacles that will prevent a decision in Laeken about a convention, but we expect Gothenburg to show the way for good decisions in Laeken so that we can proceed into the European future on the basis of a convention.
Madam President-in-Office, I am not giving you a present, but not because I have anything against red as a colour. It is a nice colour. The content, when it is used politically, is sometimes not so acceptable. You spoke yourself of a red scarf, which is not always such a good example. However, we wish you much success for Gothenburg! If you are successful, it will be our joint success. So best wishes for Gothenburg!
(Applause)
Mr President, Madam President-in-Office of the Council, Commissioner, ladies and gentlemen, I would like first of all to say on behalf of the Socialist Group that we support, and are going to vote in favour of, the report jointly produced by Mr Méndez de Vigo and Mr Seguro, which has been produced seriously and elegantly and in a spirit of not only Iberian but also European cooperation. I believe that that spirit of cooperation could be extended to other fields because I notice that, in this post-Nice debate which we have started, the illustrious leaders of the PPE-DE are criticising the proposals made by the leaders of my political family: Mr Jospin (Prime Minister of France) and Mr Schröder. I only have one thing to say: we impatiently await the contributions of Mr Aznar and Mr Berlusconi. We all remember (protests and applause) the contributions of Mr Berlusconi in this House in favour of Europe.
Having said this, Mr President, I am not going to enter into a critical analysis of the Treaty, which has been the job of our two colleagues. I would like to address the President-in-Office of the Council because she has said some important things. Firstly, she has said that she has launched a virtual forum. This forum is already on the Internet; it is a forum and I am grateful to the President-in-Office of the Council that the European Parliament has finally entered the forum, in the latest edition. We could also seek formulae so that we can connect to our own debates. The forum now exists. It is a tribute to the Swedish Presidency that this forum is open and democratic in the best Swedish tradition.
She has indicated that it might be appropriate to create a committee of wise men. I am in favour of the idea that experienced political leaders should not go on the dole. We could look for some political leaders to advise us. However, in any event, no forum can replace the convention, because - and I would like to remind you that it is an invention of the Council, not Parliament, at Cologne - it is a method by which we do not make recommendations but rather we debate the issues and make proposals for the Intergovernmental Conference. In this respect, I believe that we have to be clear: it is not only a request of the European Parliament at this point. If am not mistaken, after a lively debate in Stockholm, the COSAC last week expressed its support for the convention. This clearly means that the representatives of the European people, elected on both European and national levels, agree that this convention should exist, in order to produce something which we consider to be essential, Mr President - and with this I will end - that is, an open, public and transparent debate, which will allow us to create treaties which are constitutional and, above all, comprehensible to our co-citizens.
Mr President, Madam President-in-Office, Commissioner, my group shall support the work of the rapporteurs and I congratulate them on its elegant balance. It is entirely appropriate at this stage that the European Parliament does not express a definitive view on the qualities of the Treaty of Nice, because we recognise - as the Treaty itself does - that more needs to be done. We want to be active persuaders and influencers in doing more, hence our commitment to the convention idea. I am very pleased to hear the President-in-Office's positive remarks in that regard.
You have talked also about factoring in both the national dimension and the wider public debate. I hope I am not listening to the creation of a convention, which will be a sort of pub with no beer. We would actually like to see these things incorporated in a way that it would be vigorous and representative of a wider opinion.
In my country, the Republic of Ireland, in eight days time, there is a referendum on the Treaty of Nice, unique among the 15 Member States. In the run-up there has been a very active anti-campaign on three broad themes: Anti to say that it is not necessary to say "yes" to Nice for enlargement; anti to say that the reforms with regard to qualified majority and the role of smaller states go too far; and anti regarding the so-called militarisation of the EU.
Normally I do not engage in national politics, but today it is for a European reason that I want to state clearly for the record of the House that to vote "yes" to Nice in Ireland is to vote to remove the last formal obstacle to a significant enlargement. In good conscience, I ask people to vote yes and I myself, in good conscience, shall vote yes. It is a "yes" to make sure that we meet the political conditions agreed in Helsinki that we in the EU should be ready, no later than the end of 2002, for this historic journey towards enlargement. A "yes" vote is a vote to reunite Europe. I urge my fellow citizens in Ireland to take that into account.
There are plenty of criticisms to make of Nice with regard to qualified majority and the role of smaller states, but for people who are fair-minded and rational, none of the criticisms should be that it went too far. The problem with Nice is how much more was left to be done. Anyone who argues the opposite is playing to the gallery of populism, rather than dealing with substance and fact.
Finally, on the argument about militarisation: as a Irishman it makes me sick in the pit of my stomach to listen to lectures from Mr Adams and other people in Sinn Féin who today still maintain an armed ceasefire in Northern Ireland, who refuse to decommission weapons, and who, prior to their entry into a peace process, sullied the name of Irishmen through a campaign of murder and terror for three decades. It is a travesty for these people to describe the one great peace movement of Europe, which is the European integration process, as heading towards militarisation. These people are themselves still incomplete democrats. We should not accept lectures from them on this topic.
General Morillon, here this afternoon, served at Srebrenica and other places with dignity, despite having a very difficult and effectively impossible UN mandate. We know that NATO and the US would not act and did not act. We, the EU, could not act. If not NATO there was nothing. We have a moral and ethical duty to ensure we are prepared for such missions in future with the likes of the Rapid Reaction Force. This represents responsibility and maturity in Europe, not militarisation. Again people in Ireland should not listen to those who preach about militarism, for this is a false premise.
I have been very generous with time for the three political group leaders. I will not be so tolerant from now on, but I am sure you had a lot of support in the House, Pat Cox.
Mr President, what kind of generosity would it be that confined itself to the large groups? It would be a power-based generosity that I would not like to think you capable of!
Ladies and gentlemen, if we are to resolve the crisis of European integration it is time to speak openly. We are witnessing and involved in a struggle for power in Europe. It is not a matter of federal state versus confederation or about a superstate versus subsidiarity. It is about democracy versus the national executives' desire for power, versus a Europe of clandestine cooperation between governments and de facto legislation by governments. It is about transforming the European project from a thing of administrative elites into a res publica.
The Intergovernmental Conference in Nice was a failure. The EU has become neither more democratic nor more capable of action nor ready for enlargement. The Intergovernmental Conference has proved to be an unsuitable instrument. The heads of state and government are making Europe into a bazaar of national interests. At half past three in the morning between their calvados and the fireplace they exchange fish quotas for basic rights, agreement on enlargement for farm subsidies. After Nice they called for a celebration not for what they had done for Europe but for what they had deprived Europe of. Instead of doing their duty under the Treaty of moving Europe forward, they turned out to be advocates of national identity while expressing surprise about the likes of Haider and Berlusconi.
The same people who failed in Nice now want to be not only government and legislator and lords of the Treaties, but also the creators of Europe' s constitution! Honourable Members, it is time for Europe' s parliaments to remember why they are really there, that it is for them and them alone to create a constitution. It is time to show Europe' s princes that there is another Europe, a European democracy and a Europe that is a social area. It is the hour of the parliaments. It is the duty of the parliaments and I am glad that this Parliament is forging an alliance of parliaments for a European democracy! Ladies and gentlemen, I am terribly bored with the debate about a federal state or a confederation! We can confidently leave that to the next generation, but not the question of European democracy. That is the challenge if we are one day to be able to say: Vive la République d'Europe! Long live the European Republic!
Mr President, Madam President-in-Office, Commissioner Barnier, many MEPs in this House are critical of the Treaty of Nice. I and my group, too, are deeply worried about the future of the European Union, because many of the questions affecting people' s everyday concerns and needs have still not been resolved or are addressed only half-heartedly. Nice has weakened the Community. Nice was a step backwards in terms of integration. There is no trace of a strengthened democracy, more transparency, more freedom of action and ability to take decisions! As the report says, the Treaty has rightly removed the obstacles to enlargement in the most formal way possible. From this point of view, I should like to thank my two colleagues, Mr Méndez de Vigo and Mr Seguro, for their commitment to their work as rapporteurs because their report reflects the predominantly critical view of the Treaty taken by this House.
The Nice Council revealed that the governments are in the end fighting only to preserve their national rights of veto. The Union itself is facing the greatest challenge in its history, but instead of energetically tackling the pressing problems, the governments dissipated their energies behind closed doors. In my opinion, the time after Nice must therefore be used to rescue the Union from Nice.
I want to take up a few points here that I consider important. It is absolutely essential that the number of seats for the Czech Republic and Hungary in the European Parliament is corrected immediately. There can be no discrimination against these two countries in their parliamentary representation in this House. Post-Nice must tackle an ambitious, really far-reaching reform, a reform that must achieve two things. Firstly, the progress made towards integration must not be reversed, and I should like at this point emphatically to stress that I do not share the German federal government' s position on the renationalisation of agricultural policy and of the Structural Funds in particular because it amounts to calling into question one of the Union' s central pillars, the principle of economic and social cohesion and solidarity between Member States.
Secondly, we need a reform that will actually make the Union viable for the future. A constitutional process must therefore be initiated the outcome of which will be the formation of a united Europe by the will of its citizens. This naturally involves a Europe-wide, broad and open public debate, that is essential, but I should also like to stress that Nice has shown that the Intergovernmental Conference method is out of date. It is no longer the appropriate way of carrying Europe substantially forwards. We need a method, the convention method that many here have already mentioned.
Important and essential as decisions about the future institutional structure of Europe are, we must not forget to question the contents of European policy. Europe' s future cannot remain confined to the market and common currency. I welcome the fact that French Prime Minister Jospin put the objectives of Union policy at the centre of his latest speech and did not, like Germany' s Chancellor Schröder and Foreign Minister Fischer, largely confine himself to questions of EU institutional reform. The debate over the content of European Union policy is in fact at present more urgent than the discussion about its final institutional shape and I welcome the fact, Madam President-in-Office, that you also raised the matter today.
Justice, solidarity and social policy must be central values and tasks of the Community. Jospin' s proposals for a closer coordination of economic policies and the formation of an EU economic government as well as for setting up an EU economic fund to assist EU Member States in times of crisis are therefore extremely topical. Social dumping must no longer be commonplace in the European Union, harmonisation of corporate taxation is in fact urgent.
Mr President, President-in-Office of the Council, Commission, the European Union leaders when they met in Nice last December to review existing treaties had one single objective in mind: they sought to change the internal decision-making procedures within the institutions of the Union to guarantee that enlargement of the European Union could take place.
I believe the Treaty of Nice is a balanced agreement which guarantees the go-ahead to the enlargement process whilst at the same time protecting and promoting the entries of the smaller Member States. The Treaty of Nice does not build a two-tier European Union whereby larger Member States can dictate the pace of change within the Union at the expense of the smaller states. There will not be a fundamental shift in the balance of power within the Union as a result of the enactment of the provisions of the Treaty. The European Union will remain a Union of peoples and states. All Member States within the Union will retain the right to appoint one member to the Commission until 27 countries become full members of the Union, and even at that stage, positions in the Commission will be distributed between all Members on a rotation basis.
Decisions concerning key national entries will remain the exclusive domain of individual Member State governments, and any changes concerning taxation policies or social security matters will be left to individual countries to decide on. The unanimity requirement for tax changes remains the order of the day within the Union. This is very important, because I believe that issues of taxation should be addressed by national parliaments and not decided centrally by the European Union.
Enlargement of the Union will promote and consolidate democratic structures in Eastern and Central Europe. It will help to strengthen new free-market economies of these countries, and it will contribute to making these countries more competitive.
The enlargement process provides the basis for a truly historic reconciliation on a continent which has been divided over the past century by wars and ideologies. It is incumbent on all of us to grasp the opportunities which are before us to help build a more stable European continent at peace with itself.
We are all aware in this House that a constitutional referendum on the Treaty of Nice is being held in Ireland next week. The Treaty is certainly a good deal for countries of Central and Eastern Europe, but equally for existing Member States of the Union. There is no doubt that the operation of the internal market has been a success, particularly over the last ten years, and from an Irish perspective economic success in our country could simply not have been achieved if we were not a Member of the Union.
Mr President, what the Treaty of Nice essentially boils down to is more Union and less democracy. The Treaty of Nice increases the distance between the EU élites and the people of the EU countries, who are being taken hostage as part of what might be described, at its mildest, as a warped understanding of democracy which also finds expression in this Assembly. What really was the background to the Treaty of Nice? All right, it had to do with the enlargement and integration of the European continent. There are only two remarks to be made about this. Firstly, that what is necessary for securing enlargement is not to be found in the Treaty and that what is to be found in the Treaty is unnecessary for the sake of enlargement. The crucial element of this Treaty and of the refrain that forms the basis of this report is to be found in the ambition expressed in recital F and in what follows on from this. It is a question of developing the EU' s institutions and, in particular of course, this Parliament as a surrogate for the national democracies.
The majority of our group can essentially concur with the minority opinion, expressed by Mr Ribeiro e Castro, to the effect that what we have here is a warped view of democracy. We can see this in the curious provision whereby the EU élites are to supervise the democracies. What kind of talk is that? Is it not the people who supervise their democracies? No, it has to be the EU élites. We can see this in the curious proposal tabled in the last part-session, a foretaste of the new Article 191, 'European political parties' . These are to be financed by the European Union because they cannot acquire money in any other way, partly because they do not have any members. What kind of view of democracy is that? Finally: are the various populations being asked about this Treaty? The Danish people are not being asked. The only people who are being asked are the Irish people, and I sincerely hope that, on behalf of all the populations of Europe, the Irish people will tell these élites that their conception of democracy is a misunderstanding and then vote against the Treaty on 7 June.
Mr President, with all due respect, because this debate is about institutions and democracy, if you are going to be strict, you should be strict with all the groups. If you are going to be tolerant, you should be tolerant with all the groups, at least in the first round. I think that then we would all stand to benefit.
Mr Alavanos, I will try and keep the time because if Parliament gets behind schedule, it is extremely complicated for some of the people who come later in the debate, not just the ones who are at the front.
As far as your group' s spokesman was concerned, I have to tell you she had exactly the same amount of time as Hans-Gert Poettering for instance, and Mr Barón Crespo. Mr Cox went over a little bit but he was giving one of the most impassioned speeches that have been made in this Parliament for a long time and I think the House was enjoying listening to it.
Mr President, we have had an almost permanent Intergovernmental Conference for 10 years, we have had endless debates on the nature of the European Union and even on its raison d'être. The European Union increasingly resembles one of these useless machines seen in contemporary art, where the only important thing is the complexity of its workings. The whole thing has spiralled so far out of control - I actually heard the word 'extravagant' being used earlier - that some of the social democrats are beginning to openly call for a new type of nationalism, but, this time, one with a European edge, whereas even they are proving to be unable to shoulder their rightful responsibilities on behalf of their own countries.
Since the Treaty of Nice was a failure, let us move swiftly on to a fifth European Treaty, which will surely be better than the previous ones with their countless directives and regulations. Of course, however, European integration is something that is so distinctive, paradoxical and uncertain that it is untouchable. The gestures made by the institutions favouring a 'federation of nation States' or a 'United Europe of Nations' , as in the slogan used during a certain election campaign, cannot hide the reality that today' s Europe is merely a trading post that has one or two environmental concerns and is dominated by media finance.
Everyone is well aware that the common agricultural policy is on its last legs. Guaranteed prices have been widely replaced by grants and a policy of high productivity has driven most farmers from their land. In this respect, the recent proposal by Chancellor Schröder, to exchange maintaining the common agricultural policy in return for a step towards European federalism, should remain unanswered, as, in actual fact, in order to save the last farmers, we must move towards phasing out the common agricultural policy.
With regard to the Structural Funds, the grants of which gave rise to countless cases of irregularities, it is utterly unrealistic to claim that it will be possible to maintain the Fund beyond 2006. Let us keep the money that is still available for the candidate countries, in the shape of an increased Cohesion Fund, in the hope, of course, that these countries do not become disillusioned too quickly about the actual advantages that they will gain from European utopia.
We oppose any form of European nationalism.
Mr President, I should also like to applaud the rapporteurs in particular because they did not give way to the temptation, perhaps even the pressure from a largish number of parliamentarians, to demonise the outcome of Nice as a knee-jerk reaction, but rather endeavoured to make an objective critique. Almost everything has already been said about Nice. I should like, however, to take up one thing that Mr Poettering touched upon but did not really emphasise. I consider the call for the Intergovernmental Conference proposed in Nice for 2004 to be brought forward to 2003 to be mistaken. The arguments put forward for that are not convincing. For one thing we also have important elections in Europe in 2003. Secondly - and there is extensive agreement about this despite differing ideas about the run-up to it - the next Intergovernmental Conference is to be of short duration. It can therefore easily be accommodated after the elections to the European Parliament. Above all, however, the best way to meet the desire for a broadly-based discussion about the future of the Union would be to make it a subject of the election campaign. Bringing the meeting forward looks like evading the electorate and the electorate will see it that way. Be warned!
Mr President, I too should like to congratulate the honourable Members Mr Méndez de Vigo and Mr Seguro and point out that the Spanish contribution to the future of Europe is, first and foremost, the result of dialogue and proper political compromise.
It is true that the Nice Summit and the Treaty of Nice contain numerous contradictions and a great many lacunae, especially as regards the role of the European Parliament within both the future of Europe and the institutional framework on the basis of which Europe is to move forward from now on. However, the questions which we need to address from now on, as Mr Méndez de Vigo and Mr Seguro have clearly stressed in their report, are important questions such as the separation of powers, the role of the European parliaments, the constitutionalisation of the Treaties and the future of the common foreign policy; questions which we shall be addressing between now and the Summit in Laeken and beyond, questions which will link future summits with the outcome of Nice.
I listened very closely to the President-in-Office and I have to say that I am not bothered about fora or websites one way or the other. They are all extremely useful. What I am bothered about, however, is the fact that we have not yet said 'yes' to the need for a convention at which all the political forces in Europe can express their official, coordinated views and can conduct an official, coordinated dialogue on its future.
Mr President, I hope Parliament will pass this resolution by a large majority. It is the fruit of long, thorough discussion in the Committee on Constitutional Affairs, with Mr Méndez de Vigo and Mr Seguro making decisive contributions. It is a resolution which combines effectively severe criticism of the Treaty of Nice and serious concern about the risks arising from its immediate application at this new stage of European integration which is now in progress. The resolution contains precise guidelines for preparing adequate responses to the fundamental questions on the future of the Union in constitutional terms. We set great store - I want to stress this point particularly - by the role of the national parliaments and our cooperation with them in every possible way.
We do not pretend to give instructions to the national parliaments on what they should do as regards ratification of the Treaty of Nice. What we do hope for is convergence on the proposal for a convention. Madam President-in-Office of the Council, the convention is not meant to be a mere discussion forum producing, at best, polite recommendations, but a working body that can draw up documents to be submitted, eventually, to the Intergovernmental Conference. When we talk about a convention, we are not claiming a role for the European Parliament alone, but a shared role for all the parliaments, all the institutions directly representing the citizens at national level and Union level, which is the only way to guarantee openness, transparency and democracy - as you have said, Mrs Lindh - in the preparation of the future conference. None of the governments, whatever their political persuasion, are hesitating over the choice of a convention. Ultimately, they should also be concerned about not finding themselves back in a cul-de-sac, back in the cage, back in the nightmare of that last night at Nice!
My group is determined that the specific legitimacy of the European Parliament to play a part in the constitutional development of the Union should be recognised inside the convention. Parliament will bring wisdom and commitment to the process and focus upon common European solutions. However, we also require the Member States to play a full part inside the convention and there are currently certain signals that some prime ministers are preparing to concede us the convention but then to withdraw their own representatives from it. This would subvert the convention and it would be an insult to this Parliament. It would also ruin the pretence that the European Council respected the role of national parliaments.
For the governments to absent themselves would leave us with a grandiose talking shop, it would be insufferable for this Parliament to be fobbed off in this way. I would request the Commission and Council to pledge that the convention will have four parties inside it, and that the IGC will use the work of the convention as the basis for the IGC.
Mr President, Madam President-in-Office, Commissioner, it is a great pleasure at this time - when in the United Kingdom I fear a rather negative tone has been taken about Europe - to be able to say how much one welcomes this development of a constitutionalisation of Europe in circumstances of enlarged and expanding democracy bringing the countries of Central and Eastern Europe in. As the President-in-Office has said, it is an odd view that the European Union does not already have a constitution. Of course it does. It has an implicit and not very intelligible one, and the task is to make it explicit and intelligible and properly adopted. That does not necessarily imply a full-scale federation along the lines of Mr Schroeder. Those of us who believe in a confederal Europe believe just as much that it must be marked by respect for human rights, by clarity of democratic principle and by interaction of pluralistic constitutions, rather than a strictly hierarchical model.
Too often in this House we hear the term "nation" used as though it were purely co-extensive with the term "Member State" . It is a well-known fact, to those who reflect upon it, that there are more nations in Europe than there are states. One of the interesting features of our time has been, partly under the guidance of the growth of democracy in Europe, the re-emergence of internal democracies in small ancient nations of Europe like Catalonia, the Basque country, Scotland, Galicia and Flanders.
We in the European Free Alliance hope that the process which we start today will be marked by a respect for subsidiarity in a generous and extensive sense: Amendments No 5 and 18 from the Liberals and Amendment 28 from my own group are for us keystones of this process.
Surely indeed, this Union must recognise subsidiarity in a generous and broad sense, it must acknowledge the political and national diversity of the European Union and the debate on the future must take full account of the powers of the internal political units of the Member States, not only of the Member States themselves. In this election in Scotland, there is a debate going about whether there should be full fiscal autonomy for the Scottish parliament: autonomy is growing in all these small countries and it is vital that it be recognised. I was delighted that the recent statement by the Commission on tax harmonisation made it perfectly clear that there can be wide subsidiarity in these matters.
Mr MacCormick, I am sorry I did not recognise that yesterday was one your special birthdays. Congratulations.
Mr President, the Treaty of Nice tends to be marketed as an enlargement treaty. I do not believe that this is correct. This is because the institutional issues involved in the enlargement are not resolved by the Treaty of Nice. Moreover, most of what was decided in Nice has nothing to do with enlargement.
As pointed out in the report, the seats in the European Parliament must be redistributed since there is direct discrimination against Hungary and the Czech Republic. This can be changed in the accession Treaties, just as these matters can be regulated in general in the accession Treaties as they were, for example, in the cases of Sweden, Austria and Finland when we joined the European Union.
The Treaty of Nice is actually in the main about something else. It is about the power of the large EU countries being strengthened at the expense of the small countries. All the candidate countries except Poland are therefore also losers, because they will be small countries in the European Union. The decision-making process in the Council of Ministers will become more complicated, not simpler.
The second main feature of the Treaty of Nice is the increasing move towards a superstate and the disappearance of the right of veto in more areas. There are also some clearly federalist elements, for example, as regards the support of European political parties and a new process for appointing the European Commission, which will mean that the Commission will increasingly resemble a government with a prime minister.
The real significance of the Treaty of Nice is thus that an enlarged Union will be dominated by the same large countries as dominate today' s European Union and that the march towards the formation of a federal state in the EU is continuing, even if this development is not progressing as quickly as some in this assembly would like.
It is therefore not difficult for my party and for me to vote against both the Treaty of Nice and the report that we are to vote on tomorrow. However, it is important to point out that the report does contain some positive elements. It calls for open meetings of the Council of Ministers. It would have been reasonable for such a decision to have been taken in Nice, that is, to open up the legislative assembly to inspection. Moreover, it calls for a redistribution of seats in the European Parliament, which is an essential democratic requirement.
However, we do not believe in the convention method. We cannot really see the point of having a convention in order to draw up the next treaty amendment. However, if in the end we are to have a convention then we believe that it must be a convention for those who decide on the treaty, namely the national parliaments. We hope that the Swedish Presidency and the Swedish government will not move an inch from the idea that it is the national parliaments that must have decision-making rights over the treaties and that it is they who must control developments when the treaties are produced.
So what should have been done in Nice instead? Well, we would have liked to have seen a democratisation of the EU, a reduction in the power of civil servants and the Commission, an increase in the power of the national parliaments, increased openness and inspection in the Council of Ministers, a change in the dominance of the free market over environmental aspects and social aspects and a re-examination of the dogmatic monetarism which forms the basis of monetary union. Now we are instead seeing the social democrat governments starting to fall around the EU. There has been no actual change in the foundation of the EU during the time that we have had a 'red-green' dominance in the EU. The opportunity is about to be lost and the EU' s basis has not changed in either a 'red' or a 'green' direction, which we find regrettable.
Mr President, Madam President-in-Office of the Council, I wish to make nine brief points. This report does not concern the Treaty of Nice; it is about the post-Nice process, the start of the political circus at the Laeken Summit, which will be held at the end of the year. Nice is no longer an issue - it has galloped off into the sunset. The so-called crisis facing the European Union is a result of this federalist obsession. We could concentrate on reforming the institutions so that they function more effectively. We could begin here in Parliament, where democratic representation is so lacking in authenticity and so mediocre. But no! Instead, you want to reform everything else. You spend all your time discussing changing the balance between the institutions and this is the source of the fight for power that you are so ready to criticise; the struggle between the Member States and the struggle between the institutions. This has opened up the fight for power.
The federalists like invoking the founding fathers, but they would do better to read what they said. In his famous speech of 9 May 1950, Robert Schuman, said: "Europe will not be made all at once, or according to a single plan. It will be built through concrete achievements which first create a de facto solidarity" . This should suffice for us to disregard this report, which is full of attacks and plans, completely ignoring the practical actions that have been taken to achieve a lasting, de facto solidarity. Where is the real cohesion?
By the same token, I must thank Chancellor Gerhard Schroeder for having debunked one of the myths of federalism once and for all, which is the erroneous idea that it serves the smallest and the weakest States. This is a proposal to centralise power, to wipe out Member States, and to destroy social and economic cohesion. Exactly the opposite.
We do not want to see a United States of Europe, but a Community. We do not want a federation of nation states, but a Union made up of the nation states that we are. Nothing more and nothing less. Who is abandoning ship here? Who is actually destroying the Europe that has been successfully achieved? Drafting a European constitution is another perverse fantasy. If there is no single European people, there can be no legitimate constituent European power. If there is no constituent European power, there can be no European constitution. Treaties can only be reformed by Treaties. There is an Arabic proverb that says, 'words are man' s invention for concealing his thoughts' ...
(The President cut the speaker off)
Mr President, slightly less of Brussels, which I welcome, and slightly more of Germany - this is how, in my mind, we can sum up the disastrous Treaty of Nice that we are being asked to adopt. To think that two French people joined forces to undermine the European edifice, the cornerstone of which, for fifty years, has been parity between France and Germany. Everything tells us to respect this parity - geography and history, the head as well as the heart.
Unfortunately since Nice, the Franco-German twosome looks like one of the couples made popular by the French artist Albert Dubout, and we now know who is wearing the trousers. This is primarily why, whether or not you are in favour of European integration as has been pursued for fifty years, no French citizen should ratify the Treaty which spells disaster for the interests of France as well as for the future of the European Union itself. I believe, if I may say so, that no one in Germany should vote for this Treaty either, since it seems obvious that the unexpected advantage gained at Nice by Germany is only due to the desire of our two national politicians, who behave much like Edouard Daladier, to come to an agreement, come what may.
Mr President, this Treaty is not only worthless, which is what we are hearing from the whole of this House, but it is also dangerous, and Parliament would do itself credit if everyone of every political hue sent back their copy to those who, at Nice, made such a poor prediction about the future of Europe.
Mr President, we shall not be voting in support of the report by Mr Méndez de Vigo and Mr Seguro, which is, of course, far too indulgent towards the Treaty of Nice. In the very first Article, the report claims to believe that this text could remove the final obstacle to enlargement. That is not our view. This Treaty will not facilitate enlargement - on the contrary, it will complicate the issue. The protocol, which is supposed to prepare the institutions for this important deadline, is not at all convincing. The reform of the Commission will only take place after enlargement, and even then its content is extremely vague. The only clear issue, which is putting an end to the second Member of the Commission for the larger States, seems to hold little interest for us. As for the redistribution of seats in the European Parliament and re-weighting of votes in the Council, this makes the Community veer from an approach centred on States towards an approach centred on populations, which might help to lay the foundations of a superstate, but does nothing to help enlargement.
In actual fact, the pursuit of a superstate justifies almost all the provisions of the Treaty of Nice, which are devoted to strengthening the institutions and the supranational procedures by extending majority voting to the crucial issues of sovereignty. One of these, which is the appointment of the Commission by qualified majority voting, would eventually transform the college into a government of Europe and would thus cause a radical upheaval of the philosophy of the European institutions that we know. The move towards the superstate relies on the belief, which the federalists hold dear, that we must react to the growing diversity within Europe by stepping up centralisation. In our view, this belief will make enlargement more difficult and, at the same time, it will increase the democratic deficit within today' s European Union.
In order to explain this position, the Movement for France delegation to the European Parliament has just published a counter-report to the Treaty of Nice which, Mr President, I shall send to you and which is, sadly, our preference over the report by Mr Méndez de Vigo and Mr Seguro.
Mr President, Nice was simply not a successful Summit. Very rarely has a European Summit taken place which has had such ill after-effects, as is mostly the case in very problematic births.
Presidents, a Chancellor, Prime Ministers and Foreign Affairs Ministers are falling over each other with articles in prominent newspapers, with speeches for prestigious institutes and statements on what Nice should have been like and what should be Europe' s future. It would have been much better if that work had been delivered before and not after Nice. Maybe we would not be facing this debacle now.
A great deal went wrong at Nice, but the most serious mistakes have been the complicated decision-making processes that have been created, which are even more complex and opaque than before, and the fact that on a number of scores, a qualified majority vote was taken without approval from the European Parliament. If this were to happen in a developing country, we would say, it was high time a good governance programme were drafted.
It is therefore best not to look back any more, but to look to the future instead and to improve on Nice. In this connection, I welcome Chancellor Schröder' s initiative to adopt the PPE-DE ideas of the 70s and 80s and to give them a new lease of life. Mr Barón Crespo wondered what had happened to the proposals by the PPE-DE Presidents and Prime Ministers: reinforcement of the European Commission, a European Parliament with proper powers, and a Council which has to hold public meetings in the form of a Senate or a Bundesrat. Our PPE-DE - both group and party - have stood for those ideas since the 70s and 80s. The question is now how to ensure that these proposals actually take shape. We are no great fans of wise men - we have had 20 such committees since 1979 - or of a forum which can be convened at any time. Quite simply, a convention should be set up of national parliaments and the European Parliament. When national ministers meet in the European Summit, they would then at least be covered by national parliaments.
Mr President, Madam President-in-Office of the Council, it would be better if you were to adopt this idea. I wish you good luck in Gothenburg, and I hope that a convention will ensue. That appears to be the best solution to me.
Mr President, when the rapporteur started work on this report, there was a real danger that this Parliament would end up rejecting the Treaty of Nice through an unholy alliance of those who felt it went too far and those who felt it did not go far enough, so it is a tribute to their work that they have steered Parliament to a very sensible analysis of the Treaty and a strategy for moving forward from here.
Some indeed, as we heard just now in the debate, still seem to have the fanciful idea that this Treaty is setting up a centralised superstate: I find it astonishing that they can read the Treaty of Nice and genuinely believe that. Also outside this House, the British Conservative Party is campaigning in the UK election saying it would not ratify the Treaty of Nice if it were to come to power. This is not the case with their Members here, or at least not all of their Members here - I noticed that the two British Conservative Members in the committee voted for the Méndez de Vigo/Seguro report and I pay tribute to them for having done so. Conservatives back home, however, are coming up with this idea that this Treaty sets up a superstate. That really is nonsense and it does not seem to be doing them much good in the opinion polls. The public can see through this particular fanciful idea.
If you were to look behind you, you would see in the bouquet of flags that the Irish Flag has been placed where the European Flag usually is, in the middle of the bouquet, presumably because Ireland is the only Member State holding a referendum on the Treaty of Nice. Why is only Ireland holding a referendum? Why not Denmark and others? Precisely because in this Treaty of Nice there is no further transfer of competence to the European Union. It is not a centralising treaty and the critics, of course, know that.
Others have been disappointed with the Treaty of Nice, because it did not go far enough and because of some of the questionable compromises it contains, such as the voting system in the Council and the extra seats in the European Parliament. As work went on in our committee, however, we realised that Nice also had a lot of positive points. In any case if you feel that it had shortcomings, the best way to improve it is to use the process of 2004. Rejecting Nice would have caused delay and confusion. 2004 offers us opportunities to improve what our President of the Council refers to as the existing European constitution, the Treaties. Yes, it needs improvement, but so does our method for working on it. That needs to start with our preparation for an IGC: Not the usual group of foreign ministry officials, with all due respect to Mr Gunnar Lund, but a wider more representative body. Hence Parliament's demand for a convention of the Council, not just a forum. The forum is the wide debate that is taking place with civil society. We need something to channel that debate into a set of conclusions that the IGC can work on. That is what we need, an IGC at the end remains something that can distil the debate...
(The President cut the speaker off)
Mr President, the Treaty of Nice is obviously open to a wide range of interpretations. It is positive that the informal barriers to enlargement have been cleared away and that the Union is now constitutionally ready for its important task of uniting Europe. Now we hope for a clearer timetable and preferably a date at the summit in Gothenburg in a couple of weeks' time.
There are, of course, major problems with the Treaty: it makes the decision-making process no simpler, no more efficient and scarcely any more comprehensible to our citizens. It also leaves much to be desired in democratic respects. Far too many decisions will continue to be made behind closed doors in the Council - without the democratic control, inspection or participation of Parliament.
The method for the Intergovernmental Conference is rather reminiscent of that for choosing a new pope. The delegates are locked away in negotiations for several days whilst the world outside waits impatiently for the white smoke, a sign that a compromise has been reached. During that time nobody knows what is happening. However, now the next treaty is to be prepared differently - together with the citizens. It is important to remember these fine speeches when the plans are being made for Laeken. Perhaps it will be a convention after all. After all, it is no secret that the majority in this chamber advocate that in any case. It is the most open and democratic way of preparing proposals. However, now there are rumours that it will be a convention without government representatives. So what will it be? A talking shop, an alibi that the ministers then ride roughshod over? It is not a good solution!
It is also time to turn away from Nice and look to the future. We are doing this in the European Parliament as well, possibly not so much today, but we shall do so. Some Heads of Government are also doing so. Moreover, I hope that more Heads of Government and ministers will participate in the debate on the future of Europe.
The Foreign Minister spoke of 'the term federalism' and the different feelings that it invokes. This is true, and the substance is of course more important than the term itself. Federalism - with the different interpretations that it may be given - is, however, a vision of a more democratic Europe. Different visions of the European project are essential to the European debate, so that citizens gradually find out what issues they are to take a position on.
Mr President, we support this resolution reaffirming the full right of the European Parliament to take part in decisions on the future of the Union, which many government ministers still believe to be their exclusive prerogative. To obtain that right, we call on the Commission, the national parliaments and those governments which recognise that genuine democracy at European level is in the interests of their citizens - perhaps not in the interest of their administrations, but certainly in the interests of their citizens. Those are the governments which no longer believe the nonsense about the mystical omnipotence of the sovereign state and which were embarrassed at Nice by the haggling that went on there.
We want them to become our allies in obtaining two things: a constitution and a convention. We expect their support on these two matters.
Mr President, the Treaty of Nice was a coup on the part of the large countries. They gained more votes at the expense of small countries. Large countries were also given a new right of veto based on their population. The Treaty of Nice was justified by the needs of enlargement. The leaders of small countries have approved the principle according to which the number of votes of large countries grows, even if the EU is not enlarged. This misjudgement on the part of the leaders of small countries alone is sufficient grounds to reject the Treaty of Nice. Declaration 23 adopted in Nice will increase federalist pressure for the EU to adopt a superstate constitution and use the convention method in its preparation. This is an unparliamentary and undemocratic method. The Treaty of Nice supports a federal republic along the lines of the German model and does not recognise the demand of the French Prime Minister for a Europe of independent states.
This report supports the development of a federal state and must be rejected, and national parliaments should reject the Treaty of Nice. I wish every success to the democrats in Ireland, whose referendum offers the opportunity to reject the treaty through direct democracy. Other countries do not dare to ask their citizens, who are the sole subjects of democracy.
Mr President, there are those in this Parliament who take a very negative view of the Nice Conference and I am one of them. I have signed a written resolution - and I hope it will collect as many signatures as possible - stating that Parliament considers the Treaty of Nice a backward step for the European institutions. However, the deed is done and, at this point, we need to look forwards and try to ensure that Parliament and the European institutions march towards the goal of a constitution, no longer handed down from on high but built from below. I believe in that, and I also believe that it is a great goal, which does not eliminate the nation states but unites the peoples of Europe, as it is and as it will be, in a greater dream.
That seemed to be the path before us, but there is no point in ignoring new developments. The French Prime Minister, Mr Jospin, has, in recent days, been making statements to the contrary. The French government' s statements make no reference or allusion to progress via a European convention towards a European constitution. If I have understood them correctly, those statements - but that is how they have been interpreted - are saying the exact opposite. This is a huge new political fact which cannot be disregarded.
I hope France is not going to maintain this position in the future. I also hope the President of the Republic, who has the power to intervene, will correct this approach, but if the Seguro resolution is passed tomorrow - and I would have liked to make it even stronger - we have to recognise that it is a proposal contradicting the recent statements by Mr Jospin and the French government. I hope Parliament and the Commission will be true to the outcome of tomorrow's vote.
Mr President, allow me, by way of parallel process, to give you a brief, historical account. In the seventeenth century, the Netherlands consisted of seven provinces which were each independent and sovereign. Only certain matters were regulated by a common authority.
How did they deal with decision-making in those days? Every province used to have veto right in all decisions. Furthermore, the representatives were not authorised to render decisions binding upon their provinces. That was only possible following approval from the province. You can imagine that in an era of coaches, tow barges and carrier pigeons, this caused quite a bit of delay. Despite this, the Netherlands was in those days a prosperous world power and had, relatively speaking, a great deal of freedom. The complex political system evidently did not cause any obstacles.
Many in this Parliament do not spell a bright future for Europe. The European Union is said to head for a deadlock, unless more far-reaching and in-depth centralisation takes place. I would call that into question. Decision-making will mainly depend on consensus among governments. The past has shown that this can also be reached unanimously.
More important, however, is the EU' s future stability. That will depend largely on the extent to which its decisions are experienced as being legitimate. The EU' s legitimacy is a far greater problem than its complex political structure. However, the legitimacy of decision-making cannot be enhanced by centralisation. It is distressing to see a lack of attention for this point in the Méndez de Vigo/Seguro report. That is why I shall be voting against it.
Mr President, I should like to congratulate the rapporteur on this objective, interesting report. The success of Nice is perhaps the fact that this paper exists and it is now up to those responsible to take things forward on the basis of it. The following areas are important for us: the division of competences between the EU and the Member States that could stand at the start of a constitutional process, the simplification of the Treaties to make them easier to communicate to the population and easier for those affected to understand, the inclusion of national parliaments in a future united Europe in order to involve the citizens and make them more enthusiastic for a united Europe, and of course the Charter of Fundamental Rights. If my colleague Mr Voggenhuber spoke so despairingly about the behaviour of electors in Italy and Austria, perhaps he needs to remember that the European democracy he is so keen on means above all else respect for the wishes of the electorate.
Mr President, ladies and gentlemen, the two rapporteurs, Iñigo Méndez de Vigo and António José Seguro, took on the difficult task of evaluating the results of the Nice Government Summit in December 2000 without hurting anyone while at the same time setting our sights for the future and expressing the hopes and demands of the European Parliament. They deserve our sincere thanks.
Political closeness to the governments in the home countries obviously plays some part in the evaluation of the results of Nice. Whether the practice of appointing two rapporteurs from different groups will still be meaningful for the European Parliament in the future needs to be looked at carefully. As Vice-Chairman of the Committee on Constitutional Affairs, I should have liked the language to have been clearer. I know that large parts of the PPE-DE Group and not only my German colleagues agree with me. In our view, the results of Nice are not sufficient to create the institutional conditions for enlargement. We regret that precisely because we want enlargement and want it as quickly as possible. We have reservations in particular about the complicated voting procedure in the Council of Ministers, but also about the number of MPs and the composition of the European Parliament; that this should not be settled until 2009 is completely unsatisfactory, will create legal problems in the meantime, create injustices for some candidate countries and also cement the continuing democratic deficit because it fails to link the codecision process to majority voting in the Council of Ministers.
Nice set out four topics for the new Intergovernmental Conference, of which the definition of competences is of the utmost importance for us and must be settled before the first accessions. Unfortunately, the draft repeatedly speaks of a constitution. I want to argue here for the clear legal concept of a constitutional treaty. Lastly and most important of all: the forthcoming Intergovernmental Conference must not only be prepared for more carefully, it must be over by the end of 2003, and that means that the way must be definitively paved in the form of the convention, timetable and content by the time of the European Council in Laeken at the end of 2001 at the latest.
Mr President, despite the limited speaking time that I have, I do not wish to miss the opportunity to give some deserved praise to the two rapporteurs. They have taken up the challenge of winning over a broad majority of Members, given a project, which, at the outset, seemed to be impossible to defend. Nice was the summit of interests, not to mention the summit of national egoism. In reality, no major European project, no exciting inspiration could come out of an agenda which was confined to the leftovers from Amsterdam. The post-Nice process now gives us the opportunity to reassert the importance of politics.
Before we start another rush-job on the institutions, let us clearly establish why we want more of Europe, to protect and consolidate our fundamental values and our social model, in order to give more weight to the European Union, and occasionally to give it more balance, in international politics, to say loudly and clearly that internal and external solidarity must take precedence over any prevailing egoism.
We do not need any new institutions. Let us strengthen the existing institutional triangle. First and foremost, let us find a better way to involve citizens in the preparation of the future of the Union. The new method of the convention that our two rapporteurs have been hoping and praying for gives us the opportunity to do this. Some new inspiration, some groundswell, must reinvigorate the old method of intergovernmental negotiation. In order to unveil this new round of European integration, let us allow our imagination to run free, and let us begin by saying 'yes' to the convention.
Mr President, this report does not reflect the political reality of the sub-state situation. That is why we have presented amendments: because the sub-state situation does not appear in this report and it is important that they, the constitutional regions, participate in this preliminary debate and participate in the convention. This is the desire of many people in Europe. For this reason, not only are we presenting these amendments, but also the highest representatives of the important European regions - Catalonia, Bavaria, Scotland, Rhineland North Westphalia, Salzburg, Wallonia and Flanders - met on Monday with the Belgian Prime Minister, Mr Verhofstadt, in order to raise exactly the same issue with him. If these amendments are approved, it will show that the reality has been positively recognised and that the principle of subsidiarity is functioning properly.
Mr Méndez de Vigo, this report gives hope to many of us. Let us hope that it represents a road and not an inn. I congratulate you and Mr Seguro on the work you have done.
Mr President, there has been severe criticism of the Treaty of Nice, not just here in this House, but throughout Europe. The kind of late-night dealing and smoke-filled rooms that finalised the treaty was the unacceptable face of the EU and it is not worthy of a Union of 350 million people.
The focus should be accountability and democracy, but Nice was a shambles with the outcome for Ireland that we lose our automatic right to a Commissioner. I believe Ireland will vote "no" on 7 June in spite of the sneers of some elites here and elsewhere and that result will be welcomed all over Europe.
The Treaty of Nice allows a core group of Member States to form an elite inner circle. They have hijacked the EU institutions and this will mean that some states become second class members including the new applicant countries.
We need an accountable Europe that makes human rights a core value and brings progress on social and environmental rights also. The EU, which brought former enemies together for peaceful cooperation, is now being militarised. The Treaty of Nice could mean that a number of Member States could decide to go ahead with a nuclear-armed force even though other states do not agree. That should be unthinkable.
Mr President, I disagree with this report for three basic reasons. The first concerns its view of the Treaty of Nice' s content. It adopts an uncompromising approach in its criticism of the positions that were adopted there, considering them to be timid and inadequate, when what it should have done was criticise the steps towards federalism, which threaten the fundamental interests of some current and future Member States, since the applicant countries could not take part in a process of decision making on changes that will affect them. It is also unacceptable for the European Parliament to criticise the position taken in Nice on increasing the number of MEPs in order to ensure a more pluralist composition following enlargement, although it then tries to achieve some fairness with regard to the number of representatives from Hungary and the Czech Republic. The lowest possible number!
My second point of disagreement concerns speeding up the process of preparing the new Treaty when the Treaty of Nice has not even been ratified by the Member States' national Parliaments. It is unacceptable to insist on a proposal that seeks to make rapid progress on revising the Treaty in order to conclude it by the end of 2003 without even guaranteeing participation on an equal footing for the applicant countries.
My third point of disagreement concerns the method that has been laid down for following up the proposal to draft the Charter. This method excludes the participation of parties with different political views, which threatens the pluralism and the genuinely independent and democratic participation of national parliaments.
Mr President, we note with interest that the governments are starting a dialogue on the future of the Union. After proposals from Mr Fischer and Chancellor Schröder, this week it is Mr Jospin' s stance that augurs a European future based on nation states. I listened to the news with approval, both because I belong to the Union for Europe of the Nations Group and because, since I was elected to this Parliament twelve years ago, I have supported achieving political union without sidelining the nation states. A confederation of states, respecting the principle of subsidiarity and respecting differences, would enrich a united Europe and its peoples.
I do not agree with the emphasis placed on the convention model as the body to prepare for the coming umpteenth Intergovernmental Conference, because a Parliament which cannot change a comma in the text drafted by the convention becomes a democratic fiction. We have already endured that situation. We do not want the bill on the future of the Union submitted to us for consent as well, because that is the same as being told that we can debate as long as we like but we cannot amend the text. The future of Europe cannot be entrusted just to a convention, however enlightened and elite, but it must remain a prerogative of the representatives of the institutions and of the people's elected representatives.
We are also puzzled by the fact that there is talk of the role to be played by the national parliaments before our own Parliament has finally been granted the prerogatives proper to an institution elected by direct universal suffrage. We are beginning to eliminate the democratic deficit Altiero Spinelli spoke of long ago, but it still exists and we fail to eradicate it because we talk too much and do too little.
Mr President, I would like to congratulate Mr Méndez de Vigo and Mrs Seguro on their joint report and the work involved, and the Constitutional Committee and the other committees who worked towards this debate. We have had the work in committee and now we have to make a choice in plenary. Conservative MEPs will be opposing this report, not as a verdict on the Treaty of Nice, but rather to initiate a change of procedure in preparations for the next IGC and to raise the subject of galvanising public awareness and participation in the post-Nice debate.
The hallmark of the report is its proposal for the formation of a convention to prepare for the next Intergovernmental Conference This convention would consist of representatives from the Commission, national governments, the European Parliament and national parliaments and it would prepare the agenda and the proposals for the next IGC. We are not convinced this is the right course. Moreover there are a number of clauses that we Conservatives are unable to support in this report, such as the inclusion in the Treaty of the Charter of Fundamental Human Rights or the extension of QMV to cover taxation.
However, despite the connotations surrounding the subject of this report, there is no explicit "yes" or "no" given to the Treaty of Nice itself. It raises however the important points of increased democracy and transparency for the next IGC. We believe that there should be an early IGC. I agree with that part of the report, which calls for this, because this would place the main choices before the European public, including I hope by then some enlargement countries, so that they could make their choices at the next European election. I look forward to the debate at that time.
Mr President, the Treaty of Nice represents both a failure and an opportunity. It is a failure because it does not contain the necessary reforms for the Union to appropriately confront all its present and future challenges. For example, it does not include either co-decision as standard or the Charter of Fundamental Rights.
Nice is also an opportunity, however, because the announcement of the next IGC leaves the door open to a new phase in European integration, whose objectives are to respond to the demands of the citizens, to put an end to the democratic deficit, to implement the European social model, to intervene, with our own ideas, in globalisation, in order to regulate it, and to complete enlargement without turning the EU into a mere free trade area.
Today more than ever it is essential that we opt for a bigger and better Europe, for a more political Europe with more European policies, for an enlarged federal political Union which is more democratic and efficient. Because our present situation must not be weakened in the future, by renationalising policies such as cohesion. On the contrary, we must complement the euro with an economic government for the Union, build a social Europe and provide a realistic budget which is sufficient and progressive.
The key to this new cycle must be to adopt a European constitution by means of a radically democratic process which goes way beyond Nice and is led by a convention, made up equally of the Council, the Commission and the European Parliament - whose final composition will have to be set within this framework - and national parliaments, which produces a constitutional proposal which will have to be formally adopted before the European elections.
Tomorrow, on voting by a majority for this magnificent report by Mr Méndez de Vigo and Mr Seguro - who I congratulate on their work - the European Parliament, as we hope also national parliaments will do, will demand of governments that they accept this option and understand its message; Constitution and convention - not more Treaties or more intergovernmental deviation - and that they do not once again respond timidly to the great challenges facing us.
Mr President, an unbecoming process and a still worse result, is what many here in Parliament are saying for a variety of reasons. All right, perhaps that is the case, but democracy is a human creation after all, and only a human creation. One thing is quite clear, however. Those who vote against the Treaty of Nice are voting against solving the EU' s most important problem right now, namely that of enlargement. That is how simple it is, irrespective of the reasons given for voting against. Those who establish the ground rules have defined the Treaty of Nice as the turning point for enlargement of the Union, and that is the case, irrespective of the fact that others want to see different ground rules. We could therefore try to find new ground rules for the future, but ones which do not affect ourselves alone but, above all, involve the people. Moreover, I must appeal to the media to participate in this process and, it might also be said, perhaps to take their public service remit seriously for once.
Mr President, I find it pleasing that is that there are so many participants in this debate that it is going on longer than planned. However, I regret that since it has gone on longer I must leave the debate in order not to miss the last flight to Sweden.
To return to the beginning of the debate and the contributions that were made then, I do not know whether I can promise Mr Cox an Irish pub with beer, or whether I can promise Mr Voggenhuber a European bazaar, but as I said in my introductory statement, as Swedish Foreign Minister I believe in a genuinely open forum - a convention. I can agree with what Mr Poettering, Mr Barón Crespo, Mrs Kaufmann and others have said, that a convention is an important part of the preparations. However, at the same time we must remain open to other preparations as regards national committees and debates, as regards technical preparatory groups and the like.
I would like to come back to Mr Cox' s comparison with the Irish pub, where no doubt the beer represented the convention. I have also been to Irish pubs and I agree that the beer plays the most important role, but there has also been the possibility of having a mineral water, a fruit juice or a glass of wine, so we can no doubt show the same generosity when it comes to preparations for the Intergovernmental Conference.
The decision on whether or not to have a convention will be taken in Laeken, but it is my hope that we will move in the right direction in Gothenburg.
I would also like briefly to touch on the criticism of Nice. I believe that it is over-hasty to say that the decision-making process is worse following the Treaty of Nice, as some speakers have done. After all, we know the problems that we see arising when decisions have to be taken unanimously. Now we are making decisions by qualified majority in many more areas. At the same time, in practice it is often the case that where we have the right to take decisions by qualified majority compromises and decisions are forced through, and it is very unusual for there to be a formal vote. When we evaluate the Treaty of Nice I believe that we will see that in practice the decision-making process has actually been improved.
Moreover, I would like to agree with the speakers who said that Nice was decisive for being able to continue with the enlargement and that Nice has therefore played an important part in ensuring that what is the most important matter for the Union today, namely enlargement, will continue to be important. As far as that is concerned, as President-in-Office of the Council I also think that it is pleasing to be able to state that we now have an agreement between the Member States concerning free movement of labour, which also allows us to move on in the enlargement negotiations.
Finally I would like to thank you for today' s debate.
Mr President, for some unknown reason I have not been able to speak amongst the draftspeople of the opinions of the different committees, but I am now going to give the opinion of the Committee on Agriculture and Rural Development.
The Committee on Agriculture and Rural Development believes that the non-introduction of co-decision is one of the main issues left undealt with at Nice. Therefore, agriculture is still receiving discriminatory treatment in comparison with fields connected to it such as public health, consumer protection or the internal market.
We believe that the Nice Summit has left the public with the image of States which are excessively concerned about the distribution of internal power within the institutions and has led to serious doubts over the Council' s capacity and political will to reach the necessary agreements required by agricultural policy. These reforms must respond to the increasing demands of the European citizens, to the challenges of enlargement and to our commitments within the World Trade Organisation.
Furthermore, we believe that following Nice the complex process of decision-making is becoming even more complicated, if that is possible, and this may paralyse the coming reforms of the CAP. We do not want this situation to endanger the guarantee of the European farm model which - we must not forget - is a fundamental element of the European social model.
For all these reasons, we ask that the next Intergovernmental Conference consider the modification of the agricultural chapters of the Treaties in order to introduce co-decision. We sincerely believe that the new agricultural policy, based on the principles of multi-functionality and sustainability, requires and demands co-decision in order to achieve greater democratic legitimacy, greater transparency and also - of course - greater coherence in the agricultural policy which European society is demanding.
Mr President, the basic philosophy behind the Treaty of Nice is how to strengthen the unifying policy of integration and do more for European monopolies.
This endeavour is still encountering problems, including among the very people who inspired it, as to who will have the upper hand in Europe following enlargement. The pitiful bartering on qualified majority voting which took place in Nice, and which almost blew the Summit apart, confirms this and anyone who talks of a European family is guilty of hypocrisy. The report under discussion today applauds the anti-democratic and reactionary provisions of the Treaty of Nice and lobbies for even more anti-democratic arrangements, such as the abolition of the veto and various other issues, the integration of foreign policy and defence and security policy, the inclusion of fundamental anti-grass roots rights in the Treaty and the facility to circumvent national parliaments by creating a special convention to table a proposal for a constitution.
This is an unacceptable proposal; the people of Europe are already fighting against the thrust of it and will continue to do so.
Mr President, I approve of the Méndez de Vigo-Seguro report, which represents an excellent summary of the work of the Committee on Constitutional Affairs. The reunification of Europe is indeed a historic turning point, but a turning point which calls for a far-reaching reform of the institutions of the Union. The Nice Summit exhausted the intergovernmental method which necessarily involves difficult mediation between national interests. What is needed now is a constituent convention to define, before the European elections, a model capable of guaranteeing democracy and efficiency in Union action. The report avoids exacerbating the argument about the Treaty of Nice, but clearly condemns its limitations. However, we cannot remain silent, waiting for Laeken, at a time when influential spokesmen of national governments are addressing issues fundamental to the future of the Union.
Chancellor Schröder has spoken of a European federation, Prime Minister Jospin of a Europe of nations. I do not know what Aznar and Berlusconi will say, but I do know that the specific problems of the Community and the reform of the institutions are two sides of the same coin, and I do know that Europe must become a political area with a democratic soul. Parliament cannot stand on the sidelines of this debate. The future of Europe cannot be left entirely to market forces and confrontation between national governments. Parliament must promote a debate going beyond the pragmatism that ties the hands of the national governments. Because of the things we have heard, that debate also tells us we must be braver and more forward-looking if we claim to be realists.
Mr President, I also want to thank Mr Méndez de Vigo and Mr Seguro for this excellent report, which reflects the opinion of the vast majority here in the European Parliament. I am sure we will find that tomorrow in the vote. I should also like to note, however, that this is the first time the European Parliament is not saying a clear yes to a European treaty. This is something new and different from Maastricht and Amsterdam. I think it should sound an alarm to the governments that negotiated this treaty. We are not saying a clear yes because we are not satisfied with the results and because we believe neither freedom of action nor, of course, democratic control are guaranteed in a Union that is now being extended to 20 or 25 states.
The formal obstacles have been removed, but there are still material problems of efficiency and transparency. This is a cause for concern. It is why we cannot say a clear yes.
We want something to be done about what happened in Nice. I can only agree that there must now be a convention to prepare for the next European treaty. It must have a clear mandate to produce a treaty that the citizens, too, can read and understand. It must be a mandate for a constitutional treaty, a document that will create the basis for this enlarged Union.
I should like to confine myself to a core subject for this convention, namely removing the democratic deficit in the Union. We all talk about it, but we still have different ideas about how it should be done. I believe the most important institution for the citizens is the European Parliament, not the Council of Ministers. This Parliament must therefore be strengthened. We unite people, not states. We therefore need the Europe of citizens and not just a Europe of governments!
Mr President, five arguments. First, yes to the constituent convention, but it also needs to represent the regional level. Secondly, we need a federalist constitution based on subsidiarity from Union to Member State and from Member State to regional community. The third argument is the trickiest: we need a sort of pyramid-shaped constitution of European citizens with us, the powers and institutions of the Union, at the top, the logic of the states, at least those that remain, at the second level and the regional constitutions taking up the most space. That brings me to the fourth argument, which is that the Treaty of Nice will only be swallowed if we have already done this groundwork. Finally, the constitution must offer an international guarantee to the minority populations of Europe.
Mr President, basically, my views have been covered in the initial position taken by Mr Kaufmann and my other fellow Members on behalf of our group. I should just like to say briefly that the Nice Summit was held against a background of total indifference on the part of the citizens of Europe, despite the fact that it has serious repercussions for them, and total indifference on the part of the governments towards the citizens of Europe. This is clear from both the content and the fate of the Charter of Human Rights.
Yet again we witnessed the crudest form of bartering, in contrast to the grand declarations being made by the German chancellor, the French Prime Minister and so on. The point is, where was this attitude, where were Mr Schröder's and Mr Fischler's dreams when negotiations were taking place in Nice?
Having said which, here we are, post Nice, and I think that the European Parliament can help take us in a new direction; one step could be making up the huge democratic deficit and taking part in constitutional procedures and another could be moving towards certain policies to benefit the citizens of Europe.
Mr President, this is the first time in fifty years, if you look back on fifty years of European history, that those responsible for Europe have had to judge a treaty which puts Europe back. Until now, all the treaties, each in their turn, have been treaties which push Europe forward to a greater or lesser degree. This is the first treaty which puts Europe back.
For a long time, there have, in fact, been two stakes on the table and two historic stakes at that: the first is to build up European power and the second is to give those in charge of this power, those in charge of this European power, democratic credentials. Power on the one hand, democracy on the other. Then along comes the Treaty of Nice establishing European impotence for a long time to come; it brings impotence to the heart of the European institutions and it brings a lack of transparency, which is the opposite of European democracy.
These were the two stakes, and both have been lost. Which is why the Europe of Nice will not work. What we are, in fact, offering the countries which we have invited to join us and which are joining us, and some enthusiastically so, is a fools' bargain. They are entering a house in which European impotence and a lack of transparency are the main features. That is why I fear, even though I hear what is being said about post Nice, that post Nice will fail to come up to our expectations. In Nice, we bought a one-way ticket, which is why the Méndez de Vigo/Seguro resolution is a critical resolution. I would like it to be even more critical, however, which is why I shall abstain.
Mr President. I would like to join in the praise that many Members have given to Mr Seguro and Mr Méndez de Vigo. I share Mr Corbett' s view that if the rapporteurs had not done such a good job then Parliament would in all probability have recommended voting against Nice. Despite the fact that I share the criticism that has been advanced, I believe that a no vote would have been much worse than a yes. The reason for this is that the important enlargement process would then have been delayed, which is not something that I want to see happen.
I agree with much of the criticism. The major critical viewpoints concern the fact that following Nice the Treaty is more difficult to understand, which also affects our citizens' ability to participate in the Europe debate. It is a difficult treaty that is difficult to understand. Moreover, it risks becoming ineffective through the fact that we have made it more difficult to make decisions by qualified majority. It is true that more areas are covered by qualified majority voting, but these are not that important. The really important areas were not brought into this form of decision-making, which is unfortunate now that the Union is being enlarged.
This is something that we must change. We need more decisions by qualified majority and codetermination rights for Parliament.
The second form of criticism concerns openness and the way in which the Treaty was negotiated. I have heard that some have likened the negotiations to the choice of a pope, with people having shut themselves away in a room and then come out with a compromise. No outsiders were allowed to participate in the process.
Let us not do this again. Let us start the convention, and let it become the starting point for the next Intergovernmental Conference. After all, it does not mean that we must not carry on national debate with organisations and others. In this connection I also think that it is important that we accept our responsibility as politicians. We must not make the institutional debate the main issue; we must start from the objective questions: What do we actually want to do with the EU? How is this to be done? What tools shall we use?
We must start with the objective debate.
Mr President, the key question remains: has Nice prepared the European Union for the pending historical enlargement to include Central and Eastern Europe? The answer is clearly no! Nice is too restricted as a step forward. We should not, however, throw away the baby with the bath water.
The new Treaty also contains upbeat points, and it would be a serious political mistake simply to wipe this new Treaty off the table. What matters now is to look to the future, to a wider and, at the same time, deeper debate on the EU' s future.
Everything seems to be focusing on the Belgian Presidency and the Declaration of Laeken. However, we should not create any false hope: Laeken will not bring a new treaty and cannot provide a solution for the shortcomings which Nice has left behind. Laeken must, however, outline a roadmap, the agenda, the method and timing, to reach a new Intergovernmental Conference which will need to rectify Nice.
Let us hope that both the present and candidate Member Sates will then be ready for an unmitigated deepening of the European integration process.
Mr President, President of the Council, the Intergovernmental Conference in Nice will make possible the enlargement of the EU. This was also its main task. All fifteen national parliaments in the Member States will ratify the Treaty during 2001, irrespective of how dissatisfied and critical the majority here in the European Parliament are.
Consequently, we Swedish Christian Democrats feel that item 42 concerning the consent of the European Parliament to the accession Treaties for the candidate countries could be worded so as to be considerably more positive and welcoming. How will item 42 be received in Estonia, in Poland or Cyprus?
Neither can my party approve item 25, which opens the way for the introduction of a common European level of taxation - and with decision rules based on a qualified majority. All our historical experience shows that new tax levels and new decision levels for tax deductions lead to higher taxes and less money left for the citizens.
Another core issue for the decision-making competence of every national parliament and national government concerns defence policy. Sweden' s Christian Democrat party therefore cannot approve item 34 either, which calls for defence policy to be included in the so-called closer cooperation.
At the same time my party wishes to welcome two historical improvements that are proposed in the report. Firstly, it is time to improve citizens' and the national parliaments' insight and control of the Council' s work and to make the Council' s meetings open when the Council acts as legislator. We must have this openness if we are to be able to talk about democracy and not just about diplomacy within the EU. In other words, we are in favour of item 11 and Amendment No 68.
Finally, the principle of subsidiarity needs to be clarified. We are consequently in favour of the PPE-DE' s Amendment No 77 concerning definition of the EU' s powers.
Mr President, the enlargement process is the bridge from the old Europe to the new. The debate that we are having today and the report that we are discussing is a first step in that process. It is important, however, that we do not allow ourselves to become prisoners of old ideas. Despite our misgivings about one aspect or the other of this report, we should be brave enough to give the leadership that the people of Europe expect from this Parliament, the elected representatives of the people of Europe.
This report does not close off any options. It does not seek to give a view on the ratification of Nice. That is being left to the Member States whose responsibility it is. I happen to be campaigning in Ireland for a "yes" vote but it is a critical "yes". I have my criticisms of the Treaty of Nice, but it is important that we be brave enough to say, "Of course, we have problems, but it is important that the enlargement process gets under way". Most importantly in the debate about the future of Europe is the kind of Europe we want: do we want a democratically participative Europe, do we want a socially inclusive Europe? If we do, it will not happen by accident.
We must get involved in the debate, we have to persuade people here and in our own Member States. We must provide not only a forum at European level through a convention, but also ensure that there are fora in every Member State, so that people in each Member State can talk and debate with each other with other people in Europe.
Mr President, the Irish referendum on the Treaty of Nice is taking place at a defining moment in our relationship with the European Union. Before the end of this decade, instead of being a major beneficiary of EU funding, we will become a net contributor to the EU budget. Fortunately, this is not having any significant impact on the attitude of Irish voters to the Treaty of Nice. Unlike the Spanish and Italian governments, Irish citizens are not being selfish about the effects of enlargement on our future share of structural and cohesion funding. Instead there is the positive recognition that we have an obligation to assist the fledgling democracies in the former communist countries.
Nevertheless, they have real fears about aspects of the Treaty. They are particularly concerned that the traditional, consensual, decision-making process of the EU is being abandoned in favour of a system whereby larger Member States will exercise power at the expense of smaller countries. They are also worried that enhanced cooperation could create a first and second-class citizenship within the EU. Furthermore, the establishment of the Rapid Reaction Force under the Amsterdam Treaty has worried some people that it will bring to an end Ireland's military neutrality.
I do not share these concerns, but Irish citizens need assurance in these points, not only in the context of this debate, but also with regard to long-term Irish interests within the EU. If they want to maintain Irish influence in Europe, and especially the respected reputation that we have painstakingly built up over the years, the best way of achieving this is to ratify the Treaty of Nice: to reject it is to reject enlargement and unravel the process.
However, no one can afford to be complacent about the outcome of the Irish referendum. Bearing in mind that voters will be going to the polls in both Britain and Ireland next Thursday, it would be somewhat ironic, indeed tragic, if we were to witness a massive rejection of euro-scepticism in Britain while at the same time it gained significant ground in Ireland.
In conclusion, I would like to pay tribute to the rapporteurs, Mr Méndez de Vigo and Mr Seguro, for their excellent report.
Mr President, I should like to thank Mr Méndez de Vigo and Mr Seguro.
Nice was in many ways a failure and, in my view, the IGC method is obsolete. Nevertheless, we will be voting in favour of the resolution, for Nice has created the minimum conditions for enlargement. Those who have suffered under that dictatorship for too long should not suffer under our lack of sufficient internal reforms.
Another reason for casting a positive vote is because what seemed inconceivable until six months ago, even in this House, is now increasingly becoming a possibility in Laeken, namely a true convention of the European Parliament, the national parliaments, the governments, the European Commission, together with the social organisations and the citizens. The citizen' s input is crucial to ensure that the convention does not degenerate into a technical debate for experts which is unintelligible to the citizen.
Mr President, that convention may not turn into a no-strings-attached talk shop: practical compromises must be reached which only in the final stage are rounded off formally by the IGC.
Prior to that convention, we, as European Parliament, will this autumn have to put our own specific ideas about Europe' s future on the table, and the resolution is right to point this out. I would like the following: a European government whose prime minister is elected with a mandate on all matters which are best dealt with jointly, for example agriculture. This would lead to more political integration and a new European federation. I also want more subsidiarity, however, for that means that we will be better able to meet the local and regional needs.
More than anything, I want more democracy. A valuable, powerful, democratic European Parliament, elected by the European citizens, with codecision in all areas of policy, and with a European constitution founded on the Fundamental Rights Charter.
Mr President, we have a fine future ahead of us, and I believe that we did some sterling work in this resolution. I therefore hope that we as a group will be achieving a decent majority for a better approach.
Mr President, Commissioner Barnier, Mr President-in-Office, the Treaty of Nice fails to go far enough not only in institutional matters but in a number of important spheres. Take the very topical example of the common European trade policy. It is based on common principles and there is in principle majority voting. The small extension now being made in Article 113, Services and Intellectual Property, is counteracted by six exceptions and three proposals to the Council itself not to go beyond the spheres assigned to it.
At the same time, the consultation of the European Parliament provided for up until now is eliminated with the result that today, unlike in the USA, there is no possibility for Parliament to play a formal part in Europe, either at national or European level, in broad areas of trade policy. We therefore demand, as clearly formulated in item 27 of the Méndez de Vigo/Seguro report, that the European Parliament be fully involved in the common trade and external economic relations policy, both in the framing of policy and in the negotiation and conclusion of agreements - and here with codecision - because if the national parliaments no longer have any powers over common trade policy it is urgently necessary for the European Parliament to take their place as an element of democratic control and that formal provision be made for it to do so.
Otherwise, when it comes to negotiations with the World Trade Organisation we as the European Parliament will be faced with an American Congress with full powers to act and able to give guidance to its administration whereas the European Parliament still has no formal powers in this respect. I therefore call on the Swedish Presidency to show the way forward so that the Belgian Presidency can get an effective revision of Article 133 adopted by the Council in Laeken when it comes to rectifying the Treaty of Nice.
Mr President, honourable Members, may I say a few words on behalf of the Commission at the close of this long debate, starting by reiterating how much I personally, who am in charge of the reform of the institutions for the Commission, have appreciated the quality and efficiency of the parliamentary debates held here or in your Committee on Constitutional Affairs under the chairmanship of Mr Napolitano over the ten months leading up to Nice. I should like, therefore, to thank you for that and to thank the pairs of MEPs who have addressed these questions in turn, be it Mr Dimitrakopoulos and Mr Leinen, Elmar Brok and Professor Tsatsos during the IGC or Mr Méndez de Vigo and Mr Seguro, whom I should like to thank today.
We, the Commission and the European Parliament, have worked well together so it is hardly surprising that we have the same take on the contents of the Treaty of Nice. I have already had occasion to say, and I shall repeat today, that this treaty is, in my view, a useful, short-term treaty. It is useful because of the advances which it makes: Article 7, the reform of the jurisdictional system, which certainly needed reforming, more flexible reinforced cooperation, which we certainly need and the legal basis which you wanted for a clear and transparent statute for the political parties. It is useful, above all, as many of you have emphasised, because it changes the light from amber to green as far as enlargement is concerned. It is a useful treaty, but it is a short-term treaty.
What I mean by that, ladies and gentlemen, is that, in my view, the answers which it provides to the institutional challenge of creating a Union of thirty members which functions properly will not stand up in the long run to the problems which this Union of thirty members will encounter in the medium and long term. There are too many unanimous votes and too many rights of veto. We know full well that, with thirty members, this right of veto will be a source of impotence or collective weakness. Codecision does not apply generally to all Community legislation, as we wanted, and it is a pity that the European Parliament plays no part in commercial policy. Finally, to say that the voting system will remain or become more complex is an understatement.
At this stage, and before you return your verdict in all good conscience and responsibility, I should like to repeat that this treaty is useful, that it is a short-term treaty, that we need to take note of it, that we need to use it and that we then need to move on. Its main merit is that it paves the way for proceeding smoothly and quite quickly towards enlargement. Another of its merits is contained in the annex, as if the heads of state and government realised, at five o'clock in the morning once they had signed the text, that they could not leave it at that and they decided to start a new exercise there and then, as if they too had a bad conscience. Well, both the European Parliament and, more importantly, the Commission, will have to commit to this new exercise, which takes us up to 2004 and for which a new method has been authorised, proving that the intergovernmental method alone has had its day.
So now we have time to start a real public debate. As I said to the ministers of foreign affairs the other day we must find a way, in Gothenburg first of all, and perhaps in Laeken, but mainly in Gothenburg, of making an overall assessment of the national debates which are held, rather than holding a series of juxtaposed debates, a way of exchanging practices and information, of sort of cross-fertilising these national debates. The Commission, like the European Parliament, will be standing by at the Council's side, ready to turn these national debates into a European debate when the time is right. This public debate should enable us to make a sweeping examination of the weaknesses of the institutions and, over and above institutional questions, to start discussing the European project once again.
What is our common objective? Do we want to remain a large market which functions well with a single currency or do we want to go beyond that? How can we reinforce the community of values, the community of solidarity which has existed between us for the past fifty years? To prove that this European project obviously needs to evolve, but that it has borne fruit, especially with the Community model, which has functioned well, and with Community policies, which have been so useful. I should like in particular to remind you of the fruits of the policy for which I am responsible, the policy of cohesion.
This is what is so important about the major debate to which we are committed. Then, in 2002 and 2003, we will need to find a way of structuring this debate, of structuring our work so that we can prepare the final Intergovernmental Conference properly. That is why, in 2002 and 2003, as President Prodi said, we too are in favour of setting up a convention of all four institutional partners, along the lines of the model which worked so well for the Charter of Fundamental Rights, that is, national parliaments, the European Parliament, the national governments and the Commission.
Having said which, I have not replied to all the questions raised, especially concerning the association of the candidate countries because we hope, in 2004, to carry out a major reform which will affect them directly, just as if affects us, today, in the Union. I think they too should have a place at the convention table. We shall also have to decide how best to organise the work of this convention.
We know full well, ladies and gentlemen, that this convention - and I say this to reassure the Member States which have concerns on this count - will not take any decisions; it will make proposals for the Intergovernmental Conference, which will then have to take the final decisions quickly and at the highest level. This convention, however, from my point of view and in the light of the different experiences which we have had and which I personally had in Amsterdam, Nice and in the fundamental rights convention, this convention is, I think, the best way of ensuring that the next IGC is a success. It is the best way of achieving greater transparency, of having a real debate, because the four institutional partners involved in this preparatory work and in these proposals have the means, just as you have the means, of going beyond these doors and explaining what is happening to the elected representatives and citizens of our countries. This therefore is the sine qua non to transparency and it is the sine qua non to proper democratic explanation.
I should therefore like to say, on behalf of the Commission, that we are in favour of this convention in 2002 and 2003, because it is instrumental to the success of the exercise started in Nice and to real reform - this time in 2004. In all events, as far as the European Commission is concerned, it will participate fully, you may be sure, in preparing the various stages which will take us towards major reform between now and 2004.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Council and Commission mission to Korea
The next item is the statements by the Council and Commission on the results of the Council and Commission Mission to Korea.
Mr President, the European Parliament has requested that the Council provide information on the visit to the Korean peninsular made by Prime Minister Göran Persson on 2-4 May in his capacity as President of the EU.
Talks were held in Pyongyang with the North Korean leader, Chairman Kim Chung-il, and the number two in the North Korean power hierarchy Kim Chong-nam, and in Seoul with President Kim Dae-jung. The High Representative Javier Solana and Commissioner Chris Patten participated.
The initiative for the mission was taken in December last year when President Kim Dae-jung visited Stockholm, in connection with receiving the Nobel Peace Prize in Oslo, for talks with the Swedish Prime Minister Mr Persson. President Kim Dae-jung emphasised that Sweden' s long-established contacts with the countries on the Korean peninsula could play a valuable role during the Swedish Presidency. Following discussions between the EU Member States and also with representatives of both North and South Korea a decision on the mission was made at the EU Summit in Stockholm on 23-24 March 2001. The visit was based on the Council' s conclusions and guidelines from October and November 2000.
During its visit to Pyongyang on 2-3 May the EU delegation had long talks with substantial content with Kim Chung-il, and thereafter this was presented to President Kim Dae-jung in South Korea. In summary, the results were good.
Firstly, an assurance was given that North Korea will stand by the common declaration made at the inter-Korean Summit in Pyongyang in June 2000. An assurance was also given that Chairman Kim Chung-il wishes to see a second summit, but that the time must be right for this.
Chairman Kim Chung-il emphasised secondly the importance of relations between the USA and North Korea and inter-Korean relations developing in parallel.
Thirdly, he confirmed that North Korea would stand by the 1994 framework agreement between North Korea and the USA, as well as by the missile moratorium until 2003. However, missile exports would not cease until North Korea received promises of compensation for any lost export revenues. The exports were a purely commercial issue.
Fourthly, North Korea also acknowledged the need for economic reforms and agreed to send a North Korean delegation to Europe to learn more about the market economy.
Fifthly, Chairman Kim Chung-il confirmed that North Korea was willing to start a discussion on human rights with the EU. From the EU side it was emphasised that the issue of human rights is of central importance for the EU' s policy. I hope that a first meeting will be able to take place during the Swedish Presidency.
Sixthly, the need for better working conditions and inspection of aid projects by the UN and non-governmental organisations in North Korea was discussed.
Finally, I would like to say that the South Korean side was very positive towards the results of the meeting, particularly the assurances concerning a second summit and missile defence.
The EU' s visit was a fruitful one. However, the results of our efforts cannot be finally assessed for a couple of years yet. The USA will naturally play an important part in the continued process, but the EU' s efforts are not unimportant.
Mr President, the European Union strongly supports President Kim Dae-jung's sunshine policy and it was on this basis that the mission led by Göran Persson, in which my colleague Chris Patten participated, took place.
The Union's role in the Democratic People's Republic of Korea is complementary to that of the three main players: South Korea, United States of America and Japan. Contrary to some press speculation, this mission was not intended as an attempt to supplant the American role: the US was briefed in advance and fully supported the initiative. Thus press reports of an EU-diplomatic challenge to the United States were way off the mark. The timing, however, was influenced by our desire to help maintain momentum in the reconciliation process on the Korean peninsula while the United States is finalising its policy review.
The visit obtained, as we have already heard, significant results and the European Union team had some five hours of interesting discussion with President Kim Chung-il during which it was able to address its concerns in full. We are now following up in five areas: first, existing assistance is being continued. A maximum allocation of EUR 7 million is foreseen for humanitarian assistance and EUR 20 million for food aid and food security under the 2001 budget. The most appropriate projects to support and the conditions to be applied will be discussed with North Korea in the coming weeks. Secondly, preparations to launch our technical assistance are moving ahead and a project identification mission to North Korea is expected shortly in order to agree the design of two pilot projects with the North Korean authorities: these will each be close to EUR 1 million and will aim particularly at training officials in key ministries and at basic institution building. Third, preparations are going ahead to organise discussions with North Korea on human rights in Brussels on 13 June. Fourthly, we are exploring ways to develop a dialogue with North Korea on economic reform by organising study visits to the Union.
Fifth and finally, we are studying options for diplomatic accreditation arrangements with North Korea following the decision to establish diplomatic relations on 14 May. Since this will require negotiations, I do not wish to speculate at this point on the detail. Meanwhile, we await with interest the completion of the US policy review on North Korea and hope that this will lead to progress in the inter-Korea reconciliation process.
Mr President, I should like to start by offering my very sincere thanks to the President-in-Office of the Council and to the Commission for the information which they have given us about the Union mission to North Korea. The European Union must, indeed, be aware of its own stake in the future of the Korean peninsular. Last January, the European Parliament asked both the Council and the Commission, following a visit from an ad hoc delegation, to take the measures needed to consolidate the policy of rapprochement between North and South Korea and open up North Korea to the international community.
In calling for the normalisation of relations between the European Union and North Korea, we did not mean to imply that we recognised a political regime which is a far cry from the fundamental values which we preach; we meant to imply that we support the so-called sunshine policy which President Kim Du-Yung has inaugurated with much courage and determination, because we realised that, without the active support of the international community, this policy would be doomed to failure in the long term and would quickly run out of steam in the short term.
That is why we appreciate the efforts being made by the Council and the Commission to achieve normalisation with a view to laying down coherent lines of action as regards the Democratic People's Republic of Korea.
I was interested to note that the European Union insisted on extending the rapprochement initiated with South Korea and the commitments made to it to Pyongyang. We have always insisted that the entire nation should have access to foreign aid and that NGOs should be able to work in satisfactory conditions. Other measures, such as granting visas and working facilities to European journalists would help to create the trust needed to put this rapprochement on a more stable footing.
I should like to close simply by saying that we must not overlook the fact that the process initiated will be long and gradual but that it is important in order to maintain the peace in this part of the world on which our own stability and security also depend.
Mr President, the Socialist Group welcomes very much the official visit to North Korea and to Seoul by the Council, Commission and the High Representative of the CFSP. Commissioner Patten, when he reported back to the Foreign Affairs Committee yesterday, said that the visit had gone ahead with modest aims, but those modest aims have been achieved and we welcome that.
As a parliamentarian, I am rather disappointed that the delegation managed to fit in 75 journalists but could not manage any parliamentarians on the grounds that the delegation was a small one. I hope on future occasions the Commission and the Council might consider taking some parliamentarians along, particularly in the light of the fact that relations between North Korea and the European Union were pioneered by the European Parliament, over two years ago, when we sent our first official delegation.
I welcome the fact that there were good talks with Kim Chong-il. Clearly North Korea is a state of concern. We welcome the fact that they are continuing their moratorium on missile tests until 2004. I recognise that at the moment they have very little option but to export military equipment. They produce hardly any goods that anyone wants to buy apart from military equipment. So it is hardly surprising that the No-dong I and No-dong II weapons which have a range of 1 300 kilometres have been sold to Iran, Syria and Pakistan or that the North Koreans are giving military aid to the Congo, Iran, Ethiopia and Syria.
The problem will be if they continue to test the Taepodong, which will have a range of something between 4 000 and 6 000 kilometres. Obviously we welcome the moratorium.
We welcome the further aid that is going to given in the form of food aid. We need improved access for European Union monitors to make sure that the aid is being distributed properly. We welcome the increased assistance in the agricultural sector, particularly in the life of what we have been told that there is now some recognition that reform has to take place. It is important to train North Koreans in modern industrial and clerical skills and we need to give aid in a non-nuclear energy sector as well as raising the textile quotas. It is important that we have a human rights dialogue and I welcome the fact that on 13 June that dialogue is going to take place.
No one has mentioned KADO; the European Union is participating in the KADO programme for building two nuclear power stations in North Korea. Unfortunately, we have cut the budget this time compared to the last time and if we are serious about assisting Kim Dae-jung with his sunshine policy that sends exactly the wrong signals. We are very keen that diplomatic relations be established and I urge the Commission and the Council to consider placing an office in Pyongyang rather than making the Beijing office responsible for North Korea. There will be no day-to-day contact if that is the case.
There is a distinction at the moment between the EU and the US and we hope we can move forward together, but if we cannot we will have to move forward separately, because the direction we are going is the right one.
Mr President, even those of us who have been lucky enough to have been to North Korea more than once find it hard to understand what that regime wants and where it is going. After a surge of optimism last year, North Korea' s apparent process of opening up towards the outside world and developing relations with its southern neighbours has entered a period of stagnation. Some would even say it was going backwards. Well, personally, I wonder whether the visit by the European delegation last month was not a little premature. Commissioner Patten told us yesterday - and it was repeated today - that human rights were also discussed during the talks, and they are systematically violated in this last of the communist dictatorships. He did not tell us what the outcome was though, which suggests to me that not much was achieved. Would it not have been better to obtain concessions in this delicate area first and then grant the reward of a visit to Pyongyang? We hold cards that can induce the North Korean regime to treat its citizens decently and we are morally obliged to use them.
Another aspect of this visit that worries me is the relationship with the United States, which has a dominant position in that region and responsibilities far greater than Europe' s. Commissioner Patten has told us that, even in this case, Washington was consulted about the visit. However, as the Commission mentioned, influential American commentators - including former Secretary of State, Mr Kissinger - were quite astonished at this mission, which gives the impression of wanting to fill and profit from a void temporarily left by the United States where, as we know, a review of policy on North Korea is in progress.
I would like reassurances from the Commission and the Council on these two points.
Mr President, I just thought I could make a few comments and reply to some of the questions. Mr Santer, we can agree with everything you said and I also understand that working conditions for NGOs was one of the issues raised during the visit: the delegation understood that things have improved in the last year although there is probably very much more to be done.
To Mr Ford, maybe we are sometimes rigid in how we set up our delegations. This was in the troika formation and journalists come anyway. They were not part of the delegation, but they come. Sometimes, of course, one could invite MEPs, but I understand that on this issue there is a good cooperation between the European Parliament, Commission and Council and I hope that can continue. I do not have the right to say that in future there should be participation of MEPs, but we have noted your comment on this.
As regards the modalities of establishing diplomatic relations, this will soon be discussed with the North Koreans and I understand that no decision has yet been taken on the opening of a delegation, where it should be and how it should be done.
I hope I have covered the most important issues raised. Thank you for your contributions.
Thank you for this additional response.
At the end of this debate, I received six motions for resolutions on Korea, in accordance with Rule 37(2) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow.
Environmental policy
The next item is the joint debate on the following reports:
(A5-0172/2001) by Mr Blokland, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the Commission communication to the Council and the European Parliament on bringing our needs and responsibilities together - integrating environmental issues with economic policy (COM(2000) 576 - C5-0012/2001 - 2001/2004(COS))
(A5-0171/2001) by Mrs Hulthén, on behalf of Committee on the Environment, Public Health and Consumer Policy, on environment policy and sustainable development: preparing for the Gothenburg European Council (2000/2322(INI))
Mr President, I would like to open this debate by reading out a poem:
"Is there one single creature in the air,
on earth, in the water,
that we do not kill or destroy?
No physical force,
or skill,
let alone craftiness or deception
can save them
from our destructive power.
No rock is too hard,
no mountain too high or mighty,
no tree too majestic or mature:
We can obliterate it all.
No bird flies too high in the sky,
no fish swims too deep in the sea,
no animal is too remote,
in lonely places.
We can control it,
We can kill it."
This poem expresses a deep compassion for creation. You may think that this was written by a twenty-first century environmental activist, but it was published in 1536 by Martin Bucer, clergyman of the Thomas Church in Strasbourg. Caring for and caring about the environment are thus not recent phenomena. It is fair to say that we are debating a Commission communication and a Parliament report which do not contain any ground-breaking news.
The Environmental Committee is of the broad opinion that the European Commission' s communication displays too much resemblance to the document that was published six years ago. In our view, the policy development in this intervening period has been too insubstantial.
The cautious approach which the Commission has adopted is, in itself, understandable, but should not mean that the safeguarding of economic growth in the short term is afforded top priority in the political arena. If that were to happen, other social and treaty objectives would be prejudiced. One of those other objectives is that it will be possible to tailor economic development to the environment. The Commission should emphatically alert the Member State governments to the fact that they have made a commitment in this connection and that they have to live with the consequences that this entails.
By introducing commercial instruments, it is possible to internalise the external impact of economic activity in the prices of goods and services. As a result, many scarce environmental resources, which have not so far had any price placed on them, can be better valued. In this way, a growing number of 'automatic incentives' would be built in, with the aim of inducing producers and consumers to live and operate more sustainably. However, it is striking that the Commission does not pay any attention to the imperfections and the dark side of market forces. Clean air and pure drinking water should be freely accessible to everyone. This principle of social justice and equality should also be one of the considerations. The opinion of the Committee on Economic and Monetary Affairs specifically addresses this aspect.
The problem of environmental degradation does not exist in isolation. Poverty, unemployment, energy and environmental problems affect and reinforce one another, as a result of which a negative spiral looms. Not only in developing countries, but also in prosperous countries does this interaction occur. More attention ought to be devoted to this.
With regard to the indicators for integration of economic and environmental policy, the Commission is right to call for accordance with structural indicators, which the Lisbon European Council requested. Unfortunately, the Commission has not underlined how crucial it is to opt for a systematic approach here, linking environmental accounts to National Accounts. The European Parliament has drawn attention to this approach in resolutions dating from 1995 and 1998. A systematic approach would make it fairly easy to identify the interaction between economic activities (per sector), the environment and other areas in an objective manner. Separate indicators involve far more surveys. Could Commissioner Wallström confirm that this systematic approach is being pursued in accordance with the proposals in this resolution?
The Commission' s proposal to tackle subsidies which promote environmental damage and tax measures in future, has attracted a great deal of press attention. However, the suggestion to draw up indicators for this purpose, appears not so fruitful in my view. I would much prefer a critical analysis based on a quality study, in which measures which promote environmental damage and levies which protect the environment, as well as stimulating subsidies are tested on their effectiveness.
The communication devotes no attention to the impact the newly announced policy measures will have on the candidate countries. In what way are the government or policy bodies from those countries involved in the stage that follows this communication?
Public awareness of the importance of a sustainable, economic development is generally below par. Greater expansion decidedly dominates current economic practice. It is not exactly the case that plenty of scope is given to respect for retaining Creation and respect for others, including future generations. Current unequal global relations not so much create privileges, as they do responsibilities and obligations for the people of rich, industrialised countries.
It is therefore regrettable that today' s debate was announced under the heading 'environmental policy' . That is far too restricted. Today, we are discussing our future and the question whether we are prepared to take part in a changing process which got off to a promising start in Rio, or whether we will adopt a laissez-fair attitude instead. It is thus about whether we want to assume our responsibility, and whether we really want to be the stewards of this earth.
Ladies and gentlemen, on a point of order: Mr Blokland, you have made generous use of your time. I grant you this with pleasure, as I do the next rapporteur, of course, but I would point out that we are now desperately running behind schedule. I will have to try to monitor your speaking times more closely.
Mr President, I can overlook the fact that the previous speaker spoke a little too long on this subject. Five minutes to debate sustainable development in a 25-year perspective is not much, and it is an art to be able to keep to the time margin exactly to the second.
The question is what we mean by a 'sustainability strategy' ? Is it a new political buzzword that we are attempting to invent here in Parliament? No, it is not. It is an inheritance that goes back further in time. We have had this task ever since it was decided in Rio nearly ten years ago that each nation was to establish a sustainability strategy.
So what is sustainability? What are we actually talking about when we discuss sustainability? Well, we are discussing the future of coming generations. We are discussing what development, what life we want future generations to have - in other words, how their lives are to be managed as regards social issues, ecological development and the economy. However, we must bear in mind that it is easy for us who live in a fairly small, rich part of the world to say that we want to leave behind us, for others to inherit, a situation that is just as good as that which we have. For an overwhelming majority in the world, the desire must be for their children to have a better life than they had.
The process in Parliament for producing this document, which is still to form some kind of basis or contribution to the Gothenburg Summit, leaves a great deal to be desired. Parliament has had to rush to keep up with the Commission in order to be able to produce it or be given any opportunity at all to get its viewpoints across concerning the form this development should take. This is not satisfactory. It is possible that the Commission itself had plenty of time, but Parliament should still be given a real opportunity to discuss these matters - not just from an environmental perspective. The whole of Parliament, the committees working on social and economic issues and all the other committees that are actually concerned should be involved. Otherwise, we restrict the issue and make it just an environmental issue, which it is not.
As far as which areas of policy it would be desirable to look at in such a document, including in the light of the direction that the treatment of the issue is to take in Gothenburg, I believe that we must primarily start from the ecological perspective. Both the social and the economic perspectives are, of course, important, and we know that they rule our lives. However, if we do not have a well-functioning planet in ecological respects, it will be very difficult to discuss social and economic issues. It is quite simply a prerequisite that our ecology is in equilibrium. The Commission' s text, which we feel despite everything takes the current economic systems as its starting point, is then perhaps not entirely satisfactory. The point has somehow been missed. It is about utilising the economy that exists. It is about trying to set the limits we want to have on the market. It is about finding the management tools that we can use ourselves in our own budget and our own purchasing.
If we want to create a sustainability strategy for the European Union, we must certainly observe the problems that exist within the Union, but it is completely impossible to isolate the Union from the outside world. We must see ourselves as part of the planet, in the global context. What we do in the Union affects the world around us. We must not export that which we do not want to have ourselves. We must review our trade relations and our agricultural policy, as well as the negative effects that the latter is having on the opportunities for other countries to develop. We also have a responsibility in international trade relations.
Moreover, without the local perspective, there will not be any sustainability strategy. The point of the Agenda 21 work was that it provided, and is providing, opportunities for voluntary organisations, players at local level, municipalities and citizens to participate in the process and understand what it is about. In the final analysis, it is about the responsibility of the individual and about the fact that it is actually necessary to change our behaviour in every area. The Commission, but naturally also the Council, must think about how we can encourage people to feel involved, and ensure that this is the case, so that it does not just become a message from on high.
Finally, I would like to say something about political leadership. It is essential that the message that will be given in Gothenburg is clear in order for it to be effective. It cannot be simply an empty manifesto. There must also be evidence that the Commission and the Council really want to move from words to actions.
Mr President, honourable Members, I am very happy to have this opportunity to be present during this debate today. The debate is addressing the strategy for sustainable development and integration of environmental issues in economic policy. The fact that these issues are high on the agenda is an expression of political will regarding change and renewal.
When sustainable development was written into the Treaty of Amsterdam, we were criticised for it not being sufficient and for implementation not being compulsory. Distrust was expressed regarding our common policy and the abilities of the European Union. This criticism can no longer be levelled at us. Now we must take a stand on concrete proposals, goals and funds, based on the Commission' s well-formulated proposal for a strategy for sustainable development and the reports presented by Mrs Hulthén and Mr Blokland.
An effective policy on sustainable development requires direct and clear social criticism. Biodiversity is under threat, acidification continues, eutrophication is increasing, chemicals are building up in our bodies, air pollution is becoming deadly, climate change is accelerating - and all this is happening at this very moment. We must not, however, forget the great opportunities we have: research is expanding, we have an increasing focus on education and lifelong learning, skills are growing and being passed on, new technology is being developed, efficient solutions are becoming more common, the problems within agriculture and fishing are breeding new ideas and new solutions and political will is strengthening.
We must now adopt a holistic approach in which various political areas cooperate. The economic, social and ecological perspectives must be interwoven and given equal weight in all political areas. We must propose concrete measures, changes in principles and clear goals. Now is the time to formulate a vision for the future. The goal for Europe is to be the world' s most competitive and dynamic knowledge-based economy. That goal must be coupled with the ecological aspect in Gothenburg if we are to be the region taking the greatest responsibility for nature and the environment.
It is also important for the policies to be based on the everyday lives of citizens. Research, education, democracy and participation are all preconditions for taking joint responsibility. In the continued work on a strategy of sustainability, dialogue with civil society and between the institutions of the European Union must be strengthened.
The aim for the Presidency ahead of the European Council in Gothenburg is to adopt a strategy which will link the Lisbon Process with the strategy for sustainable development, establishing the ecological dimension by setting a number of clear, monitorable targets in order to reverse the negative trends we see today. It will require all future decisions in the EU being tested from the perspective of sustainability. It will clearly show Europe' s aim of reducing our impact on the climate and actively taking part in global cooperation. It will mean discarding unsustainable subsidies. It will lead to the adverse impacts of chemicals on health and the environment being minimised and it will ensure that sustainable development continues to be discussed at the highest political level.
I would like to emphasise the importance of having the political courage to establish concrete, timetabled targets for achieving sustainable development. As such I am happy to see that the report from Mrs Hulthén, which the European Parliament is examining today, expresses the same view. I would particularly like to mention the requirements in this report for a climate change programme and targets for renewable energy, the requirement for changes to transport policy, the requirement for a new chemicals policy based on the precautionary principle, the requirement for a sustainability analysis of all decisions, and the requirement for a strengthening of the sustainability perspective in the European Union' s global work.
As the report says, it is important that Parliament continues to push the issue forward and to critically review new legislation within the EU. When it comes to global responsibility, I would particularly emphasise what Mrs Hulthén brought up in her report. Sustainable development cannot be achieved unless the global perspective is addressed. This is therefore the vital task for us. The European Union must take a leading role in the work towards global sustainability. We must be clear in our work to ensure that next year' s World Summit for Sustainable Development in South Africa achieves the necessary results.
As part of the preparations for the European Council in Gothenburg and for the summit in Johannesburg, last weekend I received 250 young people aged 20-25 from 110 different countries around the world. The meeting recognised no borders between countries or between people. So what do these young people have? They have involvement, they have enthusiasm. What do they lack? They lack patience, they lack fear of tackling difficult and complex problems. What do we owe them? I believe what we owe them is to lay the foundation for their faith in the future by being clear, by establishing concrete, political measures, by showing that we have the political courage and the political will to reverse the dangerous trends in the world. What do they demand of the EU, particularly following the US action on climate policy? They demand that the EU takes a clear lead in the global work towards sustainable development, against poverty and against the environmental destruction now taking place.
To summarise: sustainability on one continent is unsustainable sustainability. As Mrs Hulthén said, we can never assume that one part of the earth can live sustainably while the rest of the earth suffers poverty and environmental destruction.
In his report, Mr Blokland highlights the correlation between depletion of our natural resources and the impact on the environment on the one hand and economic policy on the other. The conclusion is that the absence of price tags on scarce resources and environmental impact leads to insufficient integration of environmental considerations and economics. To me it seems clear that a vital element of future sustainability policy is to better internalise environmental costs into the costs of goods and services in the economy.
The proposals presented in the report are important instruments for further development of the strategy for sustainable development and sectoral integration. The Presidency' s view is that it is important for environmental integration to be included in the Broad Economic Policy Guidelines. In this respect, market-based financial controls must also be used to a greater extent to put a price on scarce resources and to assess whether subsidies and tax exemptions have an adverse impact on the environment. Development of a strategy for environmental integration must include targets, timetables and follow-up mechanisms in the BEPG.
I would like to end by referring to the conclusion in Mr Blokland' s report. Measures are needed now to avoid the need for more expensive measures later. I can also add to this a report from the Swedish Environmental Protection Agency, which shows that it generally takes considerable time for nature and the environment to recover from the environmental destruction we have caused and continue to cause. I believe this conclusion complements that of Mr Blokland.
In other words we cannot afford to wait. We must act now, and the reports before us today are an important step forward ahead of the European Council in Gothenburg and the summit in Johannesburg next year.
Mr President, I welcome the opportunity to contribute to this debate on behalf of the Employment and Social Affairs Committee, even though that was a very last-minute edition which I think exemplifies a lot of what is wrong at the moment with the way we think about sustainability within this institution. We are not integrating our social, economic and environmental policies. They should be pulling in the same direction, and they certainly do not at present.
It is also exemplified by the fact that the one Commissioner we have with us this evening is the Environment Commissioner. I welcome her here, but when we are discussing sustainability I would very much like to see in future the Commissioners from my own committee, and also at least from the Committee on Economic and Monetary Affairs.
If we are to have long-term sustainability and develop a truly green economy, we have to take care to foster environmental-friendly businesses and use resources efficiently, and that includes the way in which we use our workforces. Hence my committee' s call for rapid progress in enabling people to work efficiently through effective consultation and participation, because democracy is also part of sustainability, as are reduced working hours and good quality work in safe working conditions supported by an effective system of social security.
If we are demanding that businesses provide social and environmental audits, as we quite rightly do, we need the accountants and other professionals than can do that. If we want builders who can construct energy-efficient buildings, we need to train them. Hence my committee' s call for all European Union funded training initiatives to take the environmental dimension fully into account, if we are really preparing people for the future.
Social inclusion, as has already been said, is a key component of a sustainable society, hence the need for a guaranteed minimum income to provide for basic needs. We must combat discrimination and poverty. At present the dispossessed feel they have no stake in the future and that, under anybody' s reasoning, is a wicked waste.
Sustainable development is about creating a world in which there are no losers. We cannot achieve this goal if we continue with policies that pull in different directions and even undermine each other. Our common future depends on finding an effective way to ensure integration and sustainability.
Mr President, the compatibility of ecology and economics has been much talked about for many years. The problem is that while there is in theory no internal contradiction between economic growth and preserving the environment, up until now economic growth has in practice normally been detrimental to the quality of the environment. However, on the other hand, economic decline combined with rising unemployment and poverty have also always resulted in a loss of environmental quality.
So it is a very complex subject and one particularly difficult to grasp because we still have no universal indicators for putting a monetary value on environmental assets. We need yardsticks that are valid for all the EU and we can conceive of them only for the EU. The Commission must put its communication on a statistically secure footing if we are not to continue building castles in the air.
Even assuming that we have such a secure footing, the question remains as to what conclusions should be drawn. Many things have been considered. Subsidies, tradable emission rights or the so-called eco-taxes, that is environment-related taxes or levies. Models for these exist.
It is important, however, that such models should be introduced in all EU Member States in the same way and at the same time, so as to offer fair opportunities to all involved. Only fair competition will ensure that environmental measures, of whatever kind, find acceptance. Subsidies must be examined for their effectiveness and changed or replaced by other measures if necessary.
Trade in environmental assets must be fair. Environmental taxes and levies are worthwhile and effective only if related to emissions and imposed in such a way as to be neutral in their effect on the amount of tax paid by the citizen. In no case must such taxes and levies be misappropriated and spent on other areas than the environment.
That is the only way we shall actually meet the justified demands of our citizens and of people outside the EU for a healthy environment.
Mr President, Commissioner, ladies and gentlemen, sustainable development is our key challenge for the next 20 years. Sustainable development is a beautiful concept which articulates the belief that economic growth can go hand-in-hand with improving the environment. Until now, this has rarely been the case, as economic growth has been at the expense of the environment. We now need to improve our production methods so that they take the environment more - or even more - into account. We also need to change our thoughts and actions, and to consider environmental costs, so that environmental protection starts to pay off. The Gothenburg European Council needs to take an emphatic first step in this connection.
I should like to take this opportunity to congratulate Mr Blokland on his report. His realistic approach has in any event generated a few specific building blocks to develop further. I should also like to thank Mrs Hulthén for the conviction and tenacity with which she has presented her vision on sustainable development.
The concept of sustainable development must be translated into concrete proposals and decisions. I should like to home in on three points in this connection: production standards, bio-diversity and compliance. Sustainable development must be given a practical dimension. We want to focus on the development of concrete product standards, standards which curb the use of energy, standards which restrict, or ban as much as possible, the use of dangerous substances, and rules to enable the environmental cost to be reflected in the price of the product. Such standards are important in the food sector, as well as the building materials, clothing, paint and natural packaging sectors. In my opinion, we stand to gain a great deal on an environmental plane.
The standards must also aim to prevent waste: less throw-away packaging, less wear-and-tear, more sustainability and more sustained quality. If products do reach the end of their useful lives, re-use and recycling should be the obvious choice. The major challenge is then to create markets for all the product waste and all waste substances. Moreover, such markets also yield new employment.
Passing on environmental costs to the consumer is important, but not everything can be expressed in money. The protection of nature and bio-diversity is also a value in its own right without having an immediate economic value. The protection of bio-diversity is a theme which must recur in many policy areas. Needless to say, we must also adhere to the Bird and Habitat Directive.
Which brings us to the third point: compliance. There is a great deal of sound European legislation. It is therefore necessary to comply with these laws. However, that is often a problem. Not all Member States enjoy the same good reputation in this connection. Mrs Hulthén and Mr Bowe asked in Strasbourg how the Commission intends to deal with this problem. The replies which the President of the Commission, Mr Prodi, gave, were disappointing to say the least. I should therefore like to ask the Commission once again in what way it intends to address the Member States on the issue of inadequate compliance with European rules. I should also like to underline that Parliament could be far more involved in compliance. I should like to be issued with half-yearly reports on the state of affairs in terms of compliance with legislation.
Mr President, honourable Minister, Commissioner, sustainable development involves many factors. It is terribly easy to write about wonderful dreams and to use fine words.
I would like to see those attending the European Council in Gothenburg dare to point the way forward. I would also like the courageous step to be taken of examining the EU' s own accounts, its own system of subsidies. Mr Blokland addresses this in item 5 and Mrs Hulthén in item 33 of her report, that is, that we need to revise the agricultural subsidies. I am happy to see that the Commission' s declaration is a little more stringent in stating that, when the common agricultural policy is reviewed in 2002, greater emphasis should be placed on quality than on quantity.
Agriculture is still Europe' s main industry, with agriculture and forestry being responsible for our cultural heritage, our recreation and biodiversity. The issues are chemicals and nutrients in the water, air quality and public health. So the question must be: How sustainable is the EU' s own subsidy system for agriculture? Is it not time to use some of this money for sustainable development, rural development, protecting biodiversity, removing chemicals and growing food which we can eat happily and safely?
If only the EU would dare to take such an initiative, indicate the direction to be followed and declare 'we will go that way' !
Mr President, Commissioner, the paradox with the European Union is that its environmental legislation has played a pioneering role for many countries in the Union, including my own, and will certainly play a pioneering role for the candidate countries, and yet many of the European Union's sectoral policies do in fact contradict criteria for sustainable development. I refer mainly to the agricultural policy and, general speaking, to the emphasis placed on economic growth with too little thought for sustainable development. This is stressed in a recent OECD report which I should like to bring to the attention of the Commission and the Council and which is far more critical than usual of the Commission's texts.
I think that what we urgently need, and this is the gist of our support for the two European Parliament reports and the Myller report attached to them, is to change direction. Politically, we have three demands of Gothenburg. First, the European Council needs to endorse the Commission text without watering down the guidelines proposed by the Commission. Secondly, the Environment Council to be held a week after Gothenburg needs to take account of the demands of the European Parliament for the Sixth Framework Programme. Thirdly, the Belgian Presidency must be instructed in Gothenburg to take specific action on the guidelines decided in Gothenburg.
As far as economic aspects per se are concerned, the ECOFIN Council needs to revise the agenda. Subsidies for environmentally damaging production methods should be abolished and replaced by incentives for more environmentally-friendly production methods. We need environmental and social criteria for public procurement. On the question of indicators, the fact that the restricted list of indicators does not contain a single environmental criterion is intolerable. We also need to think about national accounts which integrate environmental data.
These are a few of the things we want to think about. We need the means to do so, however. We shall be watching to see, under the Belgian Presidency, if the European Council in Barcelona really will be the first European Council to integrate an environmental, social and economic strategy.
Mr President, I would like to say a few words about the Commission' s proposal on sustainable development. It is clear that it could have gone a lot further in many areas, but even so I must say that it was tougher than expected and that it contains several proposals which, if carried out, will really make a difference compared with today' s policy on the environment.
Above all, I would like to highlight the requirements to limit road transport, reduce emissions of greenhouse gases, remove harmful subsidies, change procurement regulations in favour of the environment and adapt the common agricultural policy. If this is carried out, it will prove an important step in achieving change.
The question now is whether these concrete proposals will survive the European Council in Gothenburg. I hope that they will, and that these proposals are not removed from the final document, but remain. Perhaps the general comments could be shortened instead. I believe it can make a real contribution to changing this policy. I wish the Swedish Presidency luck with this.
However, the proposal is inadequate in one area, that of international cooperation and links with the World Trade Organisation and environmental regulations.
Mr President, we need to apply a real environmental policy in Europe in order to respect the environment - our environment - in recognition of the fact that we have a duty to pass the natural universal heritage on to future generations intact. In doing so, we must ensure that environmental policy in Europe is based not on ideology but on the concept of responsibility. Let us apply the principle of subsidiarity to the management of pollution problems.
For example, local authorities should have carte blanche to deal with air pollution in our cities. Polluted rivers are a matter for the countries along their banks. They should be free to decide what to do - as long as they are efficient. Changes to the climate of the planet, on the other hand, are a global issue. Europe should take a common stand at international environmental fora and should set the Member States objectives in framework directives, leaving them to decide how to achieve them.
To conclude, we should not regulate everything from Brussels or Strasbourg. Decisions taken closer to the ground will be more suitable and, by definition, better understood. Surely the ambition of the European Union is to be better understood by the people.
Mr President, Commissioner, ladies and gentlemen, I should like to thank Mrs Hulthén for presenting her report on sustainable development, which she produced under great pressure of time and difficult circumstances. The PPE-DE will support the report. It contains important emphases for environmental policy. We are not, however, really in agreement with the wording on every point. In the matter of what it says about economic and social policy, in particular, it would have been good if we had had more time also to discuss them with the Committee on Employment and Social Affairs and the Committee on Economic and Monetary Affairs. If, for example, in item 32 we are calling for a minimum income and talking about access to essential services, that should not have its place in a report on environmental policy that has actually been prepared only by the Committee on the Environment, Public Health and Consumer Policy, but only after intensive discussion with the Social and Economic Committees.
I also regret - and it was no doubt also due to pressure of time - that we have taken up only one point on the development policy aspects of sustainable development, because anyone who has looked into sustainable development and the Rio process knows that development policy is a key part of the entire issue. I think more could have been said about that. That is not, however, a recrimination, because it was simply difficult for Parliament to cover everything properly under such pressure of time.
One point in the report and in what Commission President Prodi said about sustainable development has caused quite a stir in Germany. It is found here in items 21 and 22 of this report. It concerns the removal of environmentally harmful subsidies, especially on coal. I personally believe that it must indeed be our aim in the long term to completely abolish environmentally harmful subsidies. However, I think we must be very cautious about specifying a date in the very near future. If the PSE Group is calling for an end to them before 2005 in its forthcoming report on the Sixth Environment Action Programme, that will lead to mass redundancies and then we will certainly not achieve the objective sustainably. I therefore believe we should clearly state the objective, there is no dissent about that, but we should also give thought to alternative employment...
(The President cut the speaker off)
Mr President, Commissioner, President-in-Office of the Council, I would like to start by thanking the rapporteurs for their excellent reports. It is vital that this issue of sustainable development is placed high on the political agenda. It is a question partly of solidarity, that is, solidarity with coming generations and EU solidarity with poor regions and poor people, and partly of a global responsibility, of how the EU interacts with the rest of the world with regard to trade and development policy.
Sustainable development concerns all policy areas. It is well known that it concerns transport policy, agricultural policy and energy policy, but it also concerns social policy. In this regard I do not share the views of the previous speaker. Social policy is also naturally part of sustainable development. Good social policy and fair economic policy are vital.
Sustainable development is also about a whole range of methods. It is not the case that the current methods of legislation are poor. The legislation must continue. The legislation we have in the EU must be implemented better. We must use tax instruments, which have often been emphasised by Parliament. The new approach is that we must integrate the ecological aspects of the Lisbon Process. The next time the Council gathers in the spring in Barcelona it is not only economic issues, social issues, issues of lifelong learning, issues of investment policy and industrial policy which must be addressed. The Council must also be a 'Sustainability Council' by ensuring that the ecological aspects are integrated into policy. The new strategy which is being developed, and which we in Parliament warmly support, is crucial.
Mr President, I would like to congratulate the two rapporteurs, Mrs Hulthén and Mr Blokland, on two important reports, not only for us here now but for generations to come. Naturally, my group supports these two reports wholeheartedly. Both show the necessity of integrating environmental policy, social policy and economic policy, if we are really to achieve sustainable development. However, this must happen now and not simply be a goal for the future. The Cardiff Process is good, but it is proceeding far too slowly. It is also very clear that a break in current trends is vital, to put it mildly. As Swedish Minister for the Environment Kjell Larsson says, what is needed now is political courage within all the institutions and in all areas.
The Commission' s document on integrating environmental policy into economic policy states that there is no contradiction between economic growth and environmental protection. If this is the case, how can we explain the fact that increased production and increased consumption have eaten up all the environmental initiatives which we have so far carried out and are carrying out? Such a view does not fit in with the times. Therefore, economic development must be adapted to ecological requirements, otherwise there will be no sustainable development. We must all realise this.
The proposal from the Verts/ALE adopted by the committee states that the adverse environmental impact resulting from some EU subsidies must be examined, particularly with regard to the current energy policy and common agricultural policy. They must simply be phased out. We cannot afford to keep them in place.
Mrs Hulthén also mentions, as other people have also said, that the strategy must not only be for the EU but must also constitute a global starting point. Ten years after Rio, this really must be addressed...
(The President cut the speaker off)
Mr President, how can we preserve our resources and improve environmental health and social well-being in a balanced manner, without affecting any of the three pillars of sustainable development? The Gothenburg Summit will try to provide an answer to these questions and will demonstrate the maturity and political capacity of our governments to deal with the challenge of a new order of peace and prosperity for the twenty-first century.
The first step consists of severing the link between economic growth and the intense use of resources and unwanted effects such as pollution. In this context, I believe that we should welcome the reports by Mrs Hulthén and Mr Blokland. To turn the European economy into the most competitive and dynamic economy, based on knowledge and not on the intensive use of resources, will require a better and greater use of market instruments in order to achieve greater levels of efficiency for our procedures and products, but will also require other factors to be taken into account simultaneously.
If we want to eliminate forever the spectre of the loss of competitiveness or the threat of industrial conflict in Europe, we need more than ever, and urgently, to move ahead in a way which is uniform and coherent between all the Member States. It is even more important that we do so from a global point of view, by means of international agreements which resolve the legal and practical difficulties which face many of our legislative actions.
We also need to establish realistic timetables which allow companies and society in general to adapt to the new market conditions and introduce the necessary reforms, thereby reducing the possibilities of unwanted effects if they are dealt with within too narrow a margin for manoeuvre.
Lastly, I think it is essential, in order to successfully bring the process of change to a conclusion, to enjoy a broad social consensus which includes commitments with social operators and the gradual but firm replacement - of course - of the social values of the old order - based on the possession and accumulation of goods - with other values of a society which is ethically and civically more advanced, based on the enjoyment of the less materialistic aspects of life.
Commissioner, President-in-Office of the Council, it is not and can never be a choice between employment or the environment. Wealth, growth, enterprise and development need not, and do not, consume the environments of mature societies. On the contrary, it may be observed that there is a clear relationship between the quality of the environment and the wealth of a nation.
Throughout the EU and North America recent years have seen dramatic reversals in the pollution of air and water due to technological improvements driven by legislation and societal expectations. In the same period there have been profound increases in the extent and quantity of habitats and natural resources that are formally recognised and protected. The infrastructure, organisation and technology that are needed for a cleaner environment are all achievable because of the wealth and surpluses of the local economies.
Significant environmental pollution of air and water and the unsustainable exploitation of natural resources have become characteristic of the early stages of developing industrial economies, as they were once with us. Environmental protection requires surpluses, education and vision together with institutional maturity and stability. A strong lobby in favour of environmental protection is a good and necessary part of any mature democratic society.
We must be committed to ensuring the widest range of opinions and values, and that they are nurtured, expressed and considered because debate can only increase knowledge and improve the quality of decisions. Likewise, environmental orthodoxies must be constantly scrutinised and re-evaluated to ensure that the protection required is proportionate and effective. Environmental scaremongering hampers open debate by inflating a stateable risk, for example the presence of a toxin, so that it becomes an inaccurately perceived threat, for example by failing to acknowledge that the quantity of the toxin falls significantly below any threatening dose.
I believe that great sensitivity, tolerance and compassion must be employed whenever it is proposed to employ the environmental standards of a developed economy to the economies and environments of emerging economies. The EU' s history has shown that localised overloading of environmental carrying capacity can be a temporary phase of an emerging economy. We need to acknowledge ...
(The President cut the speaker off)
Mr President, thank you for the various constructive contributions which we have heard. I would, of course, also like to join in congratulating Mrs Hulthén and Mr Blokland on their reports. It is right to discuss these two reports at the same time, as they definitely belong together.
It is remarkable to think that the concept of 'sustainable development' has been around for 15 years now and has been kept alive despite so many people criticising it over the years for being woolly, difficult to achieve in practice, difficult to establish practical results for, etc. However, it still no doubt offers us an opportunity to link together economic policy, environmental policy and social policy and not just to see the problems, but also the opportunities inherent in this concept. Therefore, it is important to develop indicators, as pointed out in the debate, and to follow this up in a sensible way. I believe we are just starting to develop effective indicators which, in the long term, may lead to new economic concepts in general, a sort of new definition, including a new economic definition. At the same time, we must of course continue to work on developing effective indicators and effective monitoring of developments.
It has felt as if we have been pressed for time, but I would like to say that we have received more than 100 written comments, all in plenty of time. Almost all environmental organisations, social organisations and even major business organisations have formulated their proposals and sent them to the Commission. We also looked extremely carefully at the proposal contained in the report by Mrs Hulthén.
In our proposal, we at the Commission have said that we naturally wish to ensure that this is a proposal owned jointly by many different stakeholders in society and that we will follow it up in such a way that we also consult various groups in society. In this context, Parliament will naturally also have an active role. It could be said that the Commission' s proposal for a strategy for sustainable development has remained the same during negotiations for this proposal. The priorities we established from the start have remained throughout, and the proposals along the way have reflected this.
I would also like to comment on what has been said about the international perspective, for this is incredibly important. The Commission has said that we must continue to become still more practical and to follow up our views on how to act internationally. As such, it is important for us to set our own house in order, show how we will be addressing these issues and show leadership before we start telling the rest of the world what they should be doing. Of course, the global perspective must be present in everything we do. At the same time, our strategy for sustainable development also emphasises, as Mrs Paulsen pointed out, that we must ensure that we rid ourselves of inconsistent policies and subsidies which are actually not good for the environment and which are not favourable to sustainable development. I think this is clear in the programme.
The next step is to address this at the European Council in Gothenburg. It is important to ensure that it is not watered down during this Summit, but that we can actually stick to a plan as ambitious as the Commission' s strategy and get all Member States to work to achieve it. I believe it is a good aim for the Belgian Presidency to follow up matters in the way described by Mr Jonckheer during the debate.
As has also been mentioned in the debate, I think too that it makes sense to review the way the European Parliament and our own institutions must be changed so that we can live up to the ideal of sustainable development and create these links between economic and social issues and environmental issues. To this end, we in the European Parliament, the Commission and the Council will probably have to review our way of working so that it can become effective and so that we have a way of tackling cross-border issues rather than just looking narrowly at limited areas. It will be exciting when we now review policy in areas such as agriculture and fishing, transport and equal opportunities. This will be the moment of truth for us and for the EU as a whole.
These were the most important comments, with the exception of the issue brought up by Mrs Corbey of the way implementation will be carried out. I would say that I have been clear from the beginning that we have good legislation, solid legislation, which was also the conclusion of the report on the Fifth Environment Action Programme. At the same time, we must also ensure that we implement this legislation. Therefore, it is important that we monitor implementation in this area too. It is no doubt possible to find further measures to strengthen the monitoring procedure, but the means already in place to ensure that Member States meet their obligations in line with the legislation must be strengthened. In addition, we must make it clearer for citizens of the EU how well Member States are doing. I believe this can help to put pressure on countries.
Finally, I would like to comment on how we define sustainable development, as this was brought up in Mr Blokland' s report. The Commission' s strategy for sustainable development starts with a quotation from the Brundtland Commission report which contains a definition of sustainable development. The section containing this definition also addresses ways of combating poverty. This is naturally vital. I emphasise once again the significance of a global perspective, but if you have read the Brundtland Commission report carefully, you will see that our definition is correct. I believe it is important for us to keep to this definition as it is excellent and spells out our responsibility towards future generations, which is what it is all about.
Thank you for this debate. Let us ensure that we can put these issues into practice.
Council. (SV) Mr President, I would like to comment on what has been said in this debate.
Several speakers have mentioned economic growth and its impact on the environment. There is a rather outdated view that economic growth always has an adverse impact on the environment. However, it has also been pointed out that poor economic development creates a major risk of damaging the environment.
The term 'decoupling' , that is, the importance of being able to separate the trends for economic development and those for environmental impact, is becoming increasingly central to environmental policy discussions. This is actually nothing new. We have been working on this for many decades without perhaps using this particular term.
I would put growth in the EU at around 30 percent over the past 10 years. At the same time emissions of greenhouse gases have fallen by 4 percent. This means that for every one million euros of production, emissions of greenhouse gases are approximately 55 percent lower. This shows that decoupling is already taking place. At the same time we must become even more successful and ensure that we achieve more than a marginal reduction in greenhouse gas emissions.
Emissions of NOx in Sweden per EUR 1 million of production is now down by approximately 60 percent. The equivalent figure for emissions of SOx is around 80 percent. These are two further examples of decoupling. Now we must redouble our efforts, including in areas where we currently see no reduction in environmental impact and where economic growth has been a contributory factor to this.
The issue of subsidies and international costs has also been brought up by several speakers. As I said in my introduction, I regard this as a key issue with regard to environmental policy, now and in the future.
At a global level, it is actually quite amazing that we currently have subsidies which, according to some, amount to 200 billion dollars a year for non-sustainable energy, that is, fossil fuel. This is an incredibly large amount, which shows that instead of internalising the environmental costs, we are actually externalising them and redirecting them. Removing this type of subsidy and focusing on proper internalisation of environmental costs in prices must be a key element of EU and global development.
Biodiversity has also been mentioned here, and this is something close to my heart. I would like to point out that we have major problems with biodiversity here in Europe, something which far too few people are aware of. Something in the order of 55 percent of all species of bird are endangered, as are no less than 45 percent of butterfly species, to mention just two examples.
Our targets cannot simply be met by introducing Natura 2000 areas, although this is an important part of our nature conservation policy. We also need environmental issues to be integrated into the common agricultural policy. Many of the endangered species are dependent on a small-scale agricultural landscape which is currently disappearing. It is vital that we prevent this from being repeated in the new countries which we hope will become members of the EU.
However, it is not just a matter of integrating this approach into the common agricultural policy. The same must be done with the common fisheries policy. The condition of marine biodiversity is in fact much worse than that of biodiversity on land. The marine ecosystem around our coasts is in crisis. If EU citizens could see what we are actually doing to our seabed and sea water and the effects this has on biodiversity, there would probably be an environmental revolution in the EU. It is therefore also important to integrate the environment into the common fisheries policy and to see marine ecosystems as vital elements of the biodiversity we must work to preserve.
Mr Jonckheer also pointed out that the sectoral approach directly opposes environmental policy in the EU. It is exactly this which we will be putting right through sectoral integration. I also agree with Mrs Schörling that this is proceeding too slowly. I therefore hope that, based on the Presidency' s synthesis report, the European Council in Gothenburg will be able to draw up clear guidelines for continued work on sectoral integration. I believe, Mr President, that these comments will suffice.
Thank you, Mr Larsson.
The debate is closed.
The vote on both reports will take place tomorrow at 11 a.m.
(The sitting was suspended at 8.25 p.m. and resumed at 9 p.m.)
Community Environment Action Programme (2001-2010)
The next item is the report (A5-0175/2001) by Mrs Myller, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a European Parliament and Council decision laying down the Community Environment Action Programme 2001-2010 (COM(2001) 31 - C5-0032/2001 - 2001/0029(COD)).
Mr President, Commissioner Wallström, representatives of the presidency, to begin with I would like to thank my colleagues on the Environment Committee. It is thanks to your flexibility that we are now approving Parliament' s opinion on the sixth Community environment action programme. Criticism has quite justifiably been directed at the fact that the reading of the programme in Parliament has been given far too short a deadline considering the importance and extent of the issue. As you know, this is due to the programme being delayed in the Commission. However, as we wanted to make our own contribution to the Gothenburg Summit, the first summit to be devoted to environmental issues, it has not been possible to avoid this rush, nor the Committee having to vote so late in the day. I would like to thank the chair of the Committee, the Committee and group secretariats and the assistants to the Members for organising the voting. I would also like to thank the Swedish Presidency and the Commission for excellent teamwork. During the preparatory work we achieved successful cooperation with the Commission, although opinions on the nature of the programme have not always been unanimous.
During the period spent preparing the environment action programme we have been able to reach reasonable unanimity on the areas of emphasis suggested by the Commission being the right ones. As far as the environment is concerned, the greatest worries are climate change, the loss of biodiversity, threats to health caused by environmental problems, the sustainablity of natural resources and sustainable waste management. Differences of opinion have been caused by the way problems requiring a decision have been addressed in the programme. The Commission wanted a more descriptive programme and as the rapporteur for the Environment Committee I have chosen a policy whereby we have sought, wherever possible, concrete targets in terms of quantity and quality as well as clear timetables for the priority areas chosen. Although the environment action programme is drawn up for a ten-year period, I have also proposed targets for a period exceeding this. For example, preventing climate change will require a time perspective of decades. Sufficiently ambitious intermediate targets must be laid down to ensure that the long-term targets are met.
When instructing the Commission on drawing up the programme in March a year ago, the Environment Committee also demanded that concrete targets and timetables be set. How far the environment ministers get in reaching a united opinion in one week' s time, remains to be seen. I wish them every success. It would send a really strong message to the citizens of Europe regarding the EU' s environmental commitment were Parliament and the Council to take to the Gothenburg Summit a common opinion on what we wish to achieve. In my view it is vital that the EU' s environment programme contain clear targets and timetables for achieving them because this is the only way of ensuring that the programme and its realisation can be evaluated sufficiently unambiguously. The evaluation halfway through the programme must be based on verifiable progress on the basis of which we must be able to make the necessary corrections in order to achieve the targets.
Achieving environmental targets requires cooperation. Environmental issues must be included in all Community policies and decisions. We will not prevent climate change or enable healthy air for our citizens to breathe unless we reduce emissions from energy production, transport and industry. Decisions on what is to be done in various policy areas and how we can enable environmental issues to be linked to principles, will, however, be made within these different sectors. Therefore, these also require greater environmental expertise. Environmental assessments must also be included in economic decisions. The Commission and the Council must change the way they work so that environmental issues can be integrated with all Community decision-making. The Commission has proposed an interesting idea of creating new thematic strategies, thematic programmes for the problems causing the greatest concern. I see this as particularly welcome. Parliament and the Council must, however, be included in decision-making via the normal co-decision procedure.
Enlargement is both a challenge and an opportunity for the European environment. The programme should present ways in which enlargement will become a major opportunity to improve our environment. We must also boldly take the lead in international environment policy, as well as trade policy and development cooperation policy. We must also ensure the major participation of citizens. This requires the provision of clear and visible information on environmental issues.
Mr President, as draftsman of the opinion of the Committee on Agriculture and Rural Development, I congratulate Mrs Riitta Myller on her work and also for the attention she gave to some of the proposals that we have adopted, although, of course, she could have gone a little further. I would highlight as particularly important the fact that she has welcomed the proposals that we advocated on the need to reform the common agricultural policy, on the premise that we must foster and support the development and implementation of strategies for incorporating environmental issues into the relevant sectoral policies and that we also need to protect agricultural production, taking account of food safety, the precautionary principle and the sovereignty of food, promoting the specific characteristics of the regions and more natural production methods.
Furthermore, as you all know, the importance of renewable raw materials will increase with the efforts made to achieve a more sustainable economic system, in which forests and cultivated land are of particular importance. In order, however, to enable sustainable development and economic and social cohesion to take place, the procedures for internal support must give special consideration to the situation of farmers and family-based farming and to the legitimacy of specific aid for public interest goods and services in the framework of a multifunctional system of agriculture. The procedures must, of course, also take account of the differing degrees of agricultural development in the various Member States of the European Union and in the applicant countries.
Mr President, we agree with the rapporteur and the Commission on the priority objectives of this programme and we agree that it is very important and that it will mark out the European Union' s environmental policy over the next ten years.
These priority objectives are in the spotlight every day and the press refers to them on a daily basis: climate change, the promotion and preservation of biodiversity, the sustainable management of resources and the protection of health and the natural environment. Those are the priority objectives and it is therefore essential to take measures more energetically than has been the case up till now. Firstly, it is necessary to apply the legislation. As the rapporteur said, it is necessary to integrate environmental policies and other policies: agriculture, transport, energy. This has still not been done properly. We need more sustainable models of production and consumption. I believe that we need to change the model of production and consumption; otherwise, we will not be able to achieve the objectives marked out by both the Commission and the rapporteur.
The interest in this programme is clear. It is demonstrated by the fact that we have spent hours voting on more than 350 amendments and that today, despite many amendments presented by the different draftspeople having been taken up, almost 300 amendments are still to be submitted to the House for its approval. I believe that, in the view of the Committee on Petitions - and I am referring to the specific experience of this committee - there are two fundamental issues, which the rapporteur has taken up. The first is the application of Community law. The Member States do not apply it and this is demonstrated by the fact that the European Commission has had to take several Member States to the courts for various reasons (nitrate pollution, for example). Spain is currently being prosecuted over the existence of more than seven illegal dumping sites. The first fundamental issue is therefore compliance with environmental legislation.
The second is the promotion of citizen participation. We have noted in the Committee on Petitions that of the 1100 or 1200 petitions registered each year in this committee, 40% relate to the natural environment. This demonstrates that not only ecologist groups but also platforms of everyday citizens have an enormous interest in preserving the environment in which they live and that it is they who are complaining. They take care to study Community law and they make complaints to us and then have the patience to await the result of procedures which sometimes take too long. That is another problem: when a complaint or a petition is presented, there are so many delays in the responses of the governments and the procedures are so long that, sometimes, the damage is done irreversibly and, on other occasions, the citizens who complain about these irregularities lose patience.
In the view of the Committee on Petitions, these are the fundamental issues: the participation of the citizens, speeding up the procedures and, above all, compliance with Community law.
A few months ago we held a debate in the Committee on the Environment, Public Health and Consumer Policy on the fact that, although the environmental legislation in the European Union is extraordinary, it is not complied with. We must find a method for complying with it. We are proposing certain amendments aimed at penalising those countries which do not use the Structural Funds or the Cohesion Fund in projects for preserving the environment. This is unfortunately the only thing the governments understand.
We also have to find other mechanisms to speed up the procedures so that the citizens do not lose patience.
Mr President, I believe that this is an extraordinary programme. I hope that tomorrow most of the amendments presented by the rapporteur and some of the groups will be approved and I believe that what we have to achieve is for the programme to be implemented properly over the next ten years.
Mr President, we regret the little time available to us because this project has not been able to lead to a democratic and open debate, as we would have liked, and this would have contributed to making the population and civil society more aware of what we are dealing with in Parliament.
We as a group have always supported the Commission because we have believed that this was a great project. It has been criticised for being too light, but I believe that not everybody has understood that the Commission' s proposal consisted of transferring specific policies into thematic strategies; and this is because the thematic strategies are a new way of working, a more scientific way, where the details are going to be studied in greater depth: the technical levels and the technical solutions, the viability of projects, the situations of the countries and the type of legislation which would be suitable.
We have therefore largely supported the project in the form in which it was drawn up by the Commission. We believed that our margin for presenting amendments had to be limited and narrow, in order not to completely change the system of the project. We wanted this balanced academic nature of the Commission' s project to be respected. Furthermore, we firmly believe that one of the best policies in the history of Europe is the environmental policy: it has fantastic teams of officials and, at the same time, teams of experts to advise them, and it seemed to us that it was not a question of creating another parallel project.
Now that the situation has taken a new turn towards numerous amendments, we have introduced some priorities to supplement the project, not to correct it, because there are already many approved directives and it seemed to us that it was not a question of looking backwards. We have therefore introduced initiatives, for example, on the urban environment, on the countryside, on a sustainable culture, on the issue of animal feed and the control of the food chain, an issue which we would have put much more stress on if the document had been produced before now. Therefore, we have wanted to strengthen and extend it, thereby showing that our group has a great interest in this policy.
However, I must say that certain amendments have been introduced which, if approved, will oblige us to reject the general project. Because we cannot allow a project of this type to talk about, for example, the indiscriminate civil liability of all persons who have companies or initiatives. For example, Amendment No 68, if applied directly, would oblige any mountain farmer with cattle which causes problems for the environment, to take out civil liability insurance. This is absurd. Some of the amendments are excessively tough and are going to have repercussions for the citizens. The same must be said of an indiscriminate rate on hydrocarbons and on energy which may penalise the weaker sections of the population who take two hours to get to work because they live in the outskirts of the cities.
To sum up, we have believed in the project and we are supporting it. We support the Commission. We support the idea as a whole and most of the ideas within it. We do not, however, believe this is a Christmas tree, as one Member says, which any old thing can be hung on. Neither is it a project for Gothenburg. It is a project for Johannesburg, which we want to present proudly in 2002, supporting the Commission and European policy.
Mr President, it is very significant that Parliament is devoting a large part of its agenda today to a debate on the future of the Union with three reports - the Hulthén, Blokland and Myller reports - dealing with three complementary aspects of the same strategy. The Hulthén report is a contribution to a more definite strategy for sustainable development, the Blokland report explores the relationships between economic policy and environmental issues in greater depth and, finally, the Myller report seeks to provide a series of consistent objectives and effective instruments for pursuing those objectives in terms of environmental policy.
Tomorrow' s vote on the sixth programme only represents a stage in this important project we have undertaken, but it is no less important for that. The Committee on the Environment, Public Health and Consumer Policy has sought to strengthen the text and make it more binding as a crystal clear demonstration of our determination to take concrete steps to safeguard and improve the environment around us, especially in view of the limited achievements of the fifth action programme.
In that context, I would like to thank our rapporteur and briefly comment on two points which seem to me particularly important. The first relates to the need to consolidate the involvement of local authorities in the action programme. While it is indeed important to set objectives at continent level, we must not forget that only committed, continuous action on the ground can actually secure a profound change in habits and customs, instilling a new culture of eco-compatible planning into every level of our local institutions. In that connection, I venture to draw your attention to Amendments Nos 52 and 53, already endorsed by the Committee on the Environment.
We must succeed in ensuring that all the instruments provided by the programme - legislative, fiscal, financial, scientific, cultural and informative - can actually be used. For this - and here I come to my second point - it is fundamentally important to strengthen training in environmental policy for all the players operating on the ground. I am not just talking about administrators, but also about economic and social players and individual citizens, whom we must succeed in involving in this collective effort so that we can indeed make a qualitative leap in the protection of our environment, hence putting on greater pressure for the achievement of ambitious objectives at global level.
Mr President, I remember that at a very early stage, even before the Action Programme was before us, we had a talk with the Commissioner, during which we made it clear that the sixth environment action programme should be a brief document, taking the form of a pamphlet, with clear priorities and objectives. I remember that the Commissioner shared our view. Unfortunately, on behalf of the Liberal Group, I have to say that we are disappointed with the ultimate outcome.
It is a document which may provide an excellent analysis, but which is far too long and which does not contain any clear priorities and, in actual fact, which does not set out a clear policy, except for wanting to make the environment cleaner. Other than that, however, the document offers little in the way of transparency.
That is, by the way, not a personal criticism of the Commissioner: we are very satisfied with her work in other areas. Despite this, the Commission saw an opportunity to produce something which we did not actually want. Allow me to move on to the Committee on the Environment, Public Health and Consumer Policy. We have a great deal of appreciation for the work which the rapporteur has done. In many ways, she re-wrote the document. Ultimately, however, the result of the work of the Environmental Committee is not really what we had hoped for either. It is increasingly resembling a hotchpotch: everyone has a say and makes proposals, which leaves us ultimately with a kind of wish list. I cannot shake off the impression that if someone had at some stage proposed to clean up the moon while we were at it, the Commission would have adopted that too. That is not the right way to go about things, of course. We may produce whole reams of fine words and give the impression that we are doing something worthwhile, but that is not strictly speaking the case.
It is also perhaps questionable whether a ten-year programme is really what we need in this day and age. Too much chat, which, in fact, fits into the Dutch political culture perfectly: we too talk endlessly about all kinds of things - the infamous Dutch culture of consultation and deliberation, referred to as the 'poldermodel' being a case in point - but it subsequently takes an incredibly long time before something actually gets done. Perhaps we need an entirely different approach, for example by establishing very clear issue programmes in the short term, alongside regular legislative programmes, in respect of which the Commission is doing a sterling job.
Allow me also to make a constructive comment and indicate which, in our view, should be the minimum priorities: climate change, energy, waste and bio-diversity. We should have placed the emphasis on these aspects, instead of producing a document which indicates how beautiful the world should become on all scores.
We do not welcome many amendments because we then cannot see the wood for the trees. Strictly speaking, we are not against the proposed details in the legislation, but we are of the opinion that it is unnecessary to include those in the Action Programme now and to regulate those matters from Brussels and Strasbourg. It would be far preferable to implement this at national and perhaps even at regional or local level.
Mr President, transparency and details are two different things in our view. We will therefore vote against a good number of amendments, not necessarily because we are opposed to them, but because we believe that those points should not be laid down by the European Parliament at this stage. We therefore offer our hesitant support to this process.
Finally, I should like to propose the following: next time a document of this kind is drafted, we must ask the Commission officials to go back to using typewriters instead of word-processors. In that way, it might be easier to keep to the point, because then there would not be the constant temptation to copy sections from existing documents into the new document.
It is also true that short documents save trees. I cannot therefore but support the honourable Member.
Mr President, the Sixth Environment Action Programme is perhaps the most important policy document which we need to address during this mandate period, as it will guide environmental legislation and environmental policy in the EU for a long time to come. It also forms a vital cornerstone of the strategy for sustainable development.
I would like to pay homage to Mrs Myller, who has worked excellently together with the shadow rapporteurs. She also involved us all at a very early stage by allowing us to put forward proposals which she then took into account. I believe we have raised the ambitions of the Commission document to a higher level, particularly with regard to the scope, aims and timetable of the programme.
The Commission and Commissioner Wallström received a great deal of criticism that the proposal was far too tame and was aiming too low. The criticism came from all sides, including from the two institutions, the Council and Parliament. However I would like to thank Margot Wallström for the fact that we have a Sixth Environment Action Programme. We have perhaps forgotten that the Commission initially did not want the Sixth Environment Action Programme at all. Only during questioning by the Committee on the Environment, Public Health and Consumer Policy, in conjunction with Mrs Wallström being put forward as a candidate for Commissioner, was the promise of a Sixth Action Programme given. I am convinced that it not only required political courage but also a great deal of stubbornness and energy to carry out this promise, which is important to remember.
There are many important points which I will not have time to address now, but I would like to point out that the Committee has done a good job in deciding that the relevant strategies as well as the targets, funds and timetable should be drawn up as a framework directive, so that the matter can be handled in a democratic manner in Parliament and by the Council and so that we can enter the decision-making process and influence it.
I also believe it is good that the wording on public procurement, biodiversity, the precautionary principle and the substitution principle with regard to the chemicals strategy has been included.
Mr President, now that the fifth environment action programme has failed and political terms such as sustainability, waste reduction, cutting greenhouse gases and the much-vaunted international conferences and ecological organisations are politically bankrupt, the European Union's sixth environment action programme has taken exclusive and open recourse to the private sector in order to manage the environmental crisis, culminating in morally and environmentally perverse practices and tools such as trading in greenhouse gases.
Of the five strategic avenues, the two most basic are, first, finding new ways of working more closely with the market via businesses and consumers and, secondly, empowering people as private citizens. This is the simple, crude and cynical way in which acute environmental problems are dealt with by the European Union which, with its bombing of Yugoslavia and its depleted uranium bombs, has inflicted incalculable damage on valuable natural resources, not to mention all the other disasters.
One last but illustrative point. In Greece, there is no water on the plain of Thessaly, with the result that about a million people have nothing to drink and the plain is drying up and turning into a Sahara desert. The diversion of the upper reaches of the River Acheloos, which is a major environmental project with hydroelectric energy and some irrigation functions, is on hold because the Community Support Frameworks, the famous packages, do not fund this sort of project. Does the House not think that the European Union, which claims to be fighting for the environment, should review its position on and fund these projects?
Mr President, during the assessment of the fifth environment action programme, clear and challenging observations were made about the different environmental issues nearly two years ago. Despite all fresh environmental legislation, an increase in the activity in terms of transport, energy and agriculture has put more pressure on the environment. This is partly caused by the fact that many Member States fail to implement environmental legislation. The conclusion of the assessment was that the objectives of the fifth environment action programme were not met.
Consequently, implementation and compliance, including the necessary inspections, of current EU legislation must be granted absolute top priority. In addition, the remaining part of the present Environment Action Programme is yet to be carried out. In the light of the enlargement, every effort must be made to achieve this also in the candidate countries in the shortest possible time. The solving of environmental issues in those countries is very high on the list of priorities. In addition, the environmental gain is potentially at its highest in those countries.
Finally, Mr President - and that is not a criticism of Commissioner Wallström or the rapporteur, Mrs Myller - there is a risk that this proposal will not have more impact than a paper tiger. I can support many objectives, but these can only be obtained once the objectives of the fifth Environment Action Programme have been met. It is therefore not a bad thing if the sixth Environment Action programme can only be laid down at a later stage. In the meantime, all efforts can be focused on the implementation of the present legislation of the fifth Environment Action Programme, and the Council will also have the time to assess the profusion of amendments tabled by Parliament.
Mr President, evaluating an extensive and not always specifically formulated ten year programme for EU environmental policy is a difficult enough task in itself. What the rapporteur has made of it makes the matter even more difficult. I think that what the Commission laid before us was a very good starting point. I really feel sorry for the Commission officials who presented a very good report because their good work was changed so much. I am unable to congratulate the rapporteur.
In the discussion on the evaluation of the Fifth Environment Action Programme with a view to the sixth, three essential concerns were repeatedly formulated in the fundamentals, and thankfully I find them here again: streamlined EU legislation, a voluntary approach to implementation - so far as possible - and greater involvement of the consumer, whose behaviour we want to influence, after all. Because it is no longer the 'What' that is at the forefront of environmental policy today. We are agreed on that - industry is, too - but how we get there, that is where the controversy lies!
As I see it, the EU way is often twin-track, contradictory, difficult to implement, bureaucratic and costly out of all proportion to the ecological purpose. Such legal errors are then multiplied fifteen fold in the implementation. If, as I very much hope, we are to have enlargement very soon, there will be twice as many, because in the end with all these mistakes the dogs always bite the last one in the chain. That is not industry, it is the consumer.
The implementation of existing EU environmental legislation addressed in the Environment Action Programme and rightly called for repeatedly by Commissioner Wallström makes good sense and is also consistent with our repeated call for streamlined legislation.
I find there is a lot missing from this environment programme. I am sure we could have included it. Only what the rapporteur has made of it does not improve matters. I feel sorry for the Commission officials!
Mr President, Commissioner, when I read the Commission proposal, at first I said: 'Splendid!' That was when I read the communication. Then I looked at the articles and found that something had happened between communication and articles. There is always something missing. If you look at it closely, you can see precisely what it is. In the communication, the strategic objectives - and the related measures - are set out quite clearly. In the articles there are only vague allusions. Sometimes something has been lost altogether, in the case of noise, for example, which in my opinion is a key environmental factor for human health.
The communication describes the types of pollution and lists the measures. Then you come to the articles; in Article 2 you still find the objective of reducing pollution, especially long-term pollution, from noise. Then when you come to the measures concerning health in Article 6, however hard you look, Commissioner, I can find not one specific measure about noise.
I therefore think it is right that we should now bring the things that you listed quite rightly and very well at the beginning of the communication back into the articles, thereby making them binding for the Commission, Parliament and the Council. Either list of examples can be used. If we are to set about using an instrument of this kind, we need a degree of strategic orientation. In connection with water, for example, we read: "phasing out the discharge of hazardous substances" . I don' t think there is even one person in the European Union who says he wants more hazardous substances to be discharged into water. The questions of when such a thing happens, however, and what hazardous substances are, need to be rather more closely defined! There is nothing about that at all.
The next bullet point is "Revising the bathing water directive" . What does "revising" mean? Does it mean raising the standards? Does it mean the same standards as in the drinking water directive, or does it mean protecting human health? So we need greater clarity here. Now a word to the PPE-DE: I admit we have a few motions here about whose content we can discuss. We must do that, but we must do it in the second reading because that is when things get polished up. I really must ask you at the first reading to give us a mandate to negotiate and back the report.
Mr President, I should like to start by congratulating the rapporteur, Mrs Myller on her very sound report. Since 1972, we have had Environment Action Programmes one, two, three, four and five. A few years ago, key officials in the Directorate-General for the Environment said that they had done enough, and that there was no need for a sixth environment action programme. If the Member States implement what has already been decided, then all will be well in the environment. We as the Group of the Greens/European Free Alliance protested loudly against this, and we asked candidate-Commissioner, Mrs Wallström, to issue a sixth environment action programme anyway, which she did; she has kept her promise.
We have to say that we, along with Mr Lange, believe that the legislative component is rather flimsy. The extensive explanatory note was much better. That is why we as majority in Parliament wanted to include this extensive explanatory note in the legislation. Hence the many amendments.
We have now also received the Prodi paper for the Gothenburg Summit. It has to be said that this paper contains a number of interesting ideas which go even further, such as the abolition of subsidies for fossil fuels until 2010, and 7% bio-fuels for cars and lorries, also in 2010. We as the Group of the Greens have tabled amendments of that ilk. We hope that the Socialists and Liberals will support them, so that they can be incorporated in the legislation. If that is the case, Parliament will be supporting an ambitious programme for the next ten years.
According to the Liberals, climate, waste and bio-diversity had to be included. Without the sixth environment action programme, the whole issue of bio-diversity would have been overlooked. It would not have been given priority in the current policy. That is why I welcome this fresh initiative.
Mr President, on the eve of the Gothenburg Summit, we needed to find a way of reconciling the environment and economic growth, that is, of combating the deterioration in the environment while giving companies the means to develop. The sixth action programme makes a more or less felicitous attempt to do this. It suggests that Kyoto needs to be ratified if we are to combat the greenhouse effect efficiently and calls for greater protection for our cultural and natural heritage, as the honourable Member Mrs De Veyrac stresses in her report - and on this we agree.
There are also issues which give us cause for concern, however. For example, we are moving on to the sixth programme without any real evaluation of the results of the fifth programme, which is completely irregular. We also feel that programming over a ten-year period is much too long, to the point at which theory has prevailed over practice in the Commission communication, a document of 90 pages no less. As for transparency of decisions and access to documents, I trust that these will not go unheeded, as recommended in the Korhola report. Finally, the objectives of enhanced protection for biodiversity through the Natura 2000 network are proving troublesome.
Almost every Member State is having implementation problems due to the lack of clarity in the texts and their restrictive interpretation by the European Court of Justice. Article 225a of the Treaty of Nice provides for the facility to create judicial panels to hear at first instance certain classes of action brought in specific areas. There is good reason to bet that the environment sector will be one of the first to set them up, given the context. Is this the best way of protecting the environment? I very much doubt it and I call for a sixth programme which is rational, realistic and humanist in its application.
Mr President, this is one of the most important documents we will be debating in the field of the environment in this parliamentary cycle. Given its enhanced legal status, this document will be of greater significance than any of the other environmental action plans I have seen going through Parliament in the last 10 or so years. I am, therefore, concerned at the speed with which it has been considered by Parliament, driven at least in part by an ambitious presidency that will be here today and gone tomorrow. Mrs Myller is in no way to be criticised as she has striven very hard to begin the discussion on the substance of this debate very early on, but that has not stopped some of her colleagues from coming forward with a long last-minute shopping list of demands stretching far into the future.
However, we should not despair. The proposals are still there at the centre of the document in the amendments. The Commission can still rescue it at second reading. The rapporteur will have the chance of getting a core of sensible amendments together at second reading that will have the support of the clear majority of Members of this House. I, like many others tomorrow, will vote for this report and the bulk of the amendments, knowing that by going forward to the second reading we are taking steps in the long process of developing an environment policy for the European Union which will outlast all the presidencies and all the ministers that this Parliament will see, and which will probably also outlast most of the Members of this House. In that sense, we all have to recognise how small a part we play in the bigger overall process.
Mr President, the Environment Action Programme has galvanised Parliament into a high level of activity. It has stirred up contradictory reactions, reactions of disappointment and satisfaction. I am one of those who are actually quite pleased: a great deal of thought has gone into selecting the topics, and I welcome the emphasis on climate, health, bio-diversity and waste. In my view, however, we could have been more specific, more to the point, and more precise.
Rapporteur, Mrs Rita Myller, has compiled an excellent report, which I back entirely. Her report contributes towards a better and more specific Environment Action Programme. The sixth environment action programme must become the mainstay of European strategy for sustainable development. That too receives my unqualified support.
Two matters are of key importance to me. First of all, compliance. I am pleased that the Commissioner has placed so much emphasis on proper compliance. She has also confirmed this in the previous debate. I am of the view that Parliament could play a more significant role in that compliance. One of the amendments tabled by the Committee on the Environment, Public Health and Consumer Policy states that Parliament should be issued with half-yearly reports on the state of affairs, which affords an overview of compliance by the Member States and instances of encouragement by the Commission, and, if possible, the effectiveness of the legislation. Such a report can be hugely beneficial to national parliaments: they can be the first ones to point out the governments' non-compliance with European obligations. In that way, various parties can join forces and can turn the sixth environment action programme into a success. Commissioner, I should like to have your opinion on the possibility of these half-yearly reports.
My second point concerns international cooperation. Sustainable development should not remain within European borders. That is why the Environmental Committee is calling for protection of the hot spots in tropical regions. International agreements are important. Unfortunately, Parliament has insufficient authority in this respect, and international negotiations are not public. One of the amendments is asking the Commission to consult Parliament before and after the event. That does happen, but does it also happen in the case of conferences of the international airline organisations, for example? I would welcome this greatly.
I should like to echo the hope which has been expressed in favour of broad support for this report during tomorrow' s vote.
Mr President, I would like to thank all the Members who have taken part in the discussion. I am perhaps slightly disappointed by the view of the PPE-DE. The objectives of the programme which have been raised in this report originate predominantly from the Commission's notification section, but also include many of the same objectives which President of the Commission Romano Prodi raised in his own presentation of sustainable development at the last sitting in Strasbourg. I would like to thank all the shadow rapporteurs; in my opinion the work was carried out well. I would also like to thank you for your observations; I personally aim to start discussions at as early a stage as possible and maintain contact with the various bodies during the work. I hope that I have succeeded in this. I also hope that the PPE-DE is able to support this report because I have taken their proposals very broadly into account in proceedings in the committee. Possibly for this reason, this final proposal now coming for its first reading has become something of a mixture of combined hopes, but Bernd Lange and David Bowe gave a very clear idea of how we can work further on this programme document. Thank you once again.
Mr President, Members of the European Parliament, thank you for your interventions and, of course, first of all I would like to commend the rapporteur, Mrs Myller, for her excellent work in preparing the report in a very short time.
There were actually two choices after I decided to say 'yes' to the question in the hearing about whether I wanted to present a sixth Environment Action Programme: either the choice of being criticised for being too ambitious and thus unrealistic, or being too detailed and thus not visionary enough. I have spent many sleepless nights thinking about whether it was a good answer to say 'yes, we should make a sixth Environment Action Programme' since it has been heavily criticised.
On the other hand, I expected that, because there was a global assessment of the fifth programme, and what did it teach us? We learned from that programme that implementation was not good enough. We have a solid base of more than 200 legal acts in the environment. We already have ambitious targets and deadlines in programmes, but they have not all been met. There is a lack of understanding from different institutions and from Member States in actually wanting to carry out the necessary work for the environment. This is what we learned.
I wanted to make a short programme: it should have been shorter, but guess what would have happened then? We would have added, and Parliament and Council would have added a number of details and included even more issues in the environmental programme. That is always the risk if you want to make a short. My collaborator said that it was not possible to bring in all the important issues and make the programme shorter. There is the risk of making it a shopping list, and I wanted to avoid that. I wanted to make it an action programme. I wanted to point out what is necessary to mobilise, on a very broad scale, all different stake-holders in society, and to mention the actions necessary to meet the objectives set in this programme to show that, during a period of ten years, these kinds of actions are necessary.
Of course, I am not against targets, timetables or deadlines. We need them, but they must be based on sound science, on the latest facts from these different sectors and policy areas. I appreciate that we have broad support for the priorities and the structure of this programme. We have the problem that this is a codecision procedure, so we have a difference between the first and second part and I do not know how to deal with that. It is a pity that it exists, because you need to see the full text to understand the way we think about these issues: so that is partly an explanation of the problems we experience.
It has to come in the right order, however: the targets and deadlines should, of course, come in the automatic strategies, in the follow-up. However, I wanted the programme to describe the priorities and stick to the priorities, not to make it a shopping list, not to add everything about bathing water quality or the noise problem, etc., instead to stick to these priorities. We have so many good amendments that actually enhance this programme and we welcome those amendments that clarify the text and add some precision to the actions being proposed: I include Amendment No 77 on allowing environmental criteria to be taken into account in public purchasing. This is what we are working on at the moment.
I appreciate the reference to giving priority to young people in the provision of information, emphasised in Amendment No 88. We have not been able to say 'yes' to all the excellent amendments about information and education to young people. We do not have the competence, or the resources - it has to be up to the Member States to carry this out - but it is a very important issue and I want to underline that. The setting of targets should be seen as part of the process, getting results by involving stake-holders, because we do not have many specific proposals for these targets and timetables. It was the same in the Council when we asked what kind of targets do you mean? Give us some examples - I got two, of which one was very general and the other already known to us. Of course, we could have used concepts such as 'ecological footprint' or 'factor 4' or 'factor 10', but then the programme would have been slightly different. It must be based on sound science and facts and it must be achievable and viable.
I would like to say something about thematic strategies. We have proposed the use of thematic strategies for defining the set of measures that will be needed to tackle six complex and multi-dimensional problems. The Commission fully understands and we strongly support the wish of Parliament to be fully involved and consulted on the content of the thematic strategies. That has been our objective all the time. I welcome the inclusion of an Article that defines thematic strategies and I can support the spirit, if not the letter, of Amendment No 66, because a thematic strategy may be a framework directive, but it could also be a combination of a directive and other actions. We should not specify that in every case there should be a framework directive. We have to keep it open, to have a strategy which includes the possibility of proposing a framework directive.
There is also this question about timetables and again we must remember that this is a strategic programme that lays down the priorities for the next 10 years, not a comprehensive work programme. There is no link made between new actions proposed and the resources available to do the job. The Commission will produce the necessary proposals, but they need to be of good quality and it is also important to underline that.
We cannot accept those amendments that seek to bind the Commission to producing proposals by set dates, for example, Amendments Nos 49, 76, 85, 123, 189, 198. It is always the Commission's intention to use the mid-term review of the programme as the point at which the implementing measures for the programme should be prepared. There are annual reports about implementation, but so far we have not made a big case out of these, although we have started to have these name, fame and shame seminars, to do more to make it public, and we warmly welcome Parliament's intention to take part and to know more: we are willing to do everything possible to help in this.
I will not comment on all the amendments, because we have already left a note with our comments, but urban areas need to be stressed more and we welcome the spirit of Amendment No 207. Of the 297 amendments being proposed, the Commission actually supports more than half in full, or in part, or in principle, but we cannot accept 145.
Finally, we welcome this opinion. We feel that it will be an invaluable contribution to creating an operational, dynamic and ultimately successful sixth Environment Action Programme.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Environmental impact of certain plans and programmes
The next item is the report (A5-0177/2001) by Mrs Schörling, on behalf of the European Parliament delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a European Parliament and Council directive on the assessment of the effects of certain plans and programmes on the environment (C5-0118/01 - 1996/0304(COD)).
. (SV) Mr President, it has been very exciting to be part of the process leading up to the decision we are to take on strategic environmental impact assessments.
The idea behind environmental impact assessments for plans and programmes is an old one. The original draft directive appeared in the 1970s, at which time it covered policy areas, plans, programmes and projects. However, the Commission changed its mind and decided to propose a directive which only covered environmental impact assessments for projects. The next step was not taken until 1991, when the Commission put forward a proposal for a directive on environmental impact statements which took in policy areas, plans and programmes.
However, the proposal was presented at a time of lively debate on the balance of power in what was then the European Community, and the proposal encountered so much opposition that it was withdrawn in 1992.
The Commission did not give up, stating in the Fifth Environment Action Programme that an impact statement for policy areas, plans and programmes is necessary to achieve sustainable development. This can be seen in the context of the debate held earlier today. At the same time Member States were urged to expand the Directive on the Assessment of the Effects of Certain Public and Private Projects on the Environment to encompass plans and programmes.
In 1997 the Commission put forward a new, amended proposal which no longer covered policy areas. This was a shame as the policy areas should naturally have been included. I tried to reintroduce policy areas into the text, but this amendment unfortunately received no support during the second reading. I hope it will at least be included some time in the future.
The aim of the directive is to ensure that an environmental impact assessment is carried out on certain plans and programmes and that the result of these impact assessments will be taken into consideration during the planning and approval of plans and programmes which may have an environmental impact. The fact that the environmental assessment comes early on in the planning process, so that there is time to make adjustments or changes or draw up alternative plans, is naturally an excellent instrument for all decision makers.
The directive must also naturally be seen as a complement to the environmental impact statements on projects, but these come much later in the decision-making process.
Conciliation on this matter started in October 2000 and ended in Strasbourg on 14 March 2001. Although the negotiations have been tough, I am happy with the end result, which can be summarised as follows.
Parliament has pushed through a requirement for monitoring environmental impact which was not included in the Council Common Position. This ensures that corrective measures can be taken if the monitoring shows that initiatives are insufficient. It will also be possible to identify hazardous effects and corrective measures, if possible at an early stage.
A hard battle was also fought on whether Structural Funds, agricultural funds and funds for the applicant countries should be included in the directive. We eventually obtained political agreement that this would happen and that exceptions currently in force will only apply for the period of the programme, which ends in 2006/2007. I was not entirely satisfied with this solution. Therefore, an information note has been included, drawn up by Commission civil servants, which confirms that this will naturally also apply to the EU' s own plans and programmes.
Another important and well-formulated point was that on transboundary consultations with third countries and public consultation.
I would like to thank everyone who has been involved in this work: the Swedish Presidency for its tough negotiations, the Commission for all its expertise and my colleagues who have taken part in the committee and delegation work, as well as everyone else who has taken part in the delegation. Thank you all.
Mr President, we are essentially satisfied with the agreement reached in conciliation. All the main demands advanced by Parliament at the two previous readings have been incorporated by the Council. The obligation to carry out an environmental impact study at an extremely early stage of town and country planning means that environmental issues can actually be integrated fully into land management plans and programmes at the very start of the drafting process.
The Union has finally understood that we must no longer restrict ourselves to dealing with the damage caused by short-sighted planning only after it has been done. In this connection, extending the scope of the directive to a whole raft of plans and programmes co-financed by the Union represents a great step forwards. In practice, these represent all the programmes carried out, particularly in the less favoured regions. Without going into detail, Article 3 of the text that has been approved clearly confirms the principle that all plans and programmes with possible significant effects on the environment are subject to an environmental assessment.
Thanks to the climate of cooperation established within the committee, to which the rapporteur contributed decisively, other important results have also been achieved, such as a more precise definition of what is meant by 'public consultation' and a more specific hierarchical structuring of the various processes, in such a way as to avoid any risk of unnecessary overload for local administrations.
Overall, this is an extremely useful legislative instrument which will obviate the temptation - always present in the Member States, as demonstrated again by the recent statements by future ministers of the Italian government currently being formed - to accelerate the launch of massive infrastructure projects, skipping, at least partly, the processes laid down by Community legislation.
Mr President, ladies and gentlemen, today has again proved that the European Union' s environmental policy has in recent years become a key aspect of European policy. There can be no doubt that the wide-ranging efforts to protect the environment and human health and the careful and rational use of natural resources are necessary and important. The compromise now arrived at in the Conciliation Committee concerning the assessment of the environmental impact of certain Parliamentary programmes is therefore also an important building block in the European Union' s environmental policy.
I am glad that many of the uncertainties and imponderables from the first and second readings are no longer part of this directive. I particularly welcome the fact that many terms - and I will only mention the term public again here - are now clearly defined. The extension of the directive to support out of EU funds, that is to support from the Structural Funds, must certainly be viewed positively by and large. It should be pointed out here, however, that applications for money from the Structural Funds are already being delayed by bureaucratic hurdles and by what seem to me in some cases to be highly unreasonable demands.
If we are now looking for further conditions to be met for support from the Structural Funds, the necessary second step must be to reduce bureaucracy in other fields. I would emphatically point out that the impression should not be given here that inclusion of the environmental impact assessment will put support in jeopardy. Allow me to draw your attention to another weakness. It is doubtful whether the environmental impact assessment referred to in the present text will be applied in a comparable manner in all Member States. Too often the application and implementation of important rules is left to the discretion of the Member States. This no doubt satisfies the regionalists in the EU, but it is hardly conducive to achieving comparable situations in the European Union. There is also the fear that distortions of competition might result. I see this as the crucial weakness of the compromise arrived at in the Conciliation Committee.
If environmental impact assessments serve only to highlight possible dangers in one country but the same results of the assessment may result in the measures in question being banned in another, we can hardly speak of the arrangement as being appropriate for an internal market. We should watch and critically examine developments in the next few years and take action accordingly.
Mr President, ladies and gentlemen, I am very glad that this directive is now entering its final stage of adoption. It is indeed an important new instrument that will strengthen the integration of the environmental considerations into decision-making and I particularly welcome the agreement of the Consultation Committee on a joint text confirmed on 21 March.
Some significant improvements have been made from the common position to the final directive, some have entered the directive, such as the introduction of monitoring or the strengthening of provisions on the quality of the environmental report. This was possible due to the quality of Parliament's proposals and the agreement of the Council to take these on board in the framework of the codecision procedure. I would like to particularly congratulate the rapporteur, Mrs Schörling, as well as all members of the Conciliation Committee. The international importance of this directive is also shown by the fact that it already serves as an example of an SCA protocol currently being developed by the United Nations Economic Commission for Europe. This is proof of the contribution to environmental improvement that the European Community can and should continue to make.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Tyres for motor vehicles and their trailers
The next item is the report (A5-0178/2001) by Mr de Roo, on behalf of the European Parliament delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a European Parliament and Council directive amending Council Directive 92/23/EEC relating to tyres for motor vehicles and their trailers and to their fitting (C5-0130/2001 - 1997/0348(COD)).
Mr President, Commissioner, ladies and gentlemen, noise is one of the key environmental issues. It is one of the few environmental problems which is affecting a great number of citizens and which actually falls within their frame of reference. This was noticed as early on as during the fifth environment action programme, when the Commission promised proposals then, but nearly ten years have passed and not a great deal has been done about it.
Of all noise sources, the noise generated by cars and lorries is the most crucial one. The noise of cars which exceed 40 to 50 km/hour does not so much originate in the engine as it does from the tyres, and particularly from the contact between the tyres and the road surface.
The Council of Ministers of the Internal Market have neglected the noise aspect enormously. They hardly considered the environmental aspect at all. That is why the European Parliament decided at second reading to try to reduce the noise of car tyres by two decibels. Two decibels may not appear much, but three decibels represents nearly a cut of the noise by half. The common position was so weak that 70% of the cars already comply with the new noise standards, at least in northern Europe.
The gravity of the negotiations did not move the Council of Ministers a great deal. Even the compromise on the part of Parliament simply to halve the requested reduction of two decibels down to only one decibel was viewed unfavourably by the Ministers. We reached a compromise ultimately, however. In the compromise, we passed the ball back to the Commission, which is now under heavy pressure to prepare more far-reaching proposals on noise production in tyres in future.
Noise-reducing tyres are already available. They have to become the norm in future, and the EC' s industry must opt for these rather than side with the people lagging behind.
It is also important to review legislation regarding the rolling resistance of tyres. This could particularly benefit the CO2-problem, also known as the greenhouse problem. A reduction of five to ten percent is certainly within the realms of possibility. Here too, we are waiting for the European Commission' s next move. The Conciliation Committee has finally managed to reach a reasonable compromise, and that is why I recommend the entire European Parliament to back this achieved result.
I should like to make a brief reference to the future. A hefty noise reduction cannot only be achieved by including noise-reducing tyres in a European standard, but also by using noise-reducing asphalt. This being the case, the noise generated by road traffic can then be reduced by five decibels. Even in my own country, the Netherlands, where 40% of the population complain about traffic noise, a pilot project is running, involving noise-reducing asphalt, which produces a reduction by ten decibels.
I hope that in its new proposals, the European Commission will not only consider noise-reducing tyres, but will also look into noise-reducing asphalt, for the noise of traffic is a thorn in the side of an increasing number of people.
Mr President, my favourite Commissioner, when I bought new tyres for my car six months ago I decided to buy tyres with a 71 decibel noise rating. That is 3 decibels less than we are to adopt for the year 2005 tomorrow. Mr Commissioner, I am at a loss to explain to anyone why there are already tyres on the market that are 3 decibels below the standard we are to adopt for 2005. Some say the tyre may be quiet, but it is unsafe and also uses more fuel. That is not true! The tyre I bought has a rolling resistance far below the average and it also has grip values and aquaplaning values that are much better than the average. It is therefore a quiet, low consumption and, at the same time, safe tyre. It is also advertised on the tyre itself - I think rightly so: reducing CO2.
So more can be done than proposed. To that extent I find the compromise just about acceptable. You and the Commission really ought to go and look at what is available on the market. Then you should put forward as soon as possible a fresh proposal for a further reduction in noise - while maintaining the standard of safety - and I think Parliament will then happily go that way with you.
Thank you, Mr Lange. I am sure that, like me, many of the honourable Members would be most interested in knowing which brand of tyre you have just described.
I would like to congratulate the European Parliament, the delegation chaired by Mr Provan, and the rapporteur, Mr de Roo, on their success in reaching an agreement with the Council on this directive.
I would like to stress that with this directive, the European Community will set the pace for the industry to produce 'quieter' tyres for the benefit of all European citizens. This directive is just a first but major step toward significant progress towards better control of road transport nuisance. Other steps will follow to further improve the protection of the environment and the road safety aspects of tyres. This will place the European tyre industry at the leading edge of the technology world-wide.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Financial Regulation applicable to the EC general budget
The next item is the report (A5-0176/2001) by Mr Dell'Alba, on behalf of the Committee on Budgets, on the proposal for a Council regulation (EC, ECSC, Euratom) on the financial regulation applicable to the general budget of the European Communities (COM(2000) 462 - C5-0627/2000 - 2000/0203(CNS)).
Mr President, it is an honour to have ten minutes in which to address such a full House on a report which is, after all, quite important and even quite passionate about the subjects which it raises and which relate to it. It deals with the financial regulation of the European Union, the reworking of the financial agreement and obviously accompanies the reform proper of our Union and of our Commission, following the resignation of the Commission, following the report by the Wise Men, following the recommendations which the Committee of Wise Men made and which the European Parliament and our relevant parliamentary committees, especially the Committee on Budgetary Control, accepted in good faith.
As you will all recall, the Committee on Budgetary Control made a point of highlighting the importance of the work of the Committee of Wise Men. One of the most important reforms recommended by the Wise Men and endorsed by the European Parliament and the famous van Hulten report relates first and foremost to a key reform recommended by the financial regulation, that is, that we abolish financial control in its present form, with all its practical difficulties, and introduce an ex post audit, change the formula without changing the system - on the contrary - in order to extend and make controls more efficient, to quote the Wise Men.
So it is in the wake of this recommendation that our committees, both the Committee on Budgetary Control and the Committee on Budgets subscribed to the thinking of the European Commission and this is one of the points which I want to stress because I shall concentrate in the second part of my speech on the proposed amendments which appear to me to have no bearing whatsoever on the subject.
In the five minutes available to me, as rapporteur, in which to present my report, I wish to address the reform by saying that we have taken a very close look at your proposal, Commissioner, and have proposed 260 amendments, proof positive that we have done a proper job. The two Hughes procedure committees with Mr van Hulten, which I thank for working together so closely in order to make progress and keep to the timetable which we thought the Council was going to impose on us because it wanted to address this issue at the ECOFIN Council on 5 June. We asked in vain for the Council to be present - it is too late, the Council is not present, no matter - but we asked it and we pass on the message that we were asked to work quickly and we have worked quickly. We wrapped it up in a few months and I can assure you that it was no easy job.
So, Commissioner, we followed your lead. We proposed a great many amendments. I think that in certain areas we have, without doubt, tried to be diligent, to foster transparency, to foster greater budgetary prudence, a more efficient system, clearer, more transparent, faster application of standards for the beneficiaries of our aid, for those who implement some of our budgets, wherever there were shortcomings, and there are shortcomings, it must be said. In certain specific areas we noted a fair backlog in the implementation of projects committed but not spent.
We tackled the problem of supporting staff and tried to improve the definition of the concept of supporting staff and I trust that you will find that we have done so efficiently, Commissioner. We retained the specific rule in the financial regulation in toto with a quarrel which we settled thus. We think it is better to keep it in the financial regulation as a legislative instrument. We introduced the notion of financial statements, that is, source law, which we tried to turn into real legislation. We stressed the independence of OLAF. We tried to improve a text which, all said and done, grosso modo, we felt had the right idea.
So that finishes my five minutes as rapporteur. Now, in my own name and on behalf of my political group of Italian radicals, I should like to address the amendments proposed because, as you know, Mr President, something strange is afoot in this debate, in which 230 amendments have been tabled by the Committee on Budgets and by the Committee on Budgetary Control and in which we have a committee chair who has also tabled amendments, on behalf of her group of course. It is the law, it is the regulation which so requires, with her name against that of her own committee, of which I am a member. I am sure you will understand that this is rather strange. Imagine, Mrs Schreyer, you make a proposal, the Commission approves it and the following day Mr Prodi attacks you or amends the proposal which has just been voted by your colleague as such. It is, after all, rather strange. A committee which has already examined a great many of these amendments and rejected them. Then re-tables them on behalf of its chair. Its Kramer versus Kramer. I remember a very well-known French minister saying, "a minister shuts up or gets out".
So I think, Mr President, I do not know what you would do in my position if Mrs Fontaine amended a text on Nice, Mr Méndez de Vigo, a text already voted by Parliament. What would you do? Personally, as rapporteur I would vote against but, as a Member, I feel that there is food for thought here. Is it that either you are the guarantors of a body or you cannot go against the body which you represent? It seems a bit bizarre to me. Many of the amendments were, as I have said, rejected by the committee. So, inevitably, as rapporteur, I was obliged to say that I was against. It is embarrassing because it puts you in an awkward position. There was a consensus in committee to withdraw other amendments and here they are back on the table. It is embarrassing when you know that a committee has already given the thumbs down. Others have come in from the Court of Auditors. The Court of Auditors, however, is not a legislative body; we are all very fond of the Court of Auditors, but we are not here to act as messenger boys, we are here to legislate.
So this is want I wanted to highlight - and I have taken several minutes to do so - because there is something unhealthy here, although some of the amendments are, shall we say, more than honourable and a group of 233 members could have represented the amendments on someone else's behalf. When I see my chair presenting amendments against my report, in her own name, and against her committee, then I think that there are lessons to be learned. If you do not agree with your committee, you have to draw your own conclusions and perhaps - why not - think about resigning from a position if that position does not suit a man or women in politics who wants to more power, which is all well and good but then they should resign their position (you cannot umpire and play in the match).
That is why I am against the series of amendments seeking to reintroduce the concept of financial controller. We are not here to give the Commission discharge. We shall take great care to ensure that the system introduced and thought up by the Committee of Wise Men, recommended by the Wise Men, this committee which we honoured, is a viable system which works and can be controlled and, if it does not work, we shall be the first to condemn it. The system is up and running, however, and Parliament has endorsed it several times. So I urgently recommend that we follow the line taken in my report and by Mr van Hulten and reject this attempt to backtrack, which has no place in our debate, although we shall still have a great deal to discuss.
I will stop there, Mr President, because we are not happy at the moment with the Council's attitude and, if it is alright with you, we shall advise what Parliament's attitude will be tomorrow after the vote. I wonder - but we shall wait for the Commission - if we need to postpone the final vote. However, we shall see tomorrow morning.
Mr President, I will speak on behalf of the Budgetary Control Committee and also on behalf of the Socialist Group. Luckily the two positions are the same on this report. I would like to begin by thanking Mr Dell'Alba for the excellent cooperation we have had on the Financial Regulation and all the colleagues that have worked with us in the different groups. Most groups showed a great willingness to compromise. I would like to thank, in particular, the Liberal, Green, and EDD Groups for their active support in drawing up a package of amendments that was acceptable to a majority of the Budgetary Control Committee.
I was surprised, like my colleague Mr Dell'Alba, that most amendments to this report were tabled by the chair of the Budgetary Control Committee. I agree with Mr Dell'Alba that, of course every Member is entitled to put down amendments to a report, also on behalf of their group. In the case of a committee chair, however, you have to wonder whether they are mixing up roles to the detriment of the standing of their committee.
These proposals today are the most sweeping changes to the Community's financial rules in 21 years. For the Budgetary Control Committee, the reform of financial control is the key aspect of this proposal. Under the Commission's proposal, the ex ante visa issued by a Central Financial Controller will be abolished and instead Directorates-General will be made fully responsible for the lifecycle of expenditure for programmes carried out under their authority. This is one of the key reforms called for by the Committee of Independent Experts in 1999, when it issued its reports. The CIE concluded, at the time, that most of the irregularities highlighted by the committee stemmed from decisions to which financial control gave its approval - the committee also stated that the supposed quality guarantee provided by the visa is a myth. It gave two strong arguments for changing the system and I quote, "First, ex ante checking, whether it be universal or on the basis of sampling is unlikely to be a cost-effective process. The efforts put into checking all transactions is clearly disproportionate while sampling is unlikely to have sufficient dissuasive effect. The second and fundamental principle is that any retention of ex ante control runs up against a crucial objection that de facto if not de jure, it displaces responsibility for financial irregularity from the person actually managing expenditure onto the person approving it. This displacement of responsibility means, in effect, that no one is ultimately responsible."
The Court of Auditors also discussed changes to the financial control regime in its Opinion No 4 of 1997. With respect to the abolition of the ex ante visa it concluded as follows and I quote again, "As for completely abolishing the requirement of prior approval, this would not be any more acceptable unless it were to be replaced by other procedures that provided at least equivalent safeguards and that could involve financial officials other than the Financial Controller." Has this test been met? Broadly speaking, yes, at least according to Court Opinion No 2 of this year which commented on the Commission's proposal as follows: The provisions governing the financial actors and therefore the structure of the Community internal control system would represent an important step towards meeting the Court's recommendations.
The case for reform is overwhelming, that much is clear, but it is also to an extent a leap in the dark and it can only work if a number of conditions are met: first authorising officers must be held fully accountable; failure must be recognised and dealt with, not covered up.
(The President urged the speaker to speak more slowly to assist the interpreters)
The same interpreters refuse to translate into Dutch when I speak English, but I am happy to oblige.
Second, the disciplinary procedure must be strengthened. There has been too little action in the past. A financial regularities committee would strengthen the procedure as would other amendments we have introduced. Third, the independence of internal auditors must be guaranteed and so must the professional independence of those that carry out internal audit within the Directorates-General. Finally, minimum standards of financial controls must be adhered to. Amendment No 72 sets this out. In order for this provision to be effective, there is a need for a central official under the responsibility of the DG Budget to set minimum standards without undermining the responsibility of spending DGs.
We will have to negotiate with the Council on this proposal. The only possibility of doing so effectively is to postpone the vote on the legislative resolution under our rules of procedures. Discussion on Article 24 showed that the Council does not pay the slightest attention to Parliament's views, even though the President of the Budgets Committee is here today, and that is particularly surprising coming from the Swedish Presidency.
I have been approached in recent weeks by a number of national governments asking us to proceed with our vote without delay. The sad fact in today's institutional set-up is that if Parliament wants its voice to be heard it must resort to unusual tactics. I support the case for speedy reform, but on an issue as important as this - financial rules which could with us for the next 21 years - we must refuse to let Parliament's legitimate expectations to negotiate be ignored by an arrogant Council.
Thank you, Mr van Hulten. I can assure you that your speech has been translated into perfect Dutch.
Mr President, ladies and gentlemen, I am delighted to follow Mr Dell'Alba and particularly Mr van Hulten; while I do not share his political aspirations, I recognise his ability as a young person who one day will probably lead the European Union to great heights. I also recognise that budgetary discipline is based on certain principles: unity, annuality, equilibrium, unit of account, universality, and specification. However the external budget also requires transparency, because our external budget is constantly exposed to corruption. There are many practical problems which we have to look at in the external budget.
First, development cooperation is better served by multi-annual programmes rather annual programmes but in the EU this is not so. We have an annual programme which does not work consistently in terms of output targets. Second, output targets are not measured in terms of external budgets so that we do not finally know what we have done with our taxpayers' money. We can never come back to Parliament and report on what has happened with our taxpayers' money. Third, the external budget is constantly underspent while those in need suffer poverty, malnutrition, hunger, disease, underdevelopment and loss of education and life-quality opportunities.
Yet, rather than return the funds which are predicted at the beginning of the budget to be unspent - which could then be returned back to Member States who could spend that money more effectively - we keep this money for more than three years and then overspend it.
I want to be proud of what we do. I want the world to recognise that we make a substantial contribution. I want our development assistance programme to be the best in the world. We have a long way to go before we achieve that.
Mr President, I should like to expressly thank you for pointing out that the rapporteur' s speaking time must not be used to express personal opinions - let alone in such a sharp way that is almost defamatory! I should like to protest that I as an MP, which is what I am - I shall be speaking on behalf of my group later - get what amounts to a ban on speaking for expressing an opinion on the subject that I have never concealed. I also have the right to sign for the group amendments that my group supports. Please also note that a rapporteur also has to maintain a certain neutrality and represent the opinion of the committee.
I am speaking here as a Member of Parliament and not as the chair, and I have not signed anywhere as chair. I must ask that these be kept separate and that the work not be confused in this way. We actually have quite a good climate in the committee. I am rather shaken by the way things are proceeding here this evening!
Mr President, perhaps I can change the prevailing mood and introduce a positive note. I should like to start by thanking everyone who helped to draft this important report. It was a stubborn, time-consuming and difficult report due to its sheer size and the number of specialist topics which it covers.
The report which results from the amendments to be voted on tomorrow will, I think, represent a balanced compromise between numerous views and a considerable improvement on the original proposal. First, it includes the basic priorities put forward by the European Parliament and, secondly, it includes many of the comments and proposals made by the Court of Auditors. At the same time, it endorses the need for the European Commission to be flexible in implementing the budget, especially given its new activity-based presentation. It proposes ways of improving expenditure commitments, useful and necessary addenda, simplifications designed to make the provisions of the new regulation clear and transparent and, finally, it strengthens the responsibility of financial agents without touching their independence or autonomy. I think the proposed addenda are a step in the right direction and will certainly help to enhance the efficiency of the financial provisions, not that other improvements are not needed.
I do not want to expound on this further but, before closing my speech, I too should like to highlight an unfortunate inconsistency. I refer to the fact that, although the European Parliament is one of the two arms of the budgetary authority, when it comes to the financial regulation, it does not, unfortunately, have the same degree of responsibility, which is basically limited to consultation with the Council. I think that it is our duty to insist on a proper dialogue on mutual terms and on an equal footing with the Commission and the Council within the conciliation procedure.
That is why I too agree that Parliament should only vote on the amendments tomorrow.
Mr President, recasting the Financial Regulation is a necessarily ponderous process. This regulation is not just a budgetary framework but is also a framework for the provision and financial supervision of accounts and for the duties and responsibilities of the main budgetary players. All of these issues were addressed in the same article of the Treaty, which stipulates the same procedures for all of them, but this does not mean that they should necessarily be dealt with in the same regulatory texts. The fact that their approval requires unanimity in the Council makes changing them even more difficult. Perhaps these reasons explain why this process has been dragging on since July 1996, when the Commission presented its first proposal for recasting the Financial Regulation. All the signs indicate that we are still to see a further stage added.
The concern to give fresh coherence to a text that has become a tangle of loosely defined rules and provisions therefore appears, of course, to be the most important one in the current round of redrafting. It is neither possible nor desirable, in this round of budgetary framing, to forget the relevant sectoral regulation, which concerns agricultural expenditure, the Structural Funds, research and development and external actions. Nor should we forget the important Interinstitutional Agreement on budgetary discipline. In this field, because it is neither politically nor legally acceptable to bulldoze existing regulations and agreements by adopting provisions that run counter to the Financial Regulation, we must reduce the specific rules in the sectoral regulations to the absolute minimum. We also need these to be properly linked with those of the Financial Regulation. Furthermore, we need to make the Interinstitutional Agreement compatible and bring it into line with the Financial Regulation and consider the need to include the Financial Regulation in any future revision of this agreement.
The second major issue concerns the Community budget system, organised into authorisations and payments, and the timeframes needed to implement them. The current system demonstrates weaknesses and problems with which we are all familiar, but there is no guarantee that the innovations proposed by the Commission - and even less those suggested by other institutions - will do anything to improve the situation. This is an issue on which a more thorough discussion is needed, based on a full and rigorous study of the workings of the current system. We hope that the Commission will devote the necessary attention to this in its future proposals.
Another extremely important point concerns delays in payments. Recently, the European institutions approved, at the proposal of the Commission, a directive that imposes harsh penalties on both public and private authorities that do not comply with the maximum payment delay of thirty days. How can the European institutions then seek to exempt themselves from the rules that they have approved for all of the Union' s other institutions, be they public or private? In this regard, I wish to point out that the Commission communication on this matter is far from satisfactory. Only a commitment by the Commission to lead by example in applying to itself the rules that it is proposing for others would be acceptable. By the same token, we Socialists consider it to be a point of honour that this Parliament' s political groups fully comply with all of the procedures that we approve in this Chamber for the Community expenditure of other institutions. We shall pay very close attention to the way in which each group approaches this matter in tomorrow' s vote.
Lastly, I must comment on the Council' s failure to reply to our repeated invitations to discuss the amendments to the Financial Regulation. It would be both absurd and unacceptable for the European Parliament, which is ultimately responsible for discharging the budget, to lose any power to act as a result of the rules governing this regulation. In these circumstances, all we can do is postpone delivering Parliament' s final statement on its position.
I wish to conclude by congratulating our rapporteurs, Gianfranco Dell'Alba and Michiel van Hulten, who have produced an excellent piece of work, and we wish to see this work continue in the same climate of cooperation in which it has been undertaken until now.
Mr President, to start with I would like to thank the rapporteur, Gianfranco Dell'Alba, for his excellent report. Drawing it up, analysing the proposed amendments and presenting compromises was an enormous task. In that respect, this report and its preparation are in a class of their own. At the same time I would like to thank Michiel van Hulten for excellent teamwork. Renewing the Financial Regulation is the most important step in modernising the administration of the Commission and the whole of the EU. Its most important objective is to improve the efficiency of administration, clarify personal responsibility and speed up the movement of funds. The EU has a poor reputation as a payer of bills as payments are made many times more slowly than would be acceptable in the world of business and when making payments in Member States.
However, the greatest reason for reform is to clarify personal responsibility and financial accountability. This can only be achieved once both administrative and financial responsibility are clearly united under the same people as is now being done. Renewing the Financial Regulation is essential to improving the efficiency of administration. It opens up the opportunity to develop results-based management and activity-based budgeting. In this way the work of offices and bodies can be managed more on the basis of goals and results rather than on the basis of supervision and detailed instructions. Bureaucracy will be reduced and at the same time the bodies will be given the opportunity to improve their own working methods themselves. This would also increase their own responsibility for their work. However, achieving reform means reforming personnel regulations, which would require good cooperation with employee organisations, among others. However, change is absolutely essential.
Finally, I would like to present some details that are important to my group. A three-year ceiling must be set for the use of funds granted, after which the funds unused would be cancelled. Transferring funds to the following year is an important tool in flexible budgeting policy. In principle we support the proposals of the rapporteur.
Mr President, the present Financial Regulation is out of date. It no longer meets the requirements of modern financial management. The Commission has put forward a proposal for a new Financial Regulation based on the principles of decentralised responsibility and transparency. The two rapporteurs, Mr Dell' Alba and Mr van Hulten, have worked through the proposal in the Committee on Budgets and the Committee on Budgetary Control and tabled amendments. They deserve praise and recognition for this.
However, my group finds a number of points still open. Firstly, the Commission' s most recent report on combating fraud in the year 2000 showed a massive increase in fraud and irregularities compared to the previous year. Around EUR 2 billion were lost. Experience shows that at best 15% to 20% of the losses can be recovered. In such circumstances, is there any sense in abolishing preventive ex ante checks by independent financial control? We do not want a return to schematic centralised preliminary controls that took away responsibility and created a false sense of security. Rather, on the basis of efficient risk analyses and random checks, independent financial controllers should in future help to ensure decentrally that taxpayers' money is not spent illegally from the outset.
Secondly: with more responsibility at all levels, it will in future be possible to hold financial actors liable for negligence or deliberate breaches of the financial regulations. Our motion here is designed to create a fair procedure by means of an independent body for all institutions.
On the matter of independence: we are astonished to note that the Commission in its proposal for the new Financial Regulation has quietly deleted the independent right of action for internal auditors that is enshrined in the present Financial Regulation. We should like to restore this again through a motion.
The final point: the Advisory Committee on Procurements and Contracts. This is the advisory body that must be consulted before contracts are awarded. At the last session in Strasbourg, this House resolved to reform this procedure. I think we will lose credibility if we now call for the body to be abolished 14 days later.
Mr President, I too have read the report recently published by the European Commission on the fight against fraud. EUR two billion in tax money disappeared in the year 2000 as a result of fraud and irregularities. That is an extremely worrying phenomenon. Europe has a bad reputation as it is in this area, and we need to pull out all the stops to fight this phenomenon.
This evening, we are discussing the review of the Financial Regulation. Against this backdrop, I should like to make a few observations. It will not come as a surprise to you that I too advocate effective and modern control. The Commission and rapporteurs want to abandon centralised, independent ex ante control. That must be replaced by decentralised ex post control. We debated this very issue at an earlier occasion. I then noted that I welcomed the introduction of an independent ex post audit, but that that should not be at the expense of the opportunity of independent ex ante control. If we are to introduce this across the board, I fear that we will turn this fine dream into a nightmare.
I am in favour of a system in which independent ex post audits are the rule. The option of independent ex ante control must continue to exist. I can think of many situations in which a systematic or random ex ante control is necessary in the event of proven irregularities. If we remove this option from the Financial Regulation, we will surrender an important weapon in the fight against fraud, and that would be irresponsible at a time when we have not gained any experience of decentralised ex post control. I would therefore call on my fellow MEPs to support our amendments in this connection, so as to avoid the abolition of ex ante control.
Thank you, Mr President, for your reactions and your keen-sighted ability to notice that I am present in the House.
I would like to remind the illustrious rapporteur, Mr Dell'Alba, that above and beyond differences of opinion, which are always legitimate, there must be parliamentary courtesy and the individual right of Members to carry out their work, which includes the presentation of amendments should they deem it necessary.
In any event, ladies and gentlemen, Commissioner, Madam President-in-Office of the Council, I believe that we should be pleased, firstly because we are dealing with the first broad legislative proposal on the financial regulation of the Union, which runs in partnership with the administrative reform of management and human resources procedures and which must be the undeniable political objectives of Parliament and the Commission.
It was decided - correctly, in my view - not to correct the defects in the legislative framework employed until now and, instead, to implement a new administrative culture on control and spending efficiency in the quest for the common objective of the better and more transparent management of public money. The rules on decision-making in this field, however, show very little political logic. We should therefore be pleased with the strategy which the rapporteur is suggesting: to vote for amendments which reflect good work and a good departure point for the discussion of the more delicate aspects of the proposal, and to force the Council to take account of the opinion of the European Parliament when the Commission presents its amended proposal.
During the desirable and possible interinstitutional dialogue, we must try to negotiate a financial regulation which is intended to be permanent, which substantially takes account of this Parliament' s often repeated priorities in this field. In order to achieve this permanence there are some very controversial aspects, such as the removal of ex ante control, which may distract us from other deficiencies with broader repercussions. I am referring to the regulation of the public markets and to subsidies. The current situation is not only bad, but chaotic. Throughout these recent years, we have not been able to harmonise the multi-coloured situation of public contracts.
With regard to the information which Parliament requires for the purposes of the discharge of the budget - and I would ask you to be benevolent, Mr President - I believe that the Commission' s position is coherent insofar as it respects the basic elements of the framework Interinstitutional Agreement on the application of Article 206 of the Treaty. I believe that in this field we can and must agree a text based on a consensus in the future, safeguarding the principles which are essential to this Parliament, such as human rights, fundamental freedoms and non-interference in sub judice procedures.
Mr President, for an organisation with an expenditure in excess of EUR 92 billion the Financial Regulation is almost the most important legal basis for ensuring careful use of European money and preventing abuse so far as possible. It is more necessary than ever to stress this aspect because the Commission itself informed us two weeks ago that the sum of money lost as a result of fraud and irregularities in the year 2000 amounts to an impressive EUR 2028 million. That really is nothing for Europe to be proud of! Remedial action is more than necessary. The only question is how the Commission proposes to rectify the situation.
As part of its reform programme it wants to abolish the independent financial controller, the very institution that experience shows to have been the most successful in combating fraud - I only have to mention the Fléchard case. That is like the police ordering all guard dogs to be put down after the number of burglaries in a residential area has doubled. Parliament has argued for decentralised independent financial control, in fact it has voted for it several times, most recently on 4 April 2001 in the preliminary report for discharge for 1998. The financial controller is also anchored in the Treaty. An internal auditor is not a financial controller in new clothing but a dummy package that for my group at any rate is unacceptable.
A necessary counterpart to independent financial control is the clear assignment of responsibility, of liability for deliberate contraventions or neglect of duty by officials such as is, incidentally, found in the national laws of all the Fifteen. It seems to me that the Commission' s reform efforts will in this instance result in financial responsibility being passed to and fro like in a marshalling yard until in the end nobody knows what track it is on.
The Financial Regulation should make for clarity, transparency and comprehensibility in the implementation of the budget. That is the only way we shall get the citizens to accept it!
Mr President, as the Council is present today, I wonder if you would like to ask the President-in-Office to comment on the observations made by Members.
Mr President, honourable Members, on 26 July last year the Commission proposed a thorough revision of the financial Bible that is the Financial Regulation, with fundamental provisions for all financial management. Today we have the opportunity to debate Parliament' s amendments and reports. I should like to begin by expressing my thanks and admiration to two gentlemen, the rapporteur of the Committee on Budgets, Mr Dell' Alba, and the rapporteur of the Committee on Budgetary Control, Mr van Hulten. They have accomplished a very comprehensive piece of work in a really very short space of time, for which my admiration and my thanks. I should of course also like to express my thanks for the intensive and detailed work done by the committees.
As well as the reports of the rapporteurs, we now also have the report of the Court of Auditors, which was published back in March, and we have the draft Council Recommendation. I should like to stress in particular how valuable it is that Parliament supports this tight, this ambitious timetable, namely to have a new Financial Regulation available by 2002 if at all possible, and thanks to your work we are making good progress.
The entire procedure is far from easy, as has been said. Unanimity is required in the Council, and the formal procedure provides only for a simple consultation for Parliament. The Commission understands that Parliament would like to see this procedure designed such that Parliament' s amendments are also reflected in the final outcome.
You know the proposal that the Commission presented for the Intergovernmental Conference in Nice. The Commission does not yet have a formal position on Parliament' s amendments since a formal opinion of Parliament is not yet available, but I should like this evening to make known my positive appraisal of a number of tabled amendments. The results of the consultation with Council, European Parliament and Court of Auditors show a high degree of agreement in many areas. In others there is still a need for clarification and coordination over matters of principle or technical details.
I should like to begin by going over a few basic principles once again. As has been mentioned, the present Financial Regulation dates back to 1977 and we have at present actually more of a patchwork quilt than a coherent plan of financial and budgetary provisions. The proposal therefore contains a fundamental simplification and restructuring. All the principles and essential provisions for financial management are to be combined in a single legal instrument. I am therefore cautious about a number of tabled amendments that propose introducing what are rather special elements again.
Detailed and technical provisions will have their place in the implementing regulation to be adopted by the Commission. To remind ourselves again, the Commission' s proposal has two parts. First, the provisions designed to tighten up and update the rules and procedures for budget management and discharge, and secondly the provisions that reform financial management and the budget structure and thus also the roles of the financial actors.
The first section sets out more rational rules for nearly all fields covered by the present Financial Regulation. The principles of annuality and unity will be more strictly adhered to. There will only be separate appropriations, which means that there will only be commitment and payment authorisations for all expenditure, and the Commission is very glad that Parliament supports this position and this revision. It will simplify the procedure for carrying appropriations over to the next financial year.
Then an important point. There will be no more negative expenditure and revenue. As earmarked revenue, negative expenditure in agriculture will be handled according to the rules for that sector. Here on this point we are unable to go along with Parliament' s amendments, which propose that such negative expenditure in the agricultural sector be considered other general revenue, because that would in fact have very serious consequences in that agricultural expenditure would then have to be cut in proportion to the financial perspective.
The Interinstitutional Agreement provides - it includes it especially - that expenditure funded out of earmarked revenue should not be set against the cap of the financial perspective. That is one of the main reasons why we say that this agricultural revenue should be provided as earmarked revenue. If that is not the case, it means that agricultural expenditure would have to be cut by comparison with today, and that should be prevented. The Financial Regulation should not be used to cut agricultural expenditure more or less by the back door.
One of the important aims of the revision is that commitments for external aids should be translated more quickly into concrete projects. In order to achieve a more rigorous execution it is therefore proposed that global commitments should be processed by 31 December of the financial year n+1 except for the implementation of financial conventions in connection with external policies.
The new version transposes the EU directives on public procurement into the Financial Regulation. To prevent irregularities, fraud and corruption, tenderers or bidders who are shown to have behaved in such ways can be excluded from contracts, a very important point.
So far as financial aids are concerned, fundamental principles - like the existence of a basis in law - are transparently formulated. Under the proposal it will then also be possible to administer all external aids going to third countries decentrally. This is another aspect frequently mentioned by the Committee on Budgets as a way of increasing efficiency.
The second part proposes a solid system for financial management based on performance and results. This system has two key components, firstly greater responsibility for those administering the appropriations, and secondly the incorporation of controls into the financial management procedures. I can only endorse what Mr van Hulten has said. The aim is precisely to make it possible to pinpoint responsibility. Because today we have a situation where the various directorates-general that administer the funds are able to hide behind centralised financial control, and precisely that will be abolished. Responsibility will be assignable for all who have to handle money. Then they will no longer be able to hide in this way. That is a very important point.
Mrs Theato, you have just said in connection with your tabled amendments - which the Commission naturally does not welcome because they would reverse the whole system again - that the most recent fraud report would show how important ex ante controls are. You have chosen the wrong example there! I have to say it as simply as that because the statistics in that report are the statistics of financial controllers in the Member States. They are statistics of reported cases, in customs for example. There are no ex ante controls in customs. Or in agricultural policy: here ex ante controls take place only by way of commitments. Payments are not checked by centralised ex ante controls here in Brussels but by the payment offices in the Member States. It is exactly the same with structural aids. The question of whether we want to continue having centralised ex ante controls or not and the statistics from the Member States are completely unrelated because ex ante controls do not take place there but in the Member States.
Regarding the structure of the budget plan, I should like briefly to comment on a number of remarks that have been made during the debate. For the purpose of activity based budgeting we propose abolishing the separation between A and B. That will of course not reduce transparency, it is actually intended to increase it. It is not the case that staff appropriations or administrative appropriations will no longer be shown separately in future. They will of course continue to have their own budget lines which will be decided by Parliament together with the Council. Only it will no longer be a global part that appears consolidated in the budget, but it will be assigned to the various policy areas. That increases transparency over all.
The following points are consistent with the Commission' s position. I am referring now to the amendments tabled by the rapporteurs concerning the role of the actors, the precedence of the Financial Regulation over sectoral rules or provisions, the definition of commitments and externalisation. I should particularly like to welcome Amendment No 44 on the definition of a financial statement and its function. I believe this is a very important clarification, like a number of clarifications contained in the amendments, which are very much welcomed by the Commission because, I believe, they very much enhance the usability and legal clarity that the Financial Regulation is intended to create.
I have already mentioned that we cannot go along with the amendments on negative revenue and expenditure. I should like to say the following on this point: regarding customs revenue you suggest in the amendments that the portion of administrative appropriations that can be retained in the Member States be shown as expenditure in the budget. That would then be Category 5 expenditure and would create entirely new problems in that category even though it is indeed money that does not pass through the Commission budget at all. I think, however, we will be able to agree on these points.
I do not think there is any point in saying something about all the different amendments now because that would take us long past midnight.
Let me close by noting that the European Parliament would like to postpone the formal vote on the resolution for the time being. I should like to repeat again that I understand and support the European Parliament wanting to add weight to its position in the negotiations. I therefore intend, at next week' s ECOFIN Council on 5 June, to invite the Presidency to a quadrilogue together with the European Parliament, the Court of Auditors and the Commission so that we can agree in a quadrilogue - a new coinage - on how to proceed, but above all so that we can discuss the content. The meeting should then be held as soon as possible. I hope that this will enable the European Parliament to adopt its formal opinion at an early date. The Commission would like to present its revised proposal in September in the light of further developments and hopefully of further agreement.
Thank you, Commissioner, for creating a quadrilogue for us.
Rule 121(5) of the Rules of Procedure allows the Council to be heard if it so wishes. Do you wish to be heard? You have the floor.
. (SV) Mr President, it is an unexpected but welcome honour to be able to speak to you here this evening.
I have been listening very carefully to what has been said. Unfortunately, I cannot comment on the substance of the views put forward, as the Council has not yet adopted a position. This will happen at the ECOFIN meeting next week.
I am completely convinced that as soon as Parliament has made its decision, the Council will look at it very carefully.
Despite being unable to comment on the substance, I would venture to refer to what the Council said earlier, namely that we are extremely keen for a decision on the new Financial Regulation to be made as quickly as possible. Hopefully, Parliament will be able to make a decision tomorrow, so that the Commission can proceed with revising the proposal. In this case, we would be able to present it in September and hopefully achieve a decision on the Final Regulation as quickly as possible.
I have, of course, also noted what Mrs Schreyer said about her bringing the issue up at the ECOFIN meeting and I look forward to this discussion.
Thank you.
Mr Dell'Alba has asked to speak. At this stage of the debate it can only be on a point of order.
Mr President, it is 11.20. I just wanted to clarify something for Mrs Schreyer. I would like to thank her for what she has told us, and for her criticism of our report, which also goes a little way towards substantiating why we want to keep this strategy. When you spoke of negative expenditure and negative revenue, you criticised our proposal by saying that our amendments were going to create a sort of generalised revenue, but I think that you are mistaken.
What we wanted was for this idea of allocated revenue to include the old principle of budgetary unit and a compensation mechanism which would stop us from overshooting the financial perspectives. As for the Council, I would like to thank it.
I am sorry if, at the beginning of this point, it is a point of order, I said that the Council was not there, because it was not represented at ministerial level. That you intervened is a first. Allow me to say that Mr van Hulten, who is watching what I say, has already clarified what our idea is and you said you would wait for our opinion tomorrow, which is precisely what we are not going to do; we are going to wait for the Council to make a move, as the Commissioner said, and we shall give our opinion after that. This is the only way of dealing with the Council - through the procedure which we intend to follow tomorrow.
Mr President, the Council is often asked to intervene during debates in Parliament. It rarely does so and I would like to thank the Council for intervening on this occasion. I withdraw my comment about the arrogance of the Council and I hope that this is the beginning of a fruitful discussion.
Thank you, Mr van Hulten.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Compulsory safety belts
The next item is the report (A5-0141/2001) by Mrs Hedkvist Petersen, on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a Directive of the European Parliament and of the Council amending Council Directive 91/671/EEC on the approximation of the laws of the Member States relating to compulsory use of safety belts in vehicles of less than 3.5 tonnes (COM(2000) 815 - C5-0684/2000 - 2000/0315(COD)).
. (SV) Mr President, at this very late hour I, as rapporteur, would like to say a few words about the report. Firstly, I would like to thank all my colleagues for such excellent teamwork on the committee. I would also like to thank the Commission for an excellent proposal for a directive regarding safety belts and child restraint systems in vehicles.
This is an important issue. I would like once again to repeat that a very large number of people die in road traffic accidents in EU Member States. We are talking about around 42,000 people a year. We would never accept such a high death rate in any other form of transport, so we must act. One such action is the proposal now being tabled by the Commission. We must also remember that children are at great risk on the roads. The most common cause of death among children and young people is traffic accidents.
The question is whether the EU should legislate on safety belts and child safety in cars. My answer is yes. I think it is very important. Firstly, it has a legal basis in the Treaty of Rome. Secondly there is already legislation, a directive, which must now be strengthened, due to a need for such action.
We know that safety belts save lives. This is particularly the case regarding children. Accident research shows that the risk of serious injury is seven times higher for children who do not use a restraint system than for children who do use such a system. There is therefore a need for such a system.
In addition, traffic in Europe today is, to a very large extent, transboundary. People travel in private cars, but also in commercial vehicles. Private and commercial motoring is increasing across borders, as we have seen in a report today. We also have rapidly increasing numbers of tourists, which creates a need for common regulations with regard to fundamental safety measures on our roads. It is therefore important that we have a high level of safety in all EU countries, so that we know what regulations apply to private drivers or occupational drivers, and also to car manufacturers. It is important for them to have common safety requirements so that the regulations are clear. At the same time, it is also important to consumers that safety systems become cheaper, which will be the case if the regulations are common throughout the EU.
The Commission' s proposal is a strengthening of a previous directive, which states that all passengers in a vehicle equipped with safety belts must use them, that all children must, without exception, be restrained in approved child car seats, that children under three may not travel in cars without suitable child car seats, with the exception of taxis, and that the use of rear-facing child car seats is forbidden if the air bag has not been de-activated.
All these are good proposals. The committee agrees that these should also be put forward as Parliament' s proposals. However, we propose six amendments. Briefly, the first amendment is that the Commission, along with the Member States and road safety organisations, should promote an information campaign. Our second amendment is that the height of the child should determine when a child can use an adult seat belt. In Amendment 4, we want manufacturers to state which child car seats fit which car models. We also propose that rural buses used in city traffic - not particularly common, but it happens - should not be covered by the requirement for compulsory use. We also want the Commission, in partnership with the automotive industry, to develop safer and more user-friendly systems for air bags. In addition, a report on this should be incorporated into the report to be presented no later than 1 August 2004 on the implementation of the directive.
The Council will discuss the Commission' s proposals at the Transport Council at the end of June. I look forward to our being able to reach a common decision in the EU and to our being able to implement this vital measure which is fundamental to road safety in the EU.
Mr President, Commissioner, ladies and gentlemen, many people die on our roads in Europe every year. As MEPs we therefore have a great responsibility to work for greater safety on the roads. We also know, however, that traffic is increasing from year to year and one of the consequences of this is that it becomes a greater source of danger. In my opinion, the question of the compulsory wearing of safety belts has a crucial part to play.
In general, I am very much in agreement with the Commission' s proposal for improving the safety of drivers and passengers. I also agree in principle that it should be compulsory for safety belts to be fastened at all times in all seats that are fitted with them or with the basic requirement that seats fitted with safety belts or child restraint systems should be used. I also see it as a fundamental obligation that restraint systems should be used for children under 12.
I should like to note, however, that Member States need to be given some leeway for the national transposition of the directive on certain points. I am thinking of the use of restraint systems for very small children. I am also thinking of medical reasons and of quite specific situations such as the requirements for minibuses and coaches which the rapporteur has also mentioned. More details would be taking us too far here. Harmonisation of legislation at European level will make for transparency and clarity and improve the various national regulations.
All in all I should like to congratulate the rapporteur most sincerely on this report, which I think is also a very balanced one, and I can already assure you today that my group will agree to this report. I should like to point out, however, that the detailed transposition of the directive must now be undertaken by the Member States and in the end it is the Member States who are responsible for safety on Europe' s roads.
Mr President, Commissioner, the latest findings in accident research show that 50% of fatally injured vehicle occupants do not have their seatbelts fastened. Tremendous progress has been made in road traffic safety. I come from part of a country where there were no child seats or child restraint systems at all ten years ago and retractable seat belts were a luxury. Then in 1991 I had the opportunity of being involved with devising the compulsory seat belt directive.
Today we are already talking about the need to adapt that directive to scientific and technical progress. The wide-ranging findings of accident research and the modern safety restraint systems developed by the industry make the present-day situation unacceptable. It is irresponsible to allow children under three years of age to be carried on the back seats of cars without anything to hold them or in child seats on the passenger seat without switching off the airbag. It must no longer be permissible for larger children to be secured using the belt intended for adults. Exceptions from the general compulsory safety belt rule for lorry drivers, for example, must in future also be things of the past.
The proposal embodied in six amendments tabled by the European Parliament to amend the directive in question will, among other things, make for technically safer solutions and above all ones that are easier for the consumer to use. The latter point in particular makes it more likely that the restraint systems fitted will actually be used. More than 50% of children still travel without using a seat belt, even where restraints are present in the vehicle. Parents seem to be unaware that the risk of their children suffering a serious or even fatal injury as a result of an accident is seven times greater if they are not wearing a seat belt.
Development work is continuing. Present-day child restraint systems are evaluated on the basis of frontal crash test results and almost always get good marks. However, 70% of all fatal accidents involving children in cars are the result of side crashes. That is where these systems fail. I recommend acceptance of the amendments before us today for adapting the directive.
Mr President, I would firstly like to congratulate Mrs Hedkvist Petersen very sincerely on the report she has presented. It demonstrates her personal sensitivity, and that of the whole committee, to an issue as important as road safety, in an attempt to reduce this unacceptable figure of 42 000 deaths per year, which is the number of people killed as a result of traffic accidents in the European Union. As she says in her report, this figure is too high.
In December 2000, the Commission adopted a proposal making the use of safety belts provided for that purpose compulsory for all road-vehicle users and, in the case of small children, child restraint systems in cars. I must say, ladies and gentlemen, that if you visit any retailer you will see that practically all child restraint systems currently on the market already comply with the legislation in force. The proposed directive therefore eliminates the exceptions which appeared in the original directive, since they were conceived of in different circumstances and allowed the use of adult safety belts in the absence of a child restraint system. We now believe that to be unnecessary.
The proposed directive, as well as protecting children in cars, will help to reduce the number of deaths and serious injuries resulting from accidents in coaches, minibuses and lorries, by making the use of safety belts compulsory for drivers and passengers when those safety belts are supplied. The correct use of safety belts and child restraint systems is one of the most important measures being proposed by the Commission in the field of road safety.
Both you in Parliament and the Council have supported this proposal by firmly backing the Commission' s working programme on road safety priorities in the Union, which include reporting on, detailing and classifying the measures to be adopted, making the use of safety belts and child restraint systems one of the fundamental priorities for road safety.
Ladies and gentlemen, I will now refer to specific amendments. Only one, Amendment No 4, is unacceptable to the Commission. Our reason for not accepting it is that it would require manufacturers of vehicles to indicate which child restraint systems are suitable for their vehicles and can be easily installed in them. While the Commission acknowledges that there have been problems with installing some systems in certain vehicles, the fact is that the amendment would breach the rules on the internal market and establishment as well as the directive proposed in the latest international standard on child restraint systems.
Nevertheless, non-legislative measures are being adopted, particularly by means of the Euro-NCAP programme, with which, as you know, car manufactures are associated, to persuade those manufacturers to indicate which restraint systems are suitable for their vehicles. I imagine that this initiative will reduce the problem, together with the fact that the restraint systems governed by Regulation 44/03 are easier to install and safer than the systems previously available.
Lastly, there are two amendments which would force the Commission to adopt measures which it has already planned to take. One is Amendment No 1, which would oblige the Commission to launch an awareness-raising campaign in parallel with the implementation of the directive. Amendment No 6(2), according to which the Commission should, in conjunction with the car industry, study the possibilities of using more user-friendly airbags, especially where rear-facing restraint systems are being used. The Commission would suggest that these two amendments do not appear in the legislative text, but that they be included in the preamble, since we accept that they are of interest and importance for the future.
Mr President, ladies and gentlemen, I have summed up the Commission' s position in relation to the report. I repeat that, with the exception of Amendment No 4, which we must reject, we accept all the others, bearing in mind the comments I have made on Amendment No 1 and Amendment No 6(2), which instead of appearing in the legislative articles, would simply appear in the preamble to the final text.
Thank you very much. It only remains for me to congratulate the rapporteur, Mrs Hedkvist Petersen, once again, and also Mrs Schierhuber, for her speech, and to express my agreement with her. We will now have to see how the different Member States apply the legislation we are approving here. Precisely for this reason, and not only on this specific issue, but taking account of all the requirements of road safety, we are going to make a proposal on which we are working with Commissioner Vitorino to try to harmonise the effective application by the different Member States of the controls and also the penalties in this field.
Parliament thanks the Commission.
The debate is closed.
The vote will take place tomorrow at 11 a.m.